Exhibit 10.10
*** Confidential Treatment Requested Under 17C.F.R. Section 240.24b-2

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
among
 
SHUFFLE MASTER, INC.,
 
THE LENDERS NAMED HEREIN,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, L/C Issuer and Swing Line Lender,
 
BANK OF AMERICA, N.A.
 
as Syndication Agent,
 
UNION BANK, N.A.
 
as Documentation Agent,
 
and
 
WELLS FARGO SECURITIES, LLC and BANC OF AMERICA SECURITIES LLC,
 
as Joint Lead Arrangers and Joint Lead Bookrunners
 


 
Dated as of October 29, 2010
 
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 
ARTICLE I.
INTERPRETATION 
1

 
 
1.01.
Definitions 
1

 
 
1.02.
GAAP 
31

 
 
1.03.
Headings 
31

 
 
1.04.
Plural Terms 
31

 
 
1.05.
Time 
31

 
 
1.06.
Governing Law 
31

 
 
1.07.
Construction 
32

 
 
1.08.
Entire Agreement 
32

 
 
1.09.
Calculation of Interest and Fees 
32

 
 
1.10.
References 
32

 
 
1.11.
Other Interpretive Provisions 
33

 
 
1.12.
Rounding 
33

 
 
1.13.
Exchange Rates 
33

 
 
1.14.
Risk of Borrowing in Committed Currencies 
33

 
 
1.15.
Change of Currency 
33

 
ARTICLE II.
CREDIT FACILITY 
34

 
 
2.01.
Loan Facility. 
34

 
 
2.02.
Letters of Credit 
40

 
 
2.03.
Swing Line 
49

 
 
2.04.
Amount Limitations, Commitment Reductions, Etc. 
53

 
 
2.05.
Fees 
54

 
 
2.06.
Prepayments 
54

 
 
2.07.
Other Payment Terms 
58

 
 
2.08.
Loan Accounts; Notes 
59

 
 
2.09.
Loan Funding 
60

 
 
2.10.
Pro Rata Treatment 
61

 
 
2.11.
Change of Circumstances 
62

 
 
2.12.
Taxes on Payments 
64

 
 
2.13.
Funding Loss Indemnification 
66

 
 
2.14.
Security 
67

 
 
2.15.
Replacement of the Lenders 
68

 
 
- i -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 Page
 
 
2.16.
Defaulting Lenders 
69

 
ARTICLE III.
CONDITIONS PRECEDENT 
69

 
 
3.01.
Initial Conditions Precedent 
69

 
 
3.02.
Conditions Precedent to each Credit Event 
70

 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES 
70

 
 
4.01.
Representations and Warranties 
70

 
 
4.02.
Reaffirmation 
78

 
ARTICLE V.
COVENANTS 
78

 
 
5.01.
Affirmative Covenants 
78

 
 
5.02.
Negative Covenants 
85

 
 
5.03.
Financial Covenants 
95

 
ARTICLE VI.
EVENTS OF DEFAULT 
96

 
 
6.01.
Events of Default 
96

 
 
6.02.
Remedies 
99

 
ARTICLE VII.
ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS 
101

 
 
7.01.
Appointment, Powers and Immunities 
101

 
 
7.02.
Reliance by the Administrative Agent 
102

 
 
7.03.
Defaults 
102

 
 
7.04.
Indemnification 
103

 
 
7.05.
Non-Reliance 
103

 
 
7.06.
Resignation of the Administrative Agent 
104

 
 
7.07.
Collateral Matters 
104

 
 
7.08.
Performance of Conditions 
105

 
 
7.09.
The Administrative Agent in its Individual Capacity, Other Relationships
105

 
 
7.10.
Collateral Matters/Lender Rate Contracts/Lender Bank Products 
105

 
 
7.11.
Application of Gaming Laws 
106

 
ARTICLE VIII.
MISCELLANEOUS 
106

 
 
8.01.
Notices 
106

 
 
8.02.
Expenses 
109

 
 
8.03.
Indemnification 
109

 
 
- ii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 Page
 
 
8.04.
Waivers; Amendments 
110

 
 
8.05.
Successors and Assigns 
113

 
 
8.06.
Setoff; Security Interest 
117

 
 
8.07.
No Third Party Rights 
117

 
 
8.08.
Partial Invalidity 
117

 
 
8.09.
Jury Trial 
117

 
 
8.10.
Confidentiality 
118

 
 
8.11.
Counterparts 
118

 
 
8.12.
Consent to Jurisdiction 
118

 
 
8.13.
Relationship of Parties 
119

 
 
8.14.
Time 
119

 
 
8.15.
Waiver of Punitive Damages 
119

 
 
8.16.
USA PATRIOT Act 
119

 
 
8.17.
Clarification 
119

 
 
8.18.
Judgment 
120

 
 
8.19.
Substitution of Currency 
120

 
 
- iii -

--------------------------------------------------------------------------------

 
 
SCHEDULES
     
SCHEDULE I
- THE LENDERS
SCHEDULE 3.01
- CONDITIONS PRECEDENT
SCHEDULE 4.01(G)
- LITIGATION
SCHEDULE 4.01(H)
- REAL PROPERTY
SCHEDULE 4.01(J)(II)
- EQUITY SECURITIES
SCHEDULE 4.01(K)
- MULTIEMPLOYER PLANS
SCHEDULE 4.01(O)
- SUBSIDIARIES
SCHEDULE 4.01(U)
- INSURANCE
SCHEDULE 4.01(V)
- AGREEMENTS WITH AFFILIATES, ETC.
SCHEDULE 5.02(A)
- EXISTING INDEBTEDNESS
SCHEDULE 5.02(B)
- EXISTING LIENS
SCHEDULE 5.02(E)
- EXISTING INVESTMENTS
   
EXHIBITS
     
EXHIBIT A
NOTICE OF LOAN BORROWING
EXHIBIT B
NOTICE OF CONVERSION
EXHIBIT C
NOTICE OF INTEREST PERIOD SELECTION
EXHIBIT D
NOTICE OF SWING LOAN BORROWING
EXHIBIT E
REVOLVING LOAN NOTE
EXHIBIT F
SWING LOAN NOTE
EXHIBIT G
ASSIGNMENT AGREEMENT
EXHIBIT H
COMPLIANCE CERTIFICATE
EXHIBIT I
COLLATERAL CERTIFICATE
EXHIBIT J
NON-BANK CERTIFICATE
EXHIBIT K
FORM OF MISSOURI AFFIDAVIT

 
 
- iv -

--------------------------------------------------------------------------------

 


Execution Version
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of October 29, 2010, is entered into by and
among: (1) SHUFFLE MASTER, INC., a Minnesota corporation (the “Borrower”);
(2) each of the financial institutions party to this Agreement from time to time
(each a “Lender” and, collectively, the “Lenders”); and (3) WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”)), L/C Issuer and Swing Line
Lender.  Wells Fargo Securities, LLC (“WFS”) and Banc of America Securities LLC
have each been given the titles of joint lead arranger and joint lead bookrunner
in connection with this Agreement; Bank of America, N.A. has been given the
title of syndication agent in connection with this Agreement; and Union Bank,
N.A. has been given the title of documentation agent in connection with this
Agreement.
 
RECITALS
 
A.           The Borrower has requested that the Lenders provide the credit
facility set forth in this Agreement to the Borrower.
 
B.            The Lenders are willing to provide such credit facility upon the
terms and subject to the conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I. INTERPRETATION.
 
1.01.           Definitions.  Unless otherwise indicated in this Agreement or
any other Credit Document, each term set forth below, when used in this
Agreement or any other Credit Document, shall have the respective meaning given
to that term below or in the provision of this Agreement or other document,
instrument or agreement referenced below.
 
“Acquired Person” shall mean a Proposed Target that is the subject of a
Permitted Acquisition after the Closing Date.
 
“Acquired Portion” shall have the meaning given to that term in Section
2.01(b)(v).
 
“Administrative Agent” shall have the meaning given to that term in clause (3)
of the introductory paragraph hereof.
 
“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or (c)
each of such Person’s officers, directors, managers, joint venturers and
partners; provided, however, that in no case shall the Administrative Agent or
any Lender be deemed to be an Affiliate of any Loan Party for purposes of this
Agreement.  For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” shall mean this Credit Agreement.
 
“Anti-Terrorism Law” shall mean each of: (a) the Executive Order; (b) the
Patriot Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956;
and (d) any other Governmental Rule now or hereafter enacted to monitor, deter
or otherwise prevent terrorism or the funding or support of terrorism.
 
“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans, its Domestic Lending Office, and (b) in the case of
its LIBOR Loans, its Foreign Lending Office.
 
“Applicable Margin” shall mean, with respect to each Loan (and with respect to
the calculation of Letter of Credit fees pursuant to Section 2.02(i)), the per
annum margin which is determined pursuant to the Pricing Grid.  The Applicable
Margin shall be determined as provided in the Pricing Grid and may change as set
forth in the definition of Pricing Grid.
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).
 
“Assignment” shall have the meaning given to that term in Section 8.05(c).
 
“Assignment Agreement” shall have the meaning given to that term in Section
8.05(c).
 
“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.
 
“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).
 
“Associated Costs Rate” shall mean, for any Committed Currency Revolving Loan
for any Interest Period, a percentage per annum as determined on the first day
of such Interest Period by the Administrative Agent as reflecting the cost, loss
or difference in return which would be suffered or incurred by a Lender as a
result of (a) funding (at the LIBOR Rate for such Committed Currency Revolving
Loan and on a match fund basis) any special deposit or cash ratio deposit
required to be placed with the Bank of England and/or the Financial Services
Authority (or any other authority which replaces any of their respective
functions or which serves a similar function), (b) any charge imposed by the
Bank of England and/or the Financial Services Authority (or any other authority
which replaces any of their respective functions or which serves a similar
function), and/or (c) any reserve asset requirements of the European Central
Bank (or any other authority which replaces any of its functions or which serves
a similar function).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Australian Dollar” shall mean the lawful currency of the Commonwealth of
Australia.
 
“Base Rate” shall mean, on any day, the greatest of (a) the Federal Funds Rate
in effect on the Business Day prior to such day, as published by the Federal
Reserve Bank of New York, plus 0.50%, (b) the Prime Rate in effect on such day
and (c) the One Month LIBOR Rate for such day (determined on a daily basis as
set forth below) plus 1.00%.  As used in this definition, “One Month LIBOR Rate”
shall mean, with respect to any interest rate calculation for a Loan or other
Obligation bearing interest at the Base Rate, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/16 of one percent) of (i)
the rate per annum referred to as the BBA (British Bankers Association) LIBOR
RATE as reported on Reuters LIBOR page 1, or if not reported by Reuters, as
reported by any service selected by the Administrative Agent, on the applicable
day (provided that if such day is not a Business Day for which a LIBOR Rate is
quoted, the next preceding Business Day for which a LIBOR Rate is quoted) at or
about 11:00 a.m., London time (or as soon thereafter as practicable), for Dollar
deposits being delivered in the London interbank eurodollar currency market for
a term of one month commencing on such date of determination, divided by (ii)
one minus the Reserve Requirement in effect on such day.  If for any reason
rates are not available as provided in clause (i) of the preceding sentence, the
rate to be used in clause (i) shall be, at the Administrative Agent’s reasonable
discretion (in each case, rounded upward if necessary to the nearest 1/16 of one
percent), (A) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in the London interbank eurodollar currency market or (B)
the rate at which Dollar deposits are offered to the Administrative Agent in, or
by the Administrative Agent to major banks in, any offshore interbank eurodollar
market selected by the Administrative Agent, in each case on the applicable day
(provided that if such day is not a Business Day for which Dollar deposits are
offered to the Administrative Agent in the London or such offshore interbank
eurodollar currency market, the next preceding Business Day for which Dollar
deposits are offered to the Administrative Agent in the London or such offshore
interbank eurodollar currency market) at or about 11:00 a.m., London time (or as
soon thereafter as practicable) (for delivery on such date of determination) for
a one month term.
 
“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (i) of Section 2.01(d).
 
“Borrower” shall have the meaning given to such term in clause (1) of the
introductory paragraph hereof.
 
“Borrower Materials” shall have the meaning given to that term in Section
5.01(a).
 
“Borrowing” shall mean a Revolving Loan Borrowing or a Swing Loan Borrowing, as
the context may require.
 
“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California or New York, New
York and (b) if such Business Day is related to a LIBOR Loan, dealings in Dollar
deposits are carried out in the London interbank market and if the applicable
Business Day relates to any Committed Currency Revolving Loan, banks are open
for business in London and in the principal financial center for the applicable
Committed Currency.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Canadian Dollars” shall mean the lawful currency of Canada.
 
“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).
 
“Capital Asset” shall mean, with respect to any Person, any tangible fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person,
or any expense incurred by such Person that is required by GAAP to be reported
as a non-current asset on such Person’s balance sheet.
 
“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets (including renewals, improvements and replacements, but
excluding repairs in the ordinary course) computed in accordance with GAAP
(including all amounts paid or accrued on Capital Leases and other Indebtedness
incurred or assumed to acquire Capital Assets).
 
“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.
 
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the L/C Issuer,
the Swing Line Lender and/or the Lenders, as applicable, as collateral subject
to a first priority, perfected security interest securing the Obligations or the
obligations of a Deteriorating Lender, as applicable, cash or deposit account
balances in an amount equal to the L/C Obligations, Obligations in respect of
Swing Line Loan or obligations of a Deteriorating Lender, as applicable,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer or the Swing Line Lender, as applicable
(which documents are hereby consented to by the Lenders).  Derivatives of such
term shall have a corresponding meaning.
 
“Cash Equivalents” shall mean:
 
(a)           Direct obligations of, or obligations the principal and interest
on which are unconditionally guaranteed by, the United States or obligations of
any agency of the United States to the extent such obligations are backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;
 
(b)           Certificates of deposit maturing within one year from the date of
acquisition thereof issued by, or normal business bank accounts with, a
commercial bank or trust company organized under the laws of the United States
or a state thereof or that is a Lender; provided that (i) such deposits are
denominated in Dollars, (ii) such bank or trust company has capital, surplus and
undivided profits of not less than $500,000,000 and (iii) such bank or trust
company has certificates of deposit or other debt obligations rated at least A-1
(or its equivalent) by Standard and Poor’s Ratings Services or P-1 (or its
equivalent) by Moody’s Investors Service, Inc.;
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           Open market commercial paper maturing within 270 days from the
date of acquisition thereof issued by a corporation organized under the laws of
the United States or a state thereof; provided such commercial paper is rated at
least A-1 (or its equivalent) by Standard and Poor’s Ratings Services or P-1 (or
its equivalent) by Moody’s Investors Service, Inc.; and
 
(d)           Any repurchase agreement entered into with a commercial bank or
trust company organized under the laws of the United States or a state thereof
or that is a Lender; provided that (i) such bank or trust company has capital,
surplus and undivided profits of not less than $500,000,000, (ii) such bank or
trust company has certificates of deposit or other debt obligations rated at
least A-1 (or its equivalent) by Standard and Poor’s Ratings Services or P-1 (or
its equivalent) by Moody’s Investors Service, Inc., (iii) the repurchase
obligations of such bank or trust company under such repurchase agreement are
fully secured by a perfected security interest in a security or instrument of
the type described in clause (a), (b) or (c) above and (iv) such security or
instrument so securing the repurchase obligations has a fair market value at the
time such repurchase agreement is entered into of not less than 100% of such
repurchase obligations.
 
Notwithstanding the foregoing, in no event shall “Cash Equivalents” include
auction rate securities.
 
“Change of Control” shall mean the occurrence of any one or more of the
following:
 
(a)           The Borrower shall cease to beneficially own and control directly
or indirectly one hundred percent (100%) of the Equity Securities of any
Subsidiary (other than any Subsidiary that is a Joint Venture permitted by this
Agreement); or
 
(b)           The acquisition after the Closing Date of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Securities representing more than 15% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Securities of the Borrower or
any such person or group acquires control of the Borrower, or
 
(c)           The occupation after the Closing Date of a majority of the seats
(other than vacant seats) on the board of directors or other governing body of
the Borrower by persons who were neither (i) nominated by the board of directors
or other governing body of the Borrower nor (ii) appointed by directors or
members of such other or other governing body so nominated, or
 
(d)           A “change of control” or “change in control” or any similar term
as defined in any document governing Indebtedness of any Loan Party which gives
the holders of such Indebtedness the right to accelerate or otherwise require
payment of such Indebtedness prior to the maturity date thereof or the right to
require such Loan Party to redeem, purchase or otherwise defease, or offer to
redeem, purchase or otherwise defease, all or any portion of such Indebtedness.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
For the purpose of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
 
“Change of Law” shall have the meaning given to that term in Section 2.11(b).
 
“Closing Date” shall mean the time and Business Day on which the consummation of
all of the transactions contemplated in Section 3.01 occurs.
 
“Collateral” shall mean all property in which the Administrative Agent or any
Lender has a Lien to secure the Obligations or the Guaranty.
 
“Collateral Certificate” shall mean a Collateral Certificate in substantially
the form of Exhibit I, appropriately completed and duly executed by the
Borrower.
 
“Commercial Letter of Credit” shall mean any documentary letter of credit issued
by the L/C Issuer under this Agreement; either as originally issued or as the
same may be supplemented, modified, amended, extended, restated or supplanted.
 
“Commitment Fee” shall have the meaning given to that term in Section 2.05(b).
 
“Commitment Fee Percentage” shall mean, with respect to the Revolving Loan
Commitments at any time, the per annum percentage which is used to calculate
Commitment Fees for such Revolving Loan Commitments determined pursuant to the
Pricing Grid.
 
“Committed Currencies” shall mean Australian Dollars, Canadian Dollars and
Euros.
 
“Committed Currency Revolving Loan Borrowing” shall mean a borrowing by the
Borrower consisting of the Committed Currency Revolving Loans made by each of
the Lenders to the Borrower on the same date, denominated in the same Committed
Currency and of the same Type pursuant to a single Notice of Loan Borrowing for
Revolving Loans.
 
“Committed Currency Revolving Loans” shall mean the Revolving Loans advanced in
Committed Currencies.
 
“Committed Currency Sublimit” shall mean an amount equal to the lesser of
(a) $25,000,000 and (b) the Total Revolving Loan Commitment; provided that with
respect to any Committed Currency, the Committed Currency Sublimit shall also
mean the maximum aggregate amount of extensions of credit that may be extended
to the Borrower hereunder in such Committed Currency (if lesser than the amount
permitted under clauses (a) or (b) above).  The Committed Currency Sublimit is
part of, and not in addition to, the Total Revolving Loan Commitment.
 
“Communications” shall have the meaning given to that term in Section 8.01(b).
 
“Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Confidential Information” shall mean information delivered to any Lender or the
Administrative Agent by or on behalf of any Loan Party pursuant to the Credit
Documents that is proprietary in nature and that is clearly marked or labeled as
being confidential information of such Loan Party; provided; however, that such
term does not include information that (a) was publicly known or otherwise known
to the receiving party prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by the receiving party or any
person acting on its behalf, (c) otherwise becomes known to the receiving party
other than through disclosure by any Loan Party, (d) constitutes financial
statements delivered to the Lenders and the Administrative Agent under Section
5.01(a) that are otherwise publicly available or (e) was independently developed
by the Administrative Agent or any Lender.
 
“Consolidated EBITDA” shall mean, for any period, (a) Net Income of the Loan
Parties (determined on a consolidated basis without duplication in accordance
with GAAP) for such period, plus, without duplication (b) to the extent deducted
in determining such Net Income for such period, the sum of the following for
such period (without duplication): (i) Consolidated Interest Expense for such
period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) non-recurring cash expenses for such period
(including, without limitation, costs and expenses related to closing this
Agreement, employee severance and litigation) up to an aggregate of $2,000,000
for any twelve month period, (v) extraordinary, non-recurring losses for such
period (including, without limitation, losses on sale of assets outside the
ordinary course of business) and (vi) all other non-cash expenses  for such
period (including without limitation stock based compensation expenses), and
minus, without duplication, (c) to the extent included in determining such Net
Income for such period (i) interest income and (ii) the aggregate amount of
extraordinary, non-recurring gains during such period (including without
limitation the sale of assets outside the ordinary course of business), in each
case as determined in accordance with GAAP.  Pro forma credit shall be given for
an Acquired Person’s portion of Consolidated EBITDA as if owned on the first day
of the applicable period; companies (or identifiable business units or
divisions) sold, transferred or otherwise disposed of during any period will be
treated as if not owned during the entire applicable period.  Notwithstanding
the foregoing, the Consolidated EBITDA attributable to a Non-Wholly-Owned
Subsidiary shall only be included in the calculation of Consolidated EBITDA at
no greater than the lesser of (i) the amount of the Consolidated EBITDA
otherwise attributable to such Non-Wholly-Owned Subsidiary times the Borrower’s
direct or indirect percentage ownership interest in such Non-Wholly-Owned
Subsidiary and (ii) the aggregate amount of Distributions such Non-Wholly-Owned
Subsidiary made or could have made to the Borrower or a Guarantor during the
applicable period after giving effect to all contractual and legal restrictions
applicable to such Non-Wholly-Owned Subsidiary; provided that this sentence
shall not apply to any Non-Wholly-Owned Subsidiary that is a Guarantor and that
has pledged substantially all of its assets as contemplated herein.
 
“Consolidated Interest Expense” shall mean, for any period, the sum, for the
Loan Parties (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest, fees, charges and
related expenses payable during such period to any person in connection with
Indebtedness or the deferred purchase price of assets that is treated as
interest in accordance with GAAP, (b) the portion of rent actually paid during
such period under Capital Leases that should be treated as interest in
accordance with GAAP and (c) the net amounts payable (or minus the net amounts
receivable) under Rate Contracts accrued during such period (whether or not
actually paid or received during such period).
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Consolidated Senior Debt” shall mean Consolidated Total Debt minus Subordinated
Obligations (other than any Subordinated Obligations owing to a Loan Party or
any Subsidiary of a Loan Party).
 
“Consolidated Total Debt” shall mean all Indebtedness of the Loan Parties
determined on a consolidated basis.
 
“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or joint venture, (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered, or (iv) in respect to any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
offsetting benefits to such Person.  The amount of any Contingent Obligation
shall (subject, in the case of Guaranty Obligations, to the last sentence of the
definition of “Guaranty Obligation”) be deemed equal to the maximum reasonably
anticipated liability in respect thereof, and shall, with respect to item
(b)(iv) of this definition be marked to market on a current basis.
 
“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.
 
“Control Agreement” a control agreement among the Borrower or a Guarantor, a
depository bank, a securities intermediary or commodity intermediary, as the
case may be, and the Administrative Agent, in form and substance as shall be
reasonably acceptable to the Administrative Agent.
 
“Credit Documents” shall mean and include this Agreement, the Notes, the
Guaranty, the Security Documents, the Intercompany Debt Subordination Agreement,
each Letter of Credit Application, each Notice of Borrowing, each Notice of
Interest Period Selection, each Notice of Conversion, all Lender Rate Contracts,
all documents related to Lender Bank Products, each Collateral Certificate, the
Fee Letter, and all other documents, instruments and agreements delivered to the
Administrative Agent or any Lender pursuant to Section 3.01 and all other
documents, instruments and agreements delivered by any Loan Party to the
Administrative Agent, any Joint Lead Arranger or any Lender in connection with
this Agreement or any other Credit Document on or after the date of this
Agreement, including, without limitation, any amendments, consents or waivers,
as the same may be amended, restated, supplemented or modified from time to
time.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
“Credit Event” shall mean the making of any Loan (including a Swing Line Loan)
and the making of an L/C Credit Extension.  “Credit Event” shall not include the
conversion of any Loan into a LIBOR Loan or the selection of a new Interest
Period for any LIBOR Loan.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Governmental Rules from time to time in effect affecting the rights of
creditors generally.
 
“Decreasing Lender” shall have the meaning given to that term in Section
2.01(b)(v).
 
“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.
 
“Default Rate” shall have the meaning given to that term in Section 2.07(c).
 
“Defaulting Lender” shall mean a Lender which (a) has failed to fund its portion
of any Borrowing, any participations in Letters of Credit or participations in
Swing Line Loans required to be funded by it under this Agreement within one
Business Day of the date when due, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a receivership, bankruptcy or insolvency proceeding.
 
“Designated Person” shall mean any Person who (i) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control and/or any other
similar lists maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control pursuant to authorizing statute, executive order or
regulation, (ii) (A) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any related legislation or any other similar executive order(s) or (B) engages
in any dealings or transactions prohibited by Section 2 of the Executive Order
or is otherwise associated with any such Person in any manner violative of
Section 2 of the Executive Order or (iii)(X) is an agency of the government of a
country, (Y) an organization controlled by a country, or (Z) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, or as otherwise published from time to time, as such program may be
applicable to such agency, organization or Person.
 
“Deteriorating Lender” shall mean (a) a Defaulting Lender, (b) any Lender that
has notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or (c) a Lender as to
which an entity that controls such Lender has been deemed insolvent or becomes
subject to a receivership, bankruptcy or other similar proceeding.  For the
purpose of this definition, “control” of a Lender shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
“Disregarded Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
disregarded entity for federal income tax purposes under the IRC (but excluding
any Foreign Subsidiary whose Equity Securities are owned, directly or
indirectly, by a controlled foreign corporation under and within the meaning of
Section 957 of the IRC).
 
“Disqualified Securities” shall mean any Equity Security which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is one year following the date of payment and satisfaction in full of
the Obligations, (b) is convertible into or exchangeable for (i) debt securities
or (ii) any Equity Security referred to in (a) above, in each case at any time
on or prior to the date that is one year following the date of payment and
satisfaction in full of the Obligations, or (c) is entitled to receive a cash
Distribution (other than for taxes attributable to the operations of the
business) or a Distribution of Disqualified Securities on or prior to the date
that is one year following the date of payment and satisfaction in full of the
Obligations.
 
“Distributions” shall mean the declaration or (without duplication) payment of
any distributions or dividends (in cash, property or obligations) on, or other
payments on account of, or the setting apart of money for a sinking or other
analogous fund for, or the purchase, repurchase, redemption, retirement or other
acquisition of, any Equity Securities of any Loan Party or of any warrants,
options or other rights to acquire the same (or to make any payments to any
Person, such as “phantom membership” or “phantom stock” payments, where the
amount is calculated with reference to the fair market or equity value of any
Loan Party), but excluding distributions or dividends payable solely in
membership interests or shares of common stock of any Loan Party.
 
“Documentation Agent” shall mean Union Bank, N.A. in its capacity as
documentation agent in connection with this Agreement.  The capacity of the
Documentation Agent is titular in nature, and the Documentation Agent shall have
no special rights or obligations over those of a Lender by reason thereof.
 
“Dollars” and “$” shall mean the lawful currency of the United States and, in
relation to any payment under this Agreement, same day or immediately available
funds.
 
“Domestic Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.01(b) or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable documentation
executed pursuant to those Sections, as applicable) and (b) subsequently, such
other office or offices as such Lender may designate to the Administrative Agent
as the office at which such Lender’s Base Rate Loans will thereafter be
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s Base Rate Loans will thereafter be made.
 
“Domestic Subsidiary” shall mean each direct or indirect Subsidiary of the
Borrower which is organized under the laws of the United States or any state
thereof.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
“Dormant Entity” shall mean each Foreign Subsidiary existing as of the Closing
Date for which all of the following conditions are and remain satisfied:
(i) such existing Foreign Subsidiary is an Immaterial Subsidiary, (ii) such
existing Foreign Subsidiary conducts no business and has de minimis assets and
all filings and all other steps required under applicable law to signify and
effect the dormancy of such Foreign Subsidiary have been timely filed and made
and (iii) the Borrower has specifically identified such existing Foreign
Subsidiary as a “Dormant Entity” and certified that the conditions set forth in
this definition are satisfied with respect to such existing Foreign Subsidiary
in a written notice provided to the Administrative Agent no later than November
30, 2010.
 
“Effective Amount” shall mean (i) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof in Dollars
(such amount to include the Equivalent in Dollars for Loans denominated in any
Committed Currencies) after giving effect to (A) any borrowings and prepayments
or repayments of Revolving Loans and Swing Line Loans and (B) with respect to
Swing Line Loans, any risk participation amongst the Lenders, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
 
“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender; and (b) a Person that is (i) a commercial bank,
savings and loan association or savings bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000, (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000; provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD, (iii) a
finance company, insurance company or other financial institution that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$100,000,000, or (iv) a Person that is primarily engaged in the business of
commercial lending and that is (x) a Subsidiary of a Lender, (y) a Subsidiary of
a Person of which a Lender is a Subsidiary, or (z) a Person of which a Lender is
a Subsidiary; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include any Loan Party or any Affiliate of a Loan Party or any natural
person.
 
“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses
(including costs of investigation, remediation, defense, settlement and
reasonable attorneys’ fees and consultants’ fees and any diminution in the value
of the security afforded to the Lenders with respect to any real property owned
or used by any Loan Party), that are incurred at any time (a) as a result of the
existence of any Hazardous Materials upon, about or beneath any real property
owned by or leased by any Loan Party or migrating or threatening to migrate to
or from any such real property regardless of whether or not caused by or within
the control of any Loan Party, (b) arising from any investigation, proceeding or
remediation of any location at which any Loan Party or any predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials or (c)
arising in any manner whatsoever out of any violation of Environmental Laws by
any Loan Party or with respect to any real property owned or used by any Loan
Party.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to the protection of human
health and safety and the environment, including all Governmental Rules
pertaining to the reporting, licensing, permitting, transportation, storage,
disposal, investigation or remediation of emissions, discharges, releases, or
threatened releases of Hazardous Materials into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation or handling of Hazardous
Materials.
 
“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.
 
“Equivalent” (a) in Dollars of any Committed Currency on any date, shall mean
the quoted spot rate at which the Administrative Agent offers to exchange
Dollars for such Committed Currency in London at or prior to 11:00 a.m. (London
time) on such date and (b) in any Committed Currency of Dollars on any date,
means the quoted spot rate at which the Administrative Agent offers to exchange
such Committed Currency for Dollars in London at or prior to 11:00 a.m. (London
time) on such date.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Loan Party under Sections 414(b) and (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of the provisions relating to Section 412
of the IRC).
 
“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon a Loan Party or any
ERISA Affiliate.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
“Euro” shall mean the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
 
“Event of Default” shall have the meaning given to that term in Section 6.01.
 
“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).
 
“Excluded Foreign Credit Support” shall mean any of the following:  (a) any
guaranty by any Foreign Subsidiary (other than a Disregarded Foreign Subsidiary)
of the Obligations to the extent the Borrower demonstrates, to the reasonable
satisfaction of the Administrative Agent, that such guaranty would have material
adverse tax consequences for the Borrower, (b) the creation by any Foreign
Subsidiary (other than a Disregarded Foreign Subsidiary) of a Lien on any of
such Foreign Subsidiary’s Property to secure the Obligations or the obligations
of a Guarantor under the Credit Documents, to the extent the Borrower
demonstrates, to the reasonable satisfaction of the Administrative Agent, that
the creation of a Lien on such Property would have material adverse tax
consequences for the Borrower, (c) the pledge by any Loan Party of more than 66%
of the voting Equity Securities (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the IRC) of any First-Tier Foreign
Subsidiary (other than a Disregarded Foreign Subsidiary) to secure the
Obligations or the obligations of a Guarantor under the Credit Documents, to the
extent the Borrower demonstrates, to the reasonable satisfaction of the
Administrative Agent, that the pledge of such Equity Securities would have
material adverse tax consequences for the Borrower or (d) the pledge by any Loan
Party of the Equity Securities of any Foreign Subsidiary that is not a
First-Tier Foreign Subsidiary to secure the Obligations or the obligations of a
Guarantor under the Credit Documents.
 
“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financings:
- Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism issued on 23rd September, 2001.
 
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.
 
“Fee Letter” shall mean (i) the amended and restated fee letter agreement, dated
as of October 2, 2010, among the Borrower, Wells Fargo and WFS regarding certain
fees payable by the Borrower to Wells Fargo and WFS as expressly indicated
therein and (ii) the fee letter agreement, dated as of October 2, 2010, among
the Borrower, Bank of America, N.A. and Banc of America Securities LLC regarding
certain fees payable by the Borrower to Bank of America, N.A. and Banc of
America Securities LLC as expressly indicated therein.
 
“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and cash flows (and, in the case of financial
statements in respect of a fiscal year, statements of retained earnings, or
stockholders’ equity or members’ equity or partners’ capital) of such Person for
such period, and a balance sheet of such Person as of the end of such period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year if such period is less than a full fiscal
year or, if such period is a full fiscal year, corresponding figures from the
preceding annual audited financial statements and, in each case, corresponding
figures from the comparable budgeted and projected figures for such period, all
prepared in reasonable detail and in accordance with GAAP.
 
“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary whose Equity
Securities are owned or held directly by the Borrower or a Domestic Subsidiary
of the Borrower.
 
“Fiscal Quarter” shall mean each fiscal quarter of the Borrower, each ending
January 31, April 30, July 31 and October 31.
 
“Fiscal Year” shall mean the fiscal year of the Borrower, which ends October 31
of each calendar year.
 
“Foreign Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.01(b) or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable documentation
executed pursuant to those Sections, as applicable) and (b) subsequently, such
other office or offices as such Lender may designate for a particular currency
to the Administrative Agent as the office at which such Lender’s LIBOR Loans in
that particular currency will thereafter be maintained and for the account of
which all payments of principal of, and interest on, such Lender’s LIBOR Loans
in that particular currency will thereafter be made.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Loan Party or any ERISA Affiliate which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.
 
“Foreign Pledge Agreement” shall mean a pledge agreement, charge agreement or
similar agreement in form and substance reasonably acceptable to the
Administrative Agent executed by the Borrower or a Guarantor with respect to a
pledge (or equivalent thereof) of Equity Securities of a Foreign Subsidiary
required by the terms of this Agreement.
 
“Foreign Subsidiary” shall mean each direct or indirect Subsidiary of a Loan
Party which is organized in a jurisdiction other than the United States or any
state thereof.
 
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States from time to time, consistently applied.
 
“Gaming Board” shall mean any Governmental Authority that holds licensing or
permit authority over gambling, gaming or casino activities conducted by any
Loan Party within its jurisdiction.
 
“Gaming Laws” shall mean all laws pursuant to which any Gaming Board possesses
licensing or permit authority over gambling, gaming, or casino activities
conducted by any Loan Party within its jurisdiction.
 
“Governmental Authority” shall mean any international, domestic or foreign
national, state or local government, any political subdivision thereof, any
department, agency, authority or bureau of any of the foregoing, or any other
entity exercising executive, legislative, judicial, regulatory, tax or
administrative functions of or pertaining to government, including, without
limitation, a Gaming Board, the Federal Trade Commission, the Federal Deposit
Insurance Corporation, the Federal Reserve Board, the Comptroller of the
Currency, any central bank or any comparable authority and any supra national
bodies such as the European Union.
 
“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority (including any
Gaming Board).
 
“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.
 
“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
“Guarantor” shall mean each now existing or hereafter acquired or created direct
or indirect Domestic Subsidiary (other than Immaterial Subsidiaries) which
becomes a party to the Guaranty.
 
“Guaranty” shall mean the Guaranty Agreement among each direct or indirect
Domestic Subsidiary party thereto.
 
“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof, provided that the term
“Guaranty Obligation” shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guaranty Obligation shall
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof.
 
“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic or caustic to the
environment, including petroleum and petroleum products and byproducts,
radioactive materials, asbestos, polychlorinated biphenyls and all materials,
substances and wastes which are classified or regulated as “hazardous,” “toxic”
or similar descriptions under any Environmental Law.
 
“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).
 
“ICC” shall have the meaning given to that term in Section 2.02(h).
 
“Immaterial Subsidiary” shall mean a Subsidiary that at all times during the
term of this Agreement has (a) less than $1,000,000 in assets (valued at the
greater of book value or fair market value) and (b) less than $1,000,000 in
revenues for the twelve month period most recently ended; provided that any such
Subsidiary that is initially an Immaterial Subsidiary shall cease to be an
Immaterial Subsidiary from and after the date such Subsidiary has (i) assets
(valued at the greater of book value or fair market value) equal to or greater
than $1,000,000 or (ii)  revenues equal to or greater than $1,000,000 for the
twelve month period most recently ended.
 
“Increase Effective Date” shall have the meaning given to that term in
Section 2.01(b)(iv).
 
“Increasing Lenders” shall have the meaning given to that term in Section
2.01(b)(i).
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
“Indebtedness” of any Person shall mean, without duplication:
 
(a)           All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse);
 
(b)           All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), except for trade
accounts payable, provided that (A) such trade accounts payable arise in the
ordinary course of business and (B) no material part of any such account is more
than sixty (60) days past due;
 
(c)           All obligations of such Person under conditional sale or other
title retention agreements with respect to property acquired by such Person (to
the extent of the value of such property if the rights and remedies of the
seller or the lender under such agreement in the event of default are limited
solely to repossession or sale of such property);
 
(d)           All obligations of such Person as lessee under or with respect to
Capital Leases and synthetic leases and all other off-balance sheet financing;
 
(e)           All obligations of such Person, contingent or otherwise, under or
with respect to Surety Instruments;
 
(f)           All Unfunded Pension Liabilities of such Person;
 
(g)           All obligations of such Person arising under acceptance facilities
or under facilities for the discount of accounts receivable of such Person;
 
(h)           All Contingent Obligations of such Person;
 
(i)           All Disqualified Securities of such Person;
 
(j)           All net obligations of such person, contingent or otherwise, under
or with respect to Rate Contracts on a marked to market basis;
 
(k)           All obligations of such Person with respect to letters of credit,
whether drawn or undrawn, contingent or otherwise;
 
(l)           All Guaranty Obligations of such Person with respect to the
obligations of other Persons of the types described in clauses (a) - (k) above;
and
 
(m)           All obligations of other Persons (“Primary Obligors”) of the types
described in clauses (a) - (l) above to the extent secured by (or for which any
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any property (including accounts and contract rights) of
such Person, even though such Person has not assumed or become liable for the
payment of such obligations (and, for purposes of this clause (m), the amount of
the Indebtedness of such Person shall be deemed to be the lesser of (x) the
amount of all obligations of such Primary Obligors so secured by (or for which
any holder of such obligations has an existing right, contingent or otherwise,
to be secured by) the property of such Person and (y) the value of such
property).
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
To the extent not included above, “Indebtedness” shall include all
Obligations.  For the avoidance of doubt, “Indebtedness shall not include
earn-outs and similar obligations in respect of acquisitions permitted
hereunder.
 
“Indemnifiable Taxes” shall have the meaning given to that term in Section
2.12(a).
 
“Indemnitees” shall have the meaning given to that term in Section 8.03.
 
“Intercompany Debt Subordination Agreement” shall mean that certain Intercompany
Debt Subordination Agreement, dated as of the date hereof, among the Borrower,
each Loan Party that is party thereto from time to time and the Administrative
Agent.
 
“Interest Coverage Ratio” shall mean, as at any date of determination, the ratio
of (a) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ending on or most recently ended prior to such date to (b) Consolidated Interest
Expense for the period of four consecutive Fiscal Quarters ending on or most
recently ended prior to such date.
 
“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.01(c) or Section 2.01(e) which
commences on the first day of such Loan or the effective date of any conversion
and ends on the last day of such time period, and thereafter, each subsequent
time period selected by the Borrower pursuant to Section 2.01(f) which commences
on the last day of the immediately preceding time period and ends on the last
day of that time period.
 
“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business consistent with past practice), any purchase or
other acquisition of any Equity Securities or Indebtedness of any other Person,
any capital contribution by such Person to or any other investment by such
Person in any other Person (including (x) any Guaranty Obligations of such
Person with respect to any obligations of any other Person and (y) any payments
made by such Person on account of obligations of any other Person); provided,
however, that Investments shall not include (a) accounts receivable or other
indebtedness owed by customers of such Person (other than any Loan Party) which
are current assets and arose from sales or rentals of inventory in the ordinary
course of such Person’s business consistent with past practice or (b) prepaid
expenses of such Person incurred and prepaid in the ordinary course of business
consistent with past practice.
 
“IRC” shall mean the U.S. Internal Revenue Code of 1986, as amended.
 
“Joint Lead Arranger” and “Joint Lead Arrangers” means WFS and Banc of America
Securities LLC, each in its capacity as a joint lead arranger and joint lead
bookrunner in connection with this Agreement.  Except as expressly set forth in
Sections 8.02, 8.03 and 8.04(h) or as expressly specified in any Credit
Document, the capacity of the Joint Lead Arrangers is titular in nature, and the
Joint Lead Arrangers shall have no special rights or obligations over those of a
Lender by reason thereof.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
“Joint Venture” shall mean a joint venture, limited liability company,
corporation, partnership, other entity or other legal arrangement (whether
created pursuant to a contract or conducted through a separate legal entity)
formed by a Loan Party and one or more other Persons who are not Loan Parties.
 
“L/C Advance” shall mean, with respect to each Lender, such Lender’s payment or
participation in any L/C Borrowing in accordance with its Revolving
Proportionate Share.
 
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.
 
“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
 
“L/C Issuer” shall mean Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
 
“Lender” and “Lenders” shall have the meaning given to such terms in clause (2)
of the introductory paragraph hereof and includes the L/C Issuer, the Swing Line
Lender, and each Affiliate of a Lender that is party to a Lender Rate Contract
or providing any Lender Bank Products (unless the context otherwise requires).
 
“Lender Bank Products” shall mean each and any of the following types of
services or facilities extended to the Borrower by one or more of the Lenders or
Affiliates of a Lender (but, in each case, only so long as such Person remains a
Lender or an Affiliate of a Person that remains a Lender): (a) commercial credit
cards; (b) cash management services (including daylight overdrafts,
multicurrency accounts, foreign cash letters, merchant card services, controlled
disbursement services, ACH transactions, and interstate depository network
services); (c) returned items; and (d) foreign exchange services and
facilities.  The obligations with respect to Lender Bank Products shall be
secured by the Liens created by the Security Documents.
 
“Lender Rate Contract(s)” shall mean one or more Rate Contracts with respect to
the Indebtedness evidenced by this Agreement between the Borrower and one or
more of the Lenders or Affiliates of a Lender (but, in each case, only so long
as such Person remains a Lender or an Affiliate of a Person that remains a
Lender), on terms acceptable to the Borrower and that Lender or Lenders (or
Affiliate(s)).  Each Lender Rate Contract shall be secured by the Liens created
by the Security Documents.
 
“Letter of Credit” shall mean any letter of credit issued hereunder.  A Letter
of Credit may be a Commercial Letter of Credit or a Standby Letter of Credit.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
“Letter of Credit Application” shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a letter of credit in the form from time to time in use by the L/C Issuer.
 
“Letter of Credit Expiration Date” shall mean the day that is thirty days prior
to the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
 
“Letter of Credit Sublimit” shall mean an amount equal to the lesser of
(a) $25,000,000 and (b) the Total Revolving Loan Commitment.  The Letter of
Credit Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
 
“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in clause (ii) of Section 2.01(d).
 
“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Revolving Loan Borrowing consisting of LIBOR Loans, a rate per annum
equal to the quotient (rounded upward if necessary to the nearest 1/16 of one
percent) of (a)(i) in the case of any Loans denominated in Dollars, the rate per
annum referred to as the BBA (British Bankers Association) LIBOR RATE as
reported on Reuters LIBOR page 1, or if not reported by Reuters, as reported by
any service selected by the Administrative Agent, and (ii) in the case of Loans
denominated in a Committed Currency, the rate per annum referred to as the BBA
(British Bankers Association) LIBOR Rate as reported on the applicable Reuters
page for such Committed Currency, or if not reported by Reuters, as reported by
any service selected by the Administrative Agent, in each case, on the second
Business Day prior to the first day of such Interest Period at or about 11:00
a.m., London time (or as soon thereafter as practicable), for delivery on the
first day of such Interest Period for a term comparable to such Interest Period,
divided by (b) one minus the Reserve Requirement for such Loans in effect from
time to time, provided, however, that, if such LIBOR Loan is denominated in a
Committed Currency, then the LIBOR Rate for such Loan shall be the sum of the
LIBOR Rate determined under clause (a)(i) above in effect for such Interest
Period plus the applicable Associated Costs Rate.  If for any reason rates are
not available as provided in clause (a) of the preceding sentence, the rate to
be used in clause (a) shall be, at the Administrative Agent’s discretion (in
each case, rounded upward if necessary to the nearest 1/16 of one percent), (i)
the rate per annum at which Dollar deposits or the applicable Committed Currency
deposits are offered to the Administrative Agent in the London interbank
eurodollar currency market or (ii) the rate per annum at which Dollar deposits
or the applicable Committed Currency deposits are offered to the Administrative
Agent in, or by the Administrative Agent to major banks in, any offshore
interbank market selected by the Administrative Agent, in each case on the
applicable day (provided that if such day is not a Business Day for which Dollar
deposits or the applicable Committed Currency deposits are offered to the
Administrative Agent in London or such offshore interbank market, the next
preceding Business Day for which Dollar deposits or the applicable Committed
Currency deposits are offered to the Administrative Agent in the London or such
offshore interbank market) at or about 11:00 a.m., London time (or as soon
thereafter as practicable) (for delivery on the first day of such Interest
Period) for a term comparable to such Interest Period and in an amount
approximately equal to the amount of the Loan to be made or funded by the
Administrative Agent as part of such Borrowing.  The LIBOR Rate shall be
adjusted automatically as to all LIBOR Loans then outstanding as of the
effective date of any change in the Reserve Requirement.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
“Licenses” shall mean, collectively, any and all licenses (including provisional
licenses and applicable gaming licenses), certificates of need, accreditations,
permits, franchises, rights to conduct business, approvals (by a Governmental
Authority or otherwise), consents, qualifications, operating authority and any
other authorizations.
 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including, without limitation, the interest of a vendor
or lessor under a conditional sale agreement, Capital Lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.
 
“Loan” shall mean a Revolving Loan, a Committed Currency Revolving Loan or a
Swing Line Loan.
 
“Loan Account” shall have the meaning given to that term in Section 2.08(a).
 
“Loan Parties” shall mean, collectively, the Borrower and all Subsidiaries of
the Borrower (other than a Foreign Subsidiary that is a Dormant Entity so long
as such Foreign Subsidiary satisfies the conditions set forth in the definition
of Dormant Entity).
 
“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.
 
“Material Adverse Effect” shall mean any event or circumstance that has or could
reasonably be expected to have a material adverse effect on (a) the assets,
liabilities, financial condition or business operations of the Loan Parties
(taken as a whole); (b) the ability of the Borrower to pay or perform the
Obligations in accordance with the terms of this Agreement and the other Credit
Documents or the ability of the Guarantors, collectively, to pay or perform any
portion of their obligations in accordance with the terms of the Guaranty;
(c) the rights and remedies of the Administrative Agent or any Lender under this
Agreement, the other Credit Documents or any related document, instrument or
agreement; (d) the value of the Collateral, the Administrative Agent’s or any
Lender’s security interest in the Collateral or the perfection or priority of
such security interests; or (e) the validity or enforceability of any of the
Credit Documents.
 
“Material Contract” shall mean any agreement or arrangement to which any Loan
Party is a party (other than the Credit Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.
 
“Material Documents” shall mean the (i) articles of incorporation, certificate
of incorporation, certificate of organization, limited liability company
agreement, by-laws and other organizational documents of the Loan Parties and
(ii) Material Contracts.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
“Maturity” or maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.
 
“Maturity Date” shall mean October 29, 2015.
 
“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by any Loan Party or any
ERISA Affiliate.
 
“Negative Pledge” shall mean a Contractual Obligation which contains a covenant
binding on any Loan Party that prohibits Liens on any of its Property, other
than (a) any such covenant contained in a Contractual Obligation granting or
relating to a particular Permitted Lien which affects only the Property that is
the subject of such Permitted Lien and (b) any such covenant that does not apply
to Liens securing the Obligations.
 
“Net Condemnation Proceeds” shall mean an amount equal to: (a) any cash payments
or proceeds received by a Loan Party or the Administrative Agent as a result of
any condemnation or other taking or temporary or permanent requisition of any
property, any interest therein or right appurtenant thereto, or any change of
grade affecting any property, as the result of the exercise of any right of
condemnation or eminent domain by a Governmental Authority (including a transfer
to a Governmental Authority in lieu or anticipation of a condemnation), minus
(b) (i) any actual and reasonable costs incurred by a Loan Party in connection
with any such condemnation or taking (including reasonable fees and expenses of
counsel), and (ii) provisions for all taxes payable as a result of such
condemnation, without regard to the consolidated results of operations of the
Loan Parties, taken as a whole.
 
“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties for such period determined on a consolidated basis in accordance
with GAAP, consistently applied.
 
“Net Insurance Proceeds” shall mean an amount equal to: (a) any cash payments or
proceeds received by a Loan Party or the Administrative Agent under any casualty
policy in respect of a covered loss thereunder with respect to any property,
minus (b) (i) any actual and reasonable costs incurred by a Loan Party in
connection with the adjustment or settlement of any claims of a Loan Party in
respect thereof (including reasonable fees and expenses of counsel) and
(ii)  provisions for all taxes payable as a result of such event without regard
to the consolidated results of operations of Loan Parties, taken as a whole.
 
“Net Proceeds” shall mean:
 
(a)           with respect to any sale of any asset or property by any Person,
the aggregate consideration received by such Person from such sale less the sum
of (i) the actual amount of the reasonable fees and commissions payable to
Persons other than such Person or any Affiliate of such Person, (ii) the
reasonable legal expenses and other costs and expenses directly related to such
sale that are to be paid by such Person (including, without limitation,
transfer, sale, use and other similar taxes payable in connection with such
sale), (iii) income taxes reasonably estimated to be payable by such Person as a
result of such sale, and (iv) the amount of any Indebtedness (other than the
Obligations) which is secured by such asset and is required to be repaid or
prepaid by such Person as a result of such sale; and
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(b)           With respect to any issuance or incurrence of any Indebtedness by
any Person, the aggregate consideration received by such Person from such
issuance or incurrence less the sum of (i) the actual amount of the reasonable
fees and commissions payable by such Person and (ii) the reasonable legal
expenses and the other reasonable costs and expenses directly related to such
issuance or incurrence that are to be paid by such Person other than to any of
its Affiliates.
 
“New Lender” shall have the meaning given to that term in Section 2.01(b)(ii).
 
“Non-Bank Certificate” shall have the meaning given to that term in Section
2.12(e).
 
“Non-Bank Lender” shall have the meaning given to that term in Section 2.12(e).
 
“Non-Consenting Lender” shall have the meaning given to that term in Section
8.04.
 
“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).
 
“Non-Wholly-Owned Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower that is not a Wholly-Owned Subsidiary.
 
“Note” shall mean a Revolving Loan Note or a Swing Loan Note.
 
“Notice” shall have the meaning set forth in Section 8.01(b).
 
“Notice of Borrowing” shall mean a Notice of Loan Borrowing or a Notice of Swing
Loan Borrowing.
 
“Notice of Conversion” shall have the meaning given to that term in Section
2.01(e).
 
“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(f)(ii).
 
“Notice of Loan Borrowing” shall have the meaning given to that term in
Section 2.01(c).
 
“Notice of Swing Loan Borrowing” shall mean a notice of a Swing Loan Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit D.
 
“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed or owing by the Borrower to the
Administrative Agent or any Lender (or in the case of any Lender Rate Contract
or any Lender Bank Products, any Affiliate of a Lender, as applicable) of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of this Agreement or any of the other Credit Documents or any Lender
Rate Contract, including without limitation all interest (including interest
that accrues after the commencement of any bankruptcy or other insolvency
proceeding by or against the Borrower, whether or not allowed or allowable),
fees, charges, expenses, attorneys’ fees and accountants’ fees chargeable to and
payable by the Borrower hereunder and thereunder.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
“Other Taxes” shall have the meaning given to such term in Section 2.12(b).
 
“Participant” shall have the meaning given to that term in Section 8.05(b).
 
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
 
“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan and a Foreign
Plan, that is subject to Title IV of ERISA and is sponsored or maintained by a
Loan Party or any ERISA Affiliate or to which a Loan Party or any ERISA
Affiliate contributes or has an obligation to contribute.
 
“Permitted Acquisition” shall mean any acquisition permitted under
Section 5.02(d)(ii).
 
“Permitted Indebtedness” shall have the meaning given to that term in Section
5.02(a).
 
“Permitted Liens” shall have the meaning given to that term in Section 5.02(b).
 
“Permitted Stock Repurchase” shall mean any repurchase, redemption or other
acquisition of the Equity Securities of the Borrower permitted under
Section 5.02(f)(ii).
 
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.
 
“Platform” shall have the meaning set forth in Section 8.01(b).
 
“Pledged Foreign Subsidiary” shall mean a First-Tier Foreign Subsidiary of the
Borrower or any Guarantor where the Administrative Agent has received a Foreign
Pledge Agreement from the Borrower or such Guarantor, as applicable, with
respect to 100% of the non-voting Equity Securities (within the meaning of
Treasury Regulation Section 1.956-2(c)(2) promulgated under the IRC) of such
Foreign Subsidiary and 66% of the voting Equity Securities (within the meaning
of Treasury Regulation Section 1.956-2(c)(2) promulgated under the IRC) of such
Foreign Subsidiary and such Foreign Pledge Agreement is in full force and effect
and the Borrower or such Guarantor, as applicable, shall have satisfied all
actions and requirements related to such Foreign Pledge Agreement (including
delivery of stock certificates, where applicable).
 
“Pledged Intercompany Notes” shall mean original promissory notes (original
demand promissory notes for any such notes evidencing Indebtedness arising after
the Closing Date) in favor of one or more of the Borrower and the Guarantors
evidencing intercompany advances pledged to the Administrative Agent pursuant to
the Security Agreement (with an endorsement thereto in form and substance
reasonably satisfactory to the Administrative Agent).
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
“Pricing Grid” shall mean,
 
Pricing Grid
 
Tier
Total Leverage Ratio
 
Applicable Margin for LIBOR Loans
   
Applicable Margin for Base Rate Loans
   
Commitment Fee Percentage
 
1
≥ 3.25
    2.75 %     1.75 %     0.500 %
2
≥ 2.50 < 3.25
    2.50 %     1.50 %     0.500 %
3
≥ 1.75 < 2.50
    2.25 %     1.25 %     0.375 %
4
≥ 1.00 < 1.75
    2.00 %     1.00 %     0.375 %
5
< 1.00
    1.75 %     0.75 %     0.250 %

 
Any increase or decrease in the Applicable Margin and Commitment Fee Percentage
resulting from a change in the Total Leverage Ratio shall become effective as of
the tenth day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.01(a)(iii); provided, however, that if no
Compliance Certificate is delivered when due in accordance with such Section,
then Tier 1 shall apply as of the date of the failure to deliver such Compliance
Certificate until such date as the Borrower delivers such Compliance Certificate
in form and substance reasonably acceptable to the Administrative Agent and
thereafter the Applicable Margin shall be based on the Total Leverage Ratio
indicated on such Compliance Certificate until such time as the Applicable
Margin is further adjusted as set forth in this definition.  Notwithstanding
anything to the contrary herein, the Applicable Margin and Commitment Fee
Percentage in effect as of the Closing Date shall be Tier 4 until the first
adjustment to occur after January 31, 2011.  If the Total Leverage Ratio
reported in any Compliance Certificate shall be determined to have been
incorrectly reported and if correctly reported would have resulted in a higher
Applicable Margin or Commitment Fee Percentage, then the Applicable Margin and
Commitment Fee Percentage shall be retroactively adjusted to reflect the higher
rate that would have been applicable had the Total Leverage Ratio been correctly
reported in such Compliance Certificate and the additional amounts resulting
therefrom shall be due and payable upon demand from the Administrative Agent or
any Lender (the Borrower’s obligations to pay such additional amounts shall
survive the payment and performance of all other Obligations and the termination
of this Agreement).
 
“Primary Currency” shall have the meaning given to that term in Section 8.18(c).
 
“Prime Rate” shall mean the per annum rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco, California as its
Prime Rate, with the understanding that Wells Fargo’s Prime Rate is one of its
base rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo may designate.  Any change in the Base Rate
resulting from a change in the Prime Rate shall become effective on the Business
Day on which each such change in the Prime Rate occurs.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
“Proposed Change” shall have the meaning given to that term in Section 8.04.
 
“Proposed Target” shall have the meaning given to that term in Section 5.02(d).
 
“Public Lender” shall have the meaning given to that term in Section 5.01(a).
 
“Rate Contract” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
 
“Receipt Date” shall have the meaning given to that term in Section 2.06(c)(v).
 
“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).
 
“Register” shall have the meaning given to that term in Section 8.05(d).
 
“Relevant Sale” shall have the meaning given to that term in Section
2.06(c)(iv).
 
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA and applicable regulations thereunder (other than events for which the
thirty (30) day notice period has been waived).
 
“Required Lenders” shall mean, at any time, the Lenders whose Revolving
Proportionate Shares then exceed fifty percent (50%) of the total Revolving
Proportionate Shares of all Lenders; provided that at any time any Lender is a
Defaulting Lender, such Defaulting Lender shall be excluded in determining
“Required Lenders”, and “Required Lenders” shall mean at such time
non-Defaulting Lenders having total Revolving Proportionate Shares exceeding
fifty percent (50%) of the total Revolving Proportionate Shares of all
non-Defaulting Lenders; provided that, in no event shall Required Lenders
consist of fewer than two non-Defaulting Lenders at any time at which there
shall be at least two non-Defaulting Lenders party to this Agreement, and for
purposes of the foregoing, Lenders that are Affiliates of one another shall be
treated as a single Lender.
 
“Requirement of Law” applicable to any Person shall mean (a) the articles or
certificate of incorporation, certificate of organization, limited liability
company agreement, by-laws or other organizational or governing documents of
such Person, (b) any Governmental Rule applicable to such Person, (c) any
Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or
(d) any judgment, decision, award, decree, writ or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan and for any calculation of the One Month LIBOR Rate, the
aggregate of the maximum of the reserve requirement rates (expressed as a
decimal) in effect on such day for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System.  As used herein, the
term “reserve requirement” shall include, without limitation, any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.
 
“Responsible Officer” shall mean, with respect to a Loan Party, the chief
executive officer, president, chief operating officer, chief financial officer
or treasurer of such Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party and any request or other
communication conveyed telephonically or otherwise by a Responsible Officer of a
Loan Party (or any Person reasonably believed by the Administrative Agent to be
a Responsible Officer of a Loan Party) shall be conclusively presumed to have
been authorized by all necessary corporate, company, partnership and/or other
action on the part of such Loan Party and such Responsible Officer (or such
Person reasonably believed by the Administrative Agent to be a Responsible
Officer) shall be conclusively presumed to have acted on behalf of such Loan
Party.
 
“Revolving Loan” shall have the meaning given to that term in Section 2.01(a).
 
“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Lenders to the Borrower on the same date
and of the same Type pursuant to a single Notice of Loan Borrowing for Revolving
Loans.
 
“Revolving Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Revolving Loan Commitment” opposite such
Lender’s name on Part A of Schedule I, or, if changed in accordance with this
Agreement, such Dollar amount as may be set forth for such Lender in the
Register.
 
“Revolving Loan Note” shall have the meaning given to that term in Section
2.08(b).
 
“Revolving Proportionate Share” shall mean:
 
(a)           With respect to any Lender so long as the Revolving Loan
Commitments are in effect, the ratio (expressed as a percentage rounded to the
eighth digit to the right of the decimal point) of (i) such Lender’s Revolving
Loan Commitment at such time to (ii) the Total Revolving Loan Commitment at such
time; and
 
(b)           With respect to any Lender at any other time, the ratio (expressed
as a percentage rounded to the eighth digit to the right of the decimal point)
of (i) the sum of (A) the aggregate Effective Amount of such Lender’s Revolving
Loans, (B) such Lender’s pro rata share of the Effective Amount of all L/C
Obligations, and (C) such Lender’s pro rata share of the aggregate Effective
Amount of all Swing Line Loans to (ii) the sum of (A) the aggregate Effective
Amount of all Revolving Loans and Swing Line Loans and (B) the Effective Amount
of all L/C Obligations.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
The initial Revolving Proportionate Share of each Lender is set forth under the
caption “Revolving Proportionate Share” opposite such Lender’s name on Schedule
I.
 
“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, among the Borrower, each Guarantor party thereto and the
Administrative Agent.
 
“Security Documents” shall mean and include the Security Agreement, each Control
Agreement, each Foreign Pledge Agreement, each pledge agreement or security
agreement delivered in accordance with Section 5.01(i) or Section 5.01(k), each
deed of trust or mortgage and all other instruments, agreements, certificates,
opinions and documents (including Uniform Commercial Code financing statements
and fixture filings) delivered to the Administrative Agent or any Lender in
connection with any Collateral or to secure the Obligations or the obligations
of a Guarantor under the Credit Documents.
 
“Senior Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated
Senior Debt at such time, to (b) Consolidated EBITDA for the four Fiscal Quarter
period ended as of the end of the most recent Fiscal Quarter.
 
“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s property would constitute an
unreasonably small capital.
 
“Specified Foreign Subsidiary” shall mean each of the following: (i) Shuffle
Master Australasia Holdings Pty Ltd., a company organized under the laws of
Australia, (ii)  Shuffle Master Holding GmbH, a company organized under the laws
of Austria, (iii) Shuffle Master Asia Limited, a company organized under the
laws of Macau, (iv) Shuffle Master Mexico, a company organized under the laws of
Mexico, and (v) to the extent such Subsidiary is not a Dormant Entity, Shuffle
Master Australia Pty, Ltd., a company organized under the laws of Australia.
 
“Standby Letter of Credit” shall mean any of the standby letters of credit
issued by the L/C Issuer under this Agreement, either as originally issued or as
the same may be supplemented, modified, amended, extended, restated or
supplanted.
 
“Stock Repurchase” shall have the meaning given to that term in Section
5.02(f)(ii).
 
“Subordinated Obligations” shall mean, as of any date of determination (without
duplication), (a) the Indebtedness permitted under Section 5.02(a)(ix), (b) the
Indebtedness subject to the Intercompany Debt Subordination Agreement and (c)
any other Indebtedness of the Borrower or its Subsidiaries on that date which
has been subordinated in right of payment to the Obligations in a manner
reasonably satisfactory to the Required Lenders and contains such other
protective terms with respect to senior debt (such as amount, maturity,
amortization, interest rate, covenants, defaults, remedies, payment blockage and
terms of subordination) as the Required Lenders may reasonably require.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interests having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis.  Unless otherwise indicated in this Agreement, “Subsidiary”
shall mean a Subsidiary of a Loan Party.
 
“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
 
“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.
 
“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” shall mean the meaning specified in Section 2.03(a).
 
“Swing Line Settlement Date” shall mean the last Business Day of each calendar
week.
 
“Swing Line Sublimit” shall mean an amount equal to the lesser of
(a) $20,000,000 and (b) the Total Revolving Loan Commitment.  The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.
 
“Swing Loan Borrowing” shall mean a borrowing of a Swing Line Loan.
 
“Swing Loan Note” shall have the meaning given to that term in Section 2.08(c).
 
“Syndication Agent” shall mean Bank of America, N.A., in its capacity as
syndication agent in connection with this Agreement.  Except as expressly set
forth in Sections 8.02 and 8.03 or as expressly specified in any Credit
Document, the capacity of the Syndication Agent is titular in nature, and the
Syndication Agent shall have no special rights or obligations over those of a
Lender by reason thereof.
 
“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all U.S. federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, property, excise, severance, windfall profits, stamp, license,
payroll, social security, withholding and other taxes, assessments, charges,
duties, fees, levies or other governmental charges of any kind whatsoever
(whether payable directly or by withholding and whether or not requiring the
filing of a Tax Return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest and shall include any liability for such amounts
as a result either of being a member of a combined, consolidated, unitary or
affiliated group or of a contractual obligation to indemnify any person or other
entity.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
“Tax Return” shall mean all tax returns, statements, forms and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) for Taxes.
 
“Termination Value” shall mean, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Rate Contracts, as determined by the Administrative Agent
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Rate Contracts which may include any Lender.
 
“Total Debt” shall mean all Indebtedness of the Loan Parties on a consolidated
basis.
 
“Total Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated
Total Debt at such time, to (b) Consolidated EBITDA for the four Fiscal Quarter
period ended as of the end of the most recent Fiscal Quarter.
 
“Total Revolving Loan Commitment” shall mean, at any time, Two Hundred Million
Dollars ($200,000,000) or, if such amount is reduced pursuant to Section 2.04(a)
or (b), the amount to which so reduced and in effect at such time or, if such
amount is increased pursuant to Section 2.01(b), the amount to which it is
increased and in effect at such time.
 
“Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.
 
“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the IRC for the applicable
plan year.
 
“United States” and “U.S.” shall mean the United States of America.
 
“Unreimbursed Amount” shall have the meaning set forth in Section 2.02(c)(i).
 
“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Total Revolving Loan Commitment at such time minus (b) the sum of the Effective
Amount of all Revolving Loans and the Effective Amount of all L/C Obligations
outstanding at such time.  For the avoidance of doubt, Swing Line Loans shall
not be counted as Revolving Loans for purposes of determining the amount of
Unused Revolving Commitment.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
“Wells Fargo” shall have the meaning given to that term in clause (3) of the
introductory paragraph hereof.
 
“WFS” shall have the meaning given to that term in the introductory paragraph
hereof.
 
“Wholly-Owned Subsidiary” shall mean any Person in which 100% of the Equity
Securities of each class having ordinary voting power, and 100% of the Equity
Securities of every other class, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Borrower, or by one or more Wholly-Owned Subsidiaries of the Borrower, or both.
 
1.02.           GAAP.  Unless otherwise indicated in this Agreement or any other
Credit Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP applied in a
consistent manner with the principles used in the preparation of the Financial
Statements used in Section 4.01(i).  Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness and other liabilities of the
Borrower, the Guarantor and any Subsidiary shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and, to the extent applicable, the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.  If GAAP changes, as applicable, during the term of this Agreement
such that any covenants contained herein would then be required or permitted to
be calculated in a different manner or with different components, other than
changes in GAAP that require items to be included in the definition of
Indebtedness that were not so required before such change in GAAP, the Borrower,
the Lenders and the Administrative Agent agree to negotiate in good faith to
amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating the Loan Parties’ financial condition to
substantially the same criteria as were effective prior to such change in GAAP;
provided, however, that, until the Borrower, the Lenders and the Administrative
Agent so amend this Agreement, all such covenants shall be calculated in
accordance with GAAP, as in effect immediately prior to such change in GAAP.
 
1.03.           Headings.  The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
 
1.04.           Plural Terms.  All terms defined in this Agreement or any other
Credit Document in the singular form shall have comparable meanings when used in
the plural form and vice versa.
 
1.05.           Time.  All references in this Agreement and each of the other
Credit Documents to a time of day shall mean San Francisco, California time,
unless otherwise indicated.
 
1.06.           Governing Law.  This Agreement and, unless otherwise expressly
provided in any such Credit Document, each of the other Credit Documents shall
be governed by and construed in accordance with the laws of the State of New
York without reference to conflicts of law rules other than Section 5-1401 of
the General Obligations Law of the State of New York.  The scope of the
foregoing governing law provision is intended to be all-encompassing of any and
all disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
1.07.           Construction.  This Agreement is the result of negotiations
among, and has been reviewed by, the Borrower, the Lenders, the Administrative
Agent and their respective counsel.  Accordingly, this Agreement shall be deemed
to be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against the Borrower, any Lender or the Administrative Agent.
 
1.08.           Entire Agreement.  This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof including, except to the extent expressly set forth
therein, the amended and restated commitment letter, dated as of October 2,
2010, among the Borrower, Wells Fargo, WFS, Bank of America, N.A. and Banc of
America Securities LLC, but excluding the Fee Letter.
 
1.09.           Calculation of Interest and Fees.  All calculations of interest
and fees under this Agreement and the other Credit Documents for any period
(a) shall include the first day of such period and exclude the last day of such
period; provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day and (b) shall be calculated on the basis of
a year of 360 days for actual days elapsed, except that during any period any
Loan bears interest based upon the Prime Rate, such interest shall be calculated
on the basis of a year of 365 or 366 days, as appropriate, for actual days
elapsed.
 
1.10.           References.
 
(a)           References in this Agreement to “Recitals,” “Sections,”
“Paragraphs,” “Exhibits” and “Schedules” are to recitals, sections, paragraphs,
exhibits and schedules herein and hereto unless otherwise indicated.
 
(b)           References in this Agreement or any other Credit Document to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments hereto or thereto, (ii) shall include all documents,
instruments or agreements issued or executed in replacement thereof if such
replacement is permitted hereby or thereby, and (iii) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
restated, modified and supplemented from time to time and in effect at any given
time if such amendment, restatement, modification or supplement is permitted
hereby or thereby.
 
(c)           References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(d)           References in this Agreement or any other Credit Document to any
Person in a particular capacity (i) shall include any successors to and
permitted assigns of such Person in that capacity and (ii) shall exclude such
Person individually or in any other capacity.
 
1.11.           Other Interpretive Provisions.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be.  The words
“include” and “including” and words of similar import when used in this
Agreement or any other Credit Document shall not be construed to be limiting or
exclusive and shall be deemed to be followed by the phrase “without
limitation”.  In the event of any inconsistency between the terms of this
Agreement and the terms of any other Credit Document, the terms of this
Agreement shall govern.
 
1.12.           Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.
 
1.13.           Exchange Rates.  Not later than 11:00 a.m., London time on any
date, the Administrative Agent shall determine the exchange rates as of such
date to be used for calculating relevant Equivalent amounts.  The exchange rates
so determined shall become effective on such date, shall remain effective until
the next day and shall for all purposes of this Agreement (other than any
provision expressly requiring the use of a current exchange rate) be the
exchange rates employed in converting any amounts between the applicable
currencies.
 
1.14.           Risk of Borrowing in Committed Currencies.  The Borrower has
requested that the Lenders extend credit in Committed Currencies.  The Borrower
understands the risks of, and is financially able to bear any losses resulting
from, currency fluctuations and the Lenders shall not be liable for any loss
suffered by the Borrower in connection therewith. The Borrower acknowledges that
it is making its own determinations regarding whether and the amount to borrow
in Committed Currencies and that neither the Administrative Agent nor the
Lenders is advising the Borrower with regard thereto.
 
1.15.           Change of Currency.  If a change in any currency of a country
occurs, this Agreement shall be amended (and each party hereto agrees to enter
into any supplemental agreement necessary to effect such amendment) to the
extent that the Administrative Agent determines such amendment to be necessary
to reflect the change in currency and to put the Administrative Agent and the
Lenders in the same position, so far as possible, that they would have been if
no change in currency had occurred.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
ARTICLE II. CREDIT FACILITY.
 
2.01.           Loan Facility.
 
(a)            Revolving Loan Availability.  On the terms and subject to the
conditions of this Agreement, each Lender severally agrees to advance to the
Borrower from time to time during the period beginning on the Closing Date up
to, but not including the Maturity Date such loans in Dollars and in such
Committed Currencies as the Borrower may request under this Section 2.01(a)
(individually, a “Revolving Loan”); provided, however, that (i) the sum of
(A) the Effective Amount of all Revolving Loans made by such Lender at any time
outstanding and (B) such Lender’s Revolving Proportionate Share of the Effective
Amount of all L/C Obligations and all Swing Line Loans at any time outstanding
shall not exceed such Lender’s Revolving Loan Commitment at such time, (ii) the
sum of (A) the Effective Amount of all Revolving Loans made by all the Lenders
at any time outstanding and (B) the Effective Amount of all L/C Obligations and
Swing Line Loans at any time outstanding shall not exceed the Total Revolving
Loan Commitment at such time and (iii) if such Revolving Loans are Committed
Currency Revolving Loans, the aggregate Effective Amount of all Committed
Currency Revolving Loans may not exceed the Committed Currency Sublimit.  All
Revolving Loans shall be made on a pro rata basis by the Lenders in accordance
with their respective Revolving Proportionate Shares, with each Revolving Loan
Borrowing to be comprised of a Revolving Loan by each Lender equal to such
Lender’s Revolving Proportionate Share of such Revolving Loan Borrowing.  Except
as otherwise provided herein, the Borrower may borrow, repay and reborrow
Revolving Loans until the Maturity Date.
 
(b)           Optional Increases.
 
(i)           On the terms and subject to the conditions set forth below,
Borrower may, at any time before the Maturity Date, increase the Total Revolving
Loan Commitment; provided that:
 
(A)           after giving effect to the requested increase, the aggregate
amount of the increases in the Total Revolving Loan Commitment shall not exceed
$100,000,000;
 
(B)           all required third party consents and approvals shall have been
obtained;
 
(C)           there shall be no more than four (4) increases in the Total
Revolving Loan Commitment pursuant to this Section 2.01(b);
 
(D)           prior to the date of any proposed increase, the Total Revolving
Loan Commitment shall not have been decreased pursuant to Section 2.04(a);
 
(E)           each such increase in the Total Revolving Loan Commitment shall be
equal to $25,000,000 or an integral multiple of $5,000,000 in excess thereof;
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(F)           no Event of Default shall have occurred and be continuing or shall
occur as a result of such increase; and
 
(G)           the Borrower and the Guarantors shall have executed and delivered
such documents and instruments and taken such other actions as may be reasonably
requested by the Administrative Agent in connection with such increases in the
Total Revolving Loan Commitment (including documents related to real property
Collateral (if any), insurance endorsements, new or amended Notes, any related
fee letters, documents evidencing the increased Revolving Loan Commitment held
by any applicable Lender, any joinder agreements related to a New Lender,
reaffirmations of the Guaranty, resolutions regarding the increase in the Total
Revolving Loan Commitment and related actions taken by the Borrower and the
Guarantors, certified as true and correct by a Responsible Officer and legal
opinions, all in form and substance reasonably satisfactory to the
Administrative Agent).
 
Any request under this Section 2.01(b) shall be submitted by the Borrower to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase (and whether
such increase shall be an increase in the Total Revolving Loan Commitment) and
be accompanied by a certificate of a Responsible Officer stating that no Event
of Default exists or will occur as a result of such increase.  If any fees are
to be paid or offered in connection with such increase, the Administrative Agent
(with the consent of Borrower) may also specify any fees offered to those
Lenders (the “Increasing Lenders”) which agree to increase the amount of their
respective Revolving Loan Commitment, which fees may be variable based upon the
amount by which any such Lender is willing to increase the amount of its
Revolving Loan Commitment; no Lender which is not an Increasing Lender shall be
entitled to receive any such fees.  No Lender shall have any obligation, express
or implied, to offer to increase the amount of its Revolving Loan
Commitment.  Only the consent of each Increasing Lender shall be required for an
increase in the amount of the Total Revolving Loan Commitment  pursuant to this
Section 2.01(b)(i).  No Lender which elects not to increase the amount of its
Revolving Loan Commitment may be replaced in respect of its existing Revolving
Loan Commitment as a result thereof without such Lender’s written consent.
 
(ii)           Each Increasing Lender shall, as soon as practicable after the
Borrower has submitted its request under Section 2.01(b)(i), specify the amount
of the proposed increase in its Revolving Loan Commitment which it is willing to
offer.  To the extent the increased Revolving Loan Commitment of the Increasing
Lenders is insufficient or there are no Increasing Lenders, the Borrower may
designate new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to the Administrative Agent as additional Lenders hereunder in
accordance with this Section 2.01(b)(ii) (each such new Lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Total Revolving Loan Commitment.  The Borrower shall pay a fee to
WFS solely for the account of WFS in connection with any such increase as may be
agreed to after the Closing Date.  The Borrower and WFS shall have discretion
jointly to adjust the allocation of the increased aggregate principal amount of
the Total Revolving Loan Commitment among Increasing Lenders and New Lenders.
 
(iii)           Each New Lender designated by the Borrower and reasonably
acceptable to the Administrative Agent shall become an additional party hereto
as a New Lender concurrently with the effectiveness of the proposed increase in
the amount of the Total Revolving Loan Commitment upon its execution of an
instrument of joinder (which may contain such modifications to this Agreement
and terms and conditions relating thereto as may be necessary to ensure that
such Revolving Loan Commitments are treated as Revolving Loan Commitments for
all purposes under the Credit Documents), in each case prepared by the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.  Each New Lender shall provide the documentation
required by Section 2.12(e).
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(iv)           Subject to the foregoing, any increase in the Total Revolving
Loan Commitment requested by the Borrower shall be effective as of the date
proposed by the Borrower (the “Increase Effective Date”) and shall be in the
principal amount equal to (i) the amount which the Increasing Lenders are
willing to assume as increases to the amount of their Revolving Loan
Commitments  plus (ii) the amount offered by the New Lenders with respect to the
Total Revolving Loan Commitment, in either case as adjusted by the Borrower and
the Administrative Agent pursuant to the last sentence of Section 2.01(b)(ii).
 
(v)           On or prior to the Increase Effective Date, with respect to any
increase in the Total Revolving Loan Commitment, the Administrative Agent shall
notify each Lender of the amount required to be paid by or to such Lender so
that the Revolving Loans held by the Lenders on the Increase Effective Date
(before giving effect to any new Revolving Loans made on such date) shall be
held by each Lender pro rata in accordance with the Revolving Loan Commitments
of the Lenders as adjusted pursuant to the last sentence of Section
2.01(b)(ii).  Each Lender which is required to reduce the amount of Revolving
Loans held by it (each such Lender, a “Decreasing Lender”) shall irrevocably
assign, without recourse or warranty of any kind whatsoever (except that each
Decreasing Lender warrants that it is the legal and beneficial owner of the
Revolving Loans assigned by it under this Section 2.01(b)(v) and that such
Revolving Loans are held by such Decreasing Lender free and clear of adverse
claims), to each Increasing Lender and New Lender participating in the
applicable increase in the Total Revolving Loan Commitment, and each applicable
Increasing Lender and New Lender shall irrevocably acquire from the Decreasing
Lenders, a portion of the principal amount of the Revolving Loans of each
Decreasing Lender (collectively, the “Acquired Portion”) outstanding on the
Increase Effective Date (before giving effect to any new Revolving Loans made on
such date) in an amount such that the principal amount of the Revolving Loans
held by each applicable Increasing Lender, New Lender and Decreasing Lender as
of the Increase Effective Date shall be held in accordance with each such
Lender’s Revolving Proportionate Share (if any) as of such date.  Such
assignment and acquisition shall be effective on the Increase Effective Date
automatically and without any action required on the part of any party other
than the payment by the applicable Increasing Lenders and New Lenders to the
Administrative Agent for the account of the Decreasing Lenders of an aggregate
amount equal to the Acquired Portion, which amount shall be allocated and paid
by the Administrative Agent at or before 12:00 p.m. on the Increase Effective
Date to the Decreasing Lenders pro rata based upon the respective reductions in
the principal amount of the Revolving Loans held by such Lenders on the Increase
Effective Date (before giving effect to any new Revolving Loans made on such
date).  Each of the Administrative Agent and the Lenders shall adjust its
records accordingly to reflect the payment of the Acquired Portion.  The
payments to be made in respect of the Acquired Portion shall be made by the
applicable Increasing Lenders and New Lenders to the Administrative Agent in
Dollars in immediately available funds at or before 11:00 a.m. on the Increase
Effective Date, such payments to be made by the applicable Increasing Lenders
and New Lenders pro rata based upon the respective increases in the amount of
the Revolving Loan Commitments held by such Lenders on the Increase Effective
Date.
 
 
36

--------------------------------------------------------------------------------

 
 
(vi)           To the extent any of the Revolving Loans acquired by the
applicable Increasing Lenders and New Lenders from the Decreasing Lenders
pursuant to Section 2.01(b)(v) above are LIBOR Loans and the Increase Effective
Date is not the last day of an Interest Period for such LIBOR Loans, the
Decreasing Lenders shall be entitled to compensation from the Borrower as
provided in Section 2.13 (as if Borrower had prepaid such Revolving Loans in an
amount equal to the Acquired Portion on the Increase Effective Date).
 
(c)           Notice of Loan Borrowing.  The Borrower shall request each
Revolving Loan Borrowing by delivering to the Administrative Agent an
irrevocable written notice substantially in the form of Exhibit A (a “Notice of
Loan Borrowing”), duly executed by a Responsible Officer of the Borrower and
appropriately completed (or, in the case of a Notice of Loan Borrowing for a
Revolving Loan Borrowing, shall notify the Administrative Agent by telephone, to
be promptly confirmed by the delivery to the Administrative Agent of a signed
Notice of Loan Borrowing for such Revolving Loan Borrowing, which may be
delivered by facsimile), which specifies, among other things:
 
(i)           The principal amount and currency of the requested Revolving Loan
Borrowing, which shall be in the amount of (A) $5,000,000 or an integral
multiple of $1,000,000 in excess thereof in the case of a Borrowing consisting
of Base Rate Loans; or (B) $10,000,000 (or the Equivalent thereof in any
Committed Currency) or an integral multiple of $1,000,000 (or the Equivalent
thereof in any Committed Currency) in excess thereof in the case of a Borrowing
consisting of LIBOR Loans;
 
(ii)           In the case of a Revolving Loan Borrowing other than a Committed
Currency Revolving Loan Borrowing, which may only consist of LIBOR Loans,
whether the requested Revolving Loan Borrowing is to consist of Base Rate Loans
or LIBOR Loans;
 
(iii)           In the case of a Revolving Loan Borrowing, if the requested
Revolving Loan Borrowing is to consist of LIBOR Loans, the initial Interest
Periods selected by the Borrower for such LIBOR Loans in accordance with Section
2.01(f); and
 
(iv)           In the case of a Revolving Loan Borrowing, the date of the
requested Revolving Loan Borrowing, which shall be a Business Day.
 
The Borrower shall give each Notice of Loan Borrowing for Revolving Loans to the
Administrative Agent not later than (1) 11:00 a.m. at least three (3) Business
Days before the date of the requested Revolving Loan Borrowing in the case of a
Revolving Loan Borrowing (other than a Committed Currency Revolving Loan
Borrowing) consisting of LIBOR Loans, (2) 11:00 a.m. at least one (1) Business
Day before the date of the requested Revolving Loan Borrowing (other than a
Committed Currency Revolving Loan Borrowing) in the case of a Revolving Loan
Borrowing consisting of Base Rate Loans and (3) 11:00 a.m. at least four (4)
Business Days before the date of any requested Committed Currency Revolving Loan
Borrowing.  Each Notice of Loan Borrowing shall be delivered by first-class mail
or facsimile to the Administrative Agent at the office or facsimile number and
during the hours specified in Section 8.01; provided, however, that, if
requested by the Administrative Agent, the Borrower shall promptly deliver to
the Administrative Agent the original of any Notice of Loan Borrowing initially
delivered by facsimile.  The Administrative Agent shall promptly notify each
Lender of the contents of each Notice of Loan Borrowing for Revolving Loans and
of the amount and Type of (and, if applicable, the Interest Period for and the
denominated currency for) the Revolving Loan to be made by such Lender as part
of the requested Revolving Loan Borrowing.  Notwithstanding the foregoing, the
Loans advanced on the Closing Date shall be Base Rate Loans.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           Interest Rates.  The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan from the date of such Revolving Loan
until paid in full, at one of the following rates per annum:
 
(i)           During such periods as such Loan is a Base Rate Loan, at a rate
per annum equal to the Base Rate plus the Applicable Margin therefor, such rate
to change from time to time as the Applicable Margin or Base Rate shall change,
provided, however, that no Committed Currency Revolving Loan may be a Base Rate
Loan; and
 
(ii)           During such periods as such Loan is a LIBOR Loan, at a rate per
annum equal at all times during each Interest Period for such LIBOR Loan  to the
LIBOR Rate for such Interest Period plus the Applicable Margin therefor, such
rate to change from time to time during such Interest Period as the Applicable
Margin shall change.
 
All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates.  The
number of Revolving Loan Borrowings consisting of LIBOR Loans shall not exceed
five (5) in the aggregate at any time.
 
(e)           Conversion of Loans.  Subject to Section 2.13, the Borrower may
convert any Revolving Loan Borrowing (other than a Committed Currency Revolving
Loan Borrowing) from one Type of Revolving Loan Borrowing to the other Type;
provided, however, that any conversion of a Base Rate Loan into a LIBOR Loan
shall be in the amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and any conversion of a LIBOR Loan into a Base Rate Loan shall be
in the amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided, further, that no Base Rate Loan may be converted into a LIBOR
Loan after the occurrence and during the continuance of an Event of Default and
provided, further, that any conversion of a LIBOR Loan on any day other than the
last day of the Interest Period therefor shall be subject to the payments
required under Section 2.13.  The Borrower shall request such a conversion by
delivering to the Administrative Agent an irrevocable written notice to the
Administrative Agent substantially in the form of Exhibit B (a “Notice of
Conversion”), duly executed by a Responsible Officer of the Borrower and
appropriately completed (or shall notify the Administrative Agent by telephone,
to be promptly confirmed by the delivery to the Administrative Agent of a signed
Notice of Conversion, which may be delivered by facsimile), which specifies,
among other things:
 
 
38

--------------------------------------------------------------------------------

 
 
(i)           The Revolving Loan Borrowing which is to be converted;
 
(ii)           The Type of Revolving Loan Borrowing into which such Revolving
Loan Borrowing is to be converted;
 
(iii)           If such Revolving Loan Borrowing is to be converted into a
Revolving Loan Borrowing consisting of LIBOR Loans, the initial Interest Period
selected by the Borrower for such LIBOR Loans in accordance with Section
2.01(f), as applicable; and
 
(iv)           The date of the requested conversion, which shall be a Business
Day.
 
The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 10:00 a.m. at least three (3) Business Days before the date of
the requested conversion of a Base Rate Loan into a LIBOR Loan or at least one
(1) Business Day before the date of the requested conversion of a LIBOR Loan
into a Base Rate Loan.  Each Notice of Conversion shall be delivered by
first-class mail or facsimile to the Administrative Agent at the office or to
the facsimile number and during the hours specified in Section 8.01; provided,
however, that, if requested by the Administrative Agent, the Borrower shall
promptly deliver to the Administrative Agent the original of any Notice of
Conversion initially delivered by facsimile.  The Administrative Agent shall
promptly notify each Lender of the contents of each Notice of Conversion
relating to Revolving Loans.
 
(f)           LIBOR Loan Interest Periods.
 
(i)           The initial and each subsequent Interest Period selected by the
Borrower for a Revolving Loan Borrowing consisting of LIBOR Loans shall be one
(1), two (2), three (3), six (6), nine (9) or twelve (12) months; provided,
however, that (A) any Interest Period which would otherwise end on a day which
is not a Business Day shall be extended to the next succeeding Business Day
unless such next Business Day falls in another calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day;
(B) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; (C) no Interest Period shall end after the
Maturity Date; and (D) no LIBOR Loan shall be made or continued for an
additional Interest Period after the occurrence and during the continuance of an
Event of Default.
 
(ii)           The Borrower shall notify the Administrative Agent of the
Borrower’s selection of a new Interest Period for a Revolving Loan Borrowing by
an irrevocable written notice substantially in the form of Exhibit C (a “Notice
of Interest Period Selection”), duly executed by a Responsible Officer of the
Borrower and appropriately completed (or shall notify the Administrative Agent
by telephone, to be promptly confirmed by the delivery to the Administrative
Agent of a signed Notice of Interest Period Selection, which may be delivered by
facsimile), not later than (A) 11:00 a.m. at least four (4) Business Days (for
each Committed Currency Revolving Loan) and (B) 11:00 a.m. at least three (3)
Business Days (for any other LIBOR Loan), in each case, prior to the last day of
each Interest Period for a Revolving Loan Borrowing consisting of LIBOR Loans;
provided, however, that no LIBOR Loan shall be continued for an additional
Interest Period after the occurrence and during the continuance of an Event of
Default.  Each Notice of Interest Period Selection shall be given by first-class
mail or facsimile to the office or the facsimile number and during the hours
specified in Section 8.01; provided, however, that, if requested by the
Administrative Agent, the Borrower shall promptly deliver to the Administrative
Agent the original of any Notice of Interest Period Selection initially
delivered by facsimile.  If (A) the Borrower shall fail to notify the
Administrative Agent of the next Interest Period for a Revolving Loan Borrowing
consisting of LIBOR Loans in accordance with this Section 2.01(f) or (B) an
Event of Default has occurred and is continuing on the last date of an Interest
Period for any LIBOR Loan, such LIBOR Loan(s) shall automatically convert to
Base Rate Loan(s) in Dollars (in the case of LIBOR Loans that are Committed
Currency Revolving Loans, at the Equivalent amount of Dollars) on the last day
of the current Interest Period therefor.  The Administrative Agent shall
promptly notify each Lender of the contents of each Notice of Interest Period
Selection for the Revolving Loans.
 
 
39

--------------------------------------------------------------------------------

 
 
(g)            Scheduled Payments.
 
(i)           Interest – All Loans.  The Borrower shall pay accrued interest on
the unpaid principal amount of each Revolving Loan thereof in arrears (i) in the
case of a Base Rate Loan, on the last Business Day of each Fiscal Quarter
(commencing with the Fiscal Quarter ending January 31, 2011), (ii) in the case
of a LIBOR Loan, on the last day of each Interest Period therefor (and, if any
such Interest Period is longer than three (3) months, every three (3) months
after the first day of such Interest Period); and (iii) in the case of all
Loans, at maturity.  All interest that is not paid when due shall be due on
demand.
 
(ii)           Scheduled Principal Payments - Revolving Loans.  The Borrower
shall repay the principal amount of (A) the Revolving Loans (other than
Committed Currency Revolving Loans, which shall be subject to clause (B) of this
Section 2.01(g) on the Maturity Date and (B) each Committed Currency Revolving
Loan on the earlier of (i) the date that is one year from the date of the
related Committed Currency Revolving Loan Borrowing and (ii) the Maturity
Date.  The Borrower shall also make the mandatory prepayments required by
Section 2.06(c).
 
2.02.           Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           On the terms and subject to the conditions set forth herein,
(A) the L/C Issuer, in reliance upon the agreements of the Lenders set forth in
this Section 2.02, (1) shall from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, issue
Letters of Credit in Dollars for the account of the Borrower in support of the
obligations of the Borrower or any other Loan Party, and to amend or renew
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) shall honor drafts under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower in support of the obligations of the Borrower or any
other Loan Party; provided that the L/C Issuer shall not be obligated to make
any L/C Credit Extension with respect to any Letter of Credit, and no Lender
shall be obligated to participate in, any Letter of Credit if as of the date of
such L/C Credit Extension, (x) the Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations would exceed the Total Revolving Loan
Commitment at such time, (y) the aggregate Effective Amount of the Revolving
Loans of any Lender, plus such Lender’s Revolving Proportionate Share of the
Effective Amount of all L/C Obligations, plus such Lender’s Revolving
Proportionate Share of the Effective Amount of all Swing Line Loans would exceed
such Lender’s Revolving Loan Commitment, or (z) the Effective Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.  Each Letter of Credit
shall be in a form acceptable to the L/C Issuer.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           subject to Section 2.02(b)(iii), (1) in the case of any Standby
Letter of Credit, the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or last renewal or (2) in the
case of any Commercial Letter of Credit, the expiry date of such requested
Letter of Credit would occur more than 180 days after the date of issuance or
last renewal, in either case unless the Required Lenders have approved such
expiry date;
 
(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;
 
(D)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer or the terms and conditions of the applicable Letter
of Credit Application;
 
(E)           such Letter of Credit is in a face amount less than $25,000, in
the case of a Commercial Letter of Credit, or $100,000, in the case of any other
type of Letter of Credit, or denominated in a currency other than Dollars;
 
(F)           such Letter of Credit is in violation of the ISP, the UCP or other
applicable Governmental Rule;
 
 
41

--------------------------------------------------------------------------------

 
 
(G)           a default of any Lender’s obligations to fund under
Section 2.02(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements satisfactory to
the L/C Issuer with the Borrower or such Lender to eliminate the L/C Issuer’s
risk with respect to such Lender; or
 
(H)           any Lender is at such time a Deteriorating Lender, unless the
Administrative Agent has received (as set forth below) Cash Collateral or
similar security satisfactory to the L/C Issuer (in its sole discretion) from
either the Borrower or such Deteriorating Lender in respect of such
Deteriorating Lender’s obligation to fund under Section 2.02(c).
 
(iii)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m., at least four (4)
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which date shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the account party thereunder, and (H) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which date shall be a Business Day); (C) the nature of the proposed amendment;
and (D) such other matters as the L/C Issuer may reasonably require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Revolving
Proportionate Share times the amount of such Letter of Credit.  The
Administrative Agent shall promptly notify each Lender upon the issuance of a
Letter of Credit.
 
 
42

--------------------------------------------------------------------------------

 
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit that has automatic
renewal provisions (each, an “Evergreen Letter of Credit”); provided that any
such Evergreen Letter of Credit must permit the L/C Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such
renewal.  Once an Evergreen Letter of Credit has been issued, the Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to permit the
renewal of such Letter of Credit at any time to a date not later than the Letter
of Credit Expiration Date; provided, however, that the L/C Issuer shall not
permit any such renewal if (A) the L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the Business Day immediately preceding the Nonrenewal Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.02
is not then satisfied.  Notwithstanding anything to the contrary contained
herein, the L/C Issuer shall have no obligation to permit the renewal of any
Evergreen Letter of Credit at any time.
 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent of the amount to be paid by the
L/C Issuer as a result of such drawing and the date on which payment is to be
made by the L/C Issuer to the beneficiary of such Letter of Credit in respect of
such drawing; provided, however, that in the case of Commercial Letters of
Credit, subsequent notification by routine methods shall be deemed sufficient
notice.  Not later than 11:00 a.m., on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date of payment, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing, which may be effected through the
debiting of one or more deposit accounts maintained with the Administrative
Agent.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Revolving Proportionate Share thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Loan Borrowing of Base Rate Loans
to be disbursed on the Business Day following the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.01 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total Revolving Loan
Commitment and the conditions set forth in Section 3.02 (other than the delivery
of a Notice of Loan Borrowing for Revolving Loans).  Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.02(c)(i) may be
given by telephone if immediately confirmed in writing; provided, that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
 
 
43

--------------------------------------------------------------------------------

 
 
(ii)           Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.02(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Revolving Proportionate Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.02(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Loan Borrowing because the conditions set forth in
Section 3.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate applicable to Revolving Loans upon the occurrence and during the
continuance of an Event of Default.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.02(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.02.
 
(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.02(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Revolving
Proportionate Share of such amount shall be solely for the account of the L/C
Issuer. For the avoidance of doubt, interest shall accrue beginning on the Honor
Date for any such draw under a Letter of Credit.
 
(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for, or participate in, amounts drawn under Letters
of Credit, as contemplated by this Section 2.02(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
 
44

--------------------------------------------------------------------------------

 
 
(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.02(c) by the time
specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the daily Federal Funds Rate.  A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.02(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Revolving Proportionate Share thereof
in the same funds as those received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.02(c)(i) is required to be
returned, each Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Revolving Proportionate Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
daily Federal Funds Rate.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
the other Credit Documents under all circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
Letter of Credit or any other amendment or waiver of, or any consent to
departure from, all or any of the Credit Documents;
 
(iii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower or any other Loan Party may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
 
45

--------------------------------------------------------------------------------

 
 
(iv)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(v)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(vi)           the existence, character, quality, quantity, condition, packing,
value or delivery of any property purported to be represented by documents
presented in connection with any Letter of Credit or any difference between any
such property and the character, quality, quantity, condition, or value of such
property as described in such documents;
 
(vii)           the time, place, manner, order or contents of shipments or
deliveries of property as described in documents presented in connection with
any Letter of Credit or the existence, nature and extent of any insurance
relative thereto;
 
(viii)           the solvency or financial responsibility of any party issuing
any documents in connection with a Letter of Credit;
 
(ix)           any failure or delay in notice of shipments or arrival of any
property;
 
(x)           any error in the transmission of any message relating to a Letter
of Credit not caused by the L/C Issuer, or any delay or interruption in any such
message;
 
(xi)           any error, neglect or default of any correspondent of the L/C
Issuer in connection with a Letter of Credit;
 
(xii)           any consequence arising from acts of God, war, insurrection,
civil unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the L/C Issuer;
 
(xiii)           the form, accuracy, genuineness or legal effect of any contract
or document referred to in any document submitted to the L/C Issuer in
connection with a Letter of Credit; or
 
 
46

--------------------------------------------------------------------------------

 
 
(xiv)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  The Borrower and the Lenders agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  Neither the
Administrative Agent nor the L/C Issuer nor any of their respective affiliates,
directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  Neither the Administrative Agent nor the L/C Issuer nor any of their
respective affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(xiv) of Section 2.02(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have arisen from the L/C
Issuer’s gross negligence or willful misconduct or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Cash Collateral.
 
 
47

--------------------------------------------------------------------------------

 
 
(i)           Upon the request of the Administrative Agent, (A) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (B) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the Obligations in an amount equal to 105% of the then Effective
Amount of the L/C Obligations.  The Borrower hereby grants the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a Lien on all such
cash and deposit account balances described in the definition of “Cash
Collateralize” as security for the Obligations.  The Lien held by the
Administrative Agent in such cash collateral to secure the Obligations shall be
released upon the satisfaction of each of the following conditions: (1) no
Letters of Credit shall be outstanding, (2) all L/C Obligations shall have been
repaid in full and (3) no Default shall have occurred and be continuing.
 
(ii)           In addition to the provisions set forth in
Section 2.02(a)(ii)(H), if at any time during which one or more Letters of
Credit are outstanding, any Lender is at such time a Deteriorating Lender, then
no later than five (5) Business Days of written demand thereof from the L/C
Issuer the Borrower and/or the Deteriorating Lender (or just the Borrower to the
extent the Deteriorating Lender fails to do so) shall provide the Administrative
Agent with Cash Collateral or similar security satisfactory to the L/C Issuer
(in its sole discretion) in respect of such Deteriorating Lender’s obligation to
fund under Section 2.02(c) in an amount not less than the aggregate amount of
such obligations.  The Borrower and/or such Deteriorating Lender hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer, a security
interest in all such Cash Collateral (and the Cash Collateral described in
Section 2.02(a)(ii)(H)) and all proceeds of the foregoing.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate L/C
Obligations in respect of such Deteriorating Lender, the Borrower will, promptly
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate L/C Obligations over (y) the total amount of funds,
if any, then held as Cash Collateral that the Administrative Agent determines to
be free and clear of any such right and claim.  The Lien held by the
Administrative Agent in such Cash Collateral to secure the Obligations shall be
released upon the earlier of (a) the date such Deteriorating Lender is replaced
with a replacement Lender pursuant to Section 2.15 and (b) the date each of the
following conditions is satisfied: (i) no Letters of Credit shall be
outstanding, (ii) all L/C Obligations shall have been repaid in full and (iii)
no Default shall have occurred and be continuing.
 
(iii)           Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Wells Fargo and may be invested in Cash Equivalents
reasonably acceptable to the Administrative Agent.  Such accounts must be
subject to control agreements pursuant to which the Administrative Agent has
“control,” as such term is used in the Uniform Commercial Code, sufficient to
perfect on a first priority basis a security interest in such cash
collateral.  Upon the drawing of any for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Governmental Rules, to reimburse the L/C Issuer.
 
 
48

--------------------------------------------------------------------------------

 
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) (the “ISP”) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (the “UCP”), shall apply to each Commercial
Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay, to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Proportionate Share, a Letter of Credit fee for each such Letter of
Credit for the period from the date of issuance of such Letter of Credit until
the expiry thereof, at a per annum rate equal to the Applicable Margin for LIBOR
Loans (plus two percent (2.00%) upon the occurrence and during the continuation
of any Event of Default until the time when such Event of Default shall have
been cured or waived in writing by the Required Lenders or all the Lenders, as
may be required by this Agreement) applicable from time to time during such
period multiplied by the actual daily maximum amount available to be drawn under
such Letter of Credit.  Such fee for each Letter of Credit shall be due and
payable quarterly in arrears on the last Business Day of each Fiscal Quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit and on the Letter of Credit Expiration Date.  Each such fee, when due,
shall be fully earned and when paid, shall be non-refundable.  If there is any
change in the Applicable Margin for LIBOR Loans during any Fiscal Quarter, the
Applicable Margin used for the calculation of the Letter of Credit fee shall be
the Applicable Margin for LIBOR Loans on each day during such quarter.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account
an issuance fee as set forth in the Fee Letter in the amounts and at the times
set forth therein.  In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, transfer,
negotiation,  presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such fees and charges are due and payable on
demand and are nonrefundable.
 
(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
 
2.03.           Swing Line.
 
(a)           The Swing Line.  On the terms and subject to the conditions set
forth herein, the Swing Line Lender shall make loans (each such loan, a “Swing
Line Loan”) in Dollars to the Borrower from time to time on any Business Day
during the period from the Closing Date up to but not including the Maturity
Date in an aggregate amount not to exceed at any time outstanding the amount of
the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Effective Amount of Revolving Loans of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Loan Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the aggregate Effective Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations shall not exceed the Total
Revolving Loan Commitment at such time, and (ii) the aggregate Effective Amount
of the Revolving Loans of any Lender (other than the Swing Line Lender), plus
such Lender’s Revolving Proportionate Share of the Effective Amount of all L/C
Obligations, plus such Lender’s Revolving Proportionate Share of the Effective
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Loan
Commitment, and provided, further, that the Swing Line Lender shall not make any
Swing Line Loan to refinance an outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.03, prepay under Section 2.06, and
reborrow under this Section 2.03.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Revolving Proportionate Share times the
amount of such Swing Line Loan.  Furthermore, before making any Swing Line Loans
(if at such time any Lender is a Deteriorating Lender), the Swing Line Lender
may condition the provision of such Swing Line Loans on its receipt of Cash
Collateral or similar security satisfactory to the Swing Line Lender (in its
sole discretion) from either the Borrower or such Deteriorating Lender in
respect of such Deteriorating Lender’s risk participation in such Swing Line
Loans as set forth below.  The Borrower and/or such Deteriorating Lender hereby
grants to the Administrative Agent, for the benefit of the Swing Line Lender, a
security interest in all such Cash Collateral and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Wells Fargo and may be invested in Cash Equivalents
reasonably acceptable to the Administrative Agent.  Such accounts must be
subject to control agreements pursuant to which the Administrative Agent has
“control,” as such term is used in the Uniform Commercial Code, sufficient to
perfect on a first priority basis a security interest in such cash
collateral.  If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate risk participation of such Deteriorating Lender in the
relevant Swing Line Loan, the Borrower and/or such Deteriorating Lender will,
promptly upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate risk participation over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  At such times
there are Swing Ling Loans outstanding for which funds are on deposit as Cash
Collateral, such funds shall be applied as and when determined by the Swing Line
Lender, to the extent permitted under applicable Governmental Approvals, to
reimburse and otherwise pay the applicable obligations owing to the Swing Line
Lender.  The Lien held by the Administrative Agent in such Cash Collateral to
secure the Obligations shall be released upon the earlier of (a) the date such
Deteriorating Lender is replaced with a replacement Lender pursuant to Section
2.15 and (b) the date each of the following conditions is satisfied: (i) no
Swing Line Loans shall be outstanding, (ii) all Swing Line Loans shall have been
repaid in full and (iii) no Default shall have occurred and be continuing.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)           Borrowing Procedures.  Each Swing Loan Borrowing shall be
requested pursuant to  the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 11:00 a.m., on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which amount shall be a minimum amount of
$100,000 or an integral multiple of $25,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by the delivery to the Swing Line Lender and
the Administrative Agent of a written Notice of Swing Loan Borrowing,
appropriately completed and signed by a Responsible Officer of the Borrower,
which notice may be delivered by facsimile.  Promptly after receipt by the Swing
Line Lender of any telephonic Notice of Swing Loan Borrowing, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Notice of Swing Loan
Borrowing and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00
p.m., on the date of the proposed Swing Loan Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.03(a), or (B) that
one or more of the applicable conditions specified in Section 3.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 2:00 p.m., on the borrowing date specified in such
Notice of Swing Loan Borrowing, make the amount of its Swing Line Loan available
to the Borrower at its office by crediting the account of the Borrower on the
books of the Swing Line Lender in immediately available funds.
 
 
50

--------------------------------------------------------------------------------

 
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests the Swing Line Lender to act on its behalf), under this subsection (c),
that each Lender make a Base Rate Loan in an amount equal to such Lender’s
Revolving Proportionate Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in accordance with the requirements of
Section 2.01, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Total Revolving Loan Commitment and the conditions set forth in
Section 3.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Notice of Loan Borrowing for Revolving Loans promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Revolving Proportionate Share of the amount specified in
such Notice of Loan Borrowing for Revolving Loans available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 12:00 p.m., on
the day specified in such Notice of Loan Borrowing for Revolving Loans,
whereupon, subject to Section 2.03(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii)           If for any reason any Revolving Loan Borrowing cannot be
requested in accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be
refinanced by such a Revolving Loan Borrowing, the Notice of Loan Borrowing for
Revolving Loans submitted by the Swing Line Lender shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its participation
in the relevant Swing Line Loan and each Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.03(c)(i)
shall be deemed payment in respect of such participation.
 
 
51

--------------------------------------------------------------------------------

 
 
(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the daily Federal Funds Rate.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
 
(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund participations in Swing Line Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing.  Any such purchase
of participations shall not relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Revolving Proportionate Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participation was outstanding and funded) in
the same funds as those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender, each Lender shall pay to the Swing Line Lender its Revolving
Proportionate Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the daily Federal Funds Rate.  The Administrative Agent
will make such demand upon the request of the Swing Line Lender.
 
(e)           Interest for Account of Swing Line Lender.  Each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or participation pursuant to
this Section 2.03 to refinance such Lender’s Revolving Proportionate Share of
any Swing Line Loan, interest in respect of such Revolving Proportionate Share
shall be solely for the account of the Swing Line Lender.  The Borrower shall
pay accrued interest on the unpaid principal amount of each Swing Line Loan on
the last Business Day of each Fiscal Quarter and at maturity.
 
 
52

--------------------------------------------------------------------------------

 
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.04.           Amount Limitations, Commitment Reductions, Etc.
 
(a)           Optional Reduction or Cancellation of Revolving Loan
Commitments.  The Borrower may, upon three (3) Business Days written notice to
the Administrative Agent (each a “Reduction Notice”), permanently reduce the
Total Revolving Loan Commitment by the amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof or cancel the Total Revolving Loan
Commitment in its entirety; provided, however, that:
 
(i)           The Borrower may not reduce the Total Revolving Loan Commitment
prior to the Maturity Date, if, after giving effect to such reduction, the
Effective Amount of all Revolving Loans, L/C Obligations and Swing Line Loans
then outstanding would exceed the Total Revolving Loan Commitment as so reduced;
and
 
(ii)           The Borrower may not cancel the Total Revolving Loan Commitment
prior to the Maturity Date, if, after giving effect to such cancellation, any
Revolving Loan would then remain outstanding.
 
Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date
previously provided in the applicable Reduction Notice) if such condition is not
satisfied.
 
(b)           Mandatory Reduction of Revolving Loan Commitments.
 
(i)           The Total Revolving Loan Commitment shall be automatically and
permanently reduced by an amount equal to the maximum amount that would be
required to be applied as a mandatory prepayment of the Swing Line Loans and the
Revolving Loans (and, if applicable, Cash Collateralization of the Obligations)
pursuant to Section 2.06(c)(iv)-(vii) or Section 2.06(d) if the Effective Amount
of such Loans was then equal to the amount of such Commitment (but without
regard to the actual usage of such Commitment), such reduction to be effective
on the date of the required prepayment and Cash Collateralization.
 
(ii)           The Total Revolving Loan Commitment shall be automatically and
permanently reduced to zero on the Maturity Date.
 
(c)           Effect of Revolving Loan Commitment Adjustments.  From the
effective date of any reduction or increase of the Total Revolving Loan
Commitment, the Commitment Fees payable pursuant to Section 2.05(b) shall be
computed on the basis of the Total Revolving Loan Commitment as so reduced or
increased.  Once reduced or cancelled, the Total Revolving Loan Commitment may
not be increased or reinstated without the prior written consent of all Lenders
(except as permitted under Section 2.01(b)).  Any reduction of the Total
Revolving Loan Commitment pursuant to Section 2.04(a) shall be applied ratably
to reduce each Lender’s Revolving Loan Commitment in accordance with clause (i)
of Section 2.10(a).
 
 
53

--------------------------------------------------------------------------------

 
 
2.05.           Fees.
 
(a)           Administrative Agent’s Fee; Other Fees.  The Borrower shall pay to
the applicable parties the fees and other compensation in the amounts and at the
times set forth in the Fee Letter and any fees set forth in any fee letter or
agreement executed in connection with any increase under Section 2.01(b).
 
(b)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders (other than any Defaulting Lender
with respect to the period during which it is a Defaulting Lender) as provided
in clause (iv) of Section 2.10(a), a commitment fee (collectively, the
“Commitment Fee”) equal to the Commitment Fee Percentage of the daily average
Unused Revolving Commitment for the period beginning on the date of this
Agreement and ending on the Maturity Date.  The Borrower shall pay the
Commitment Fee in arrears on the last Business Day of each Fiscal Quarter
(commencing January 31, 2011) and on the Maturity Date (or if the Total
Revolving Loan Commitment is cancelled on a date prior to the Maturity Date, on
such prior date).
 
(c)           Committed Currency Fees.  The Borrower shall pay to the
Administrative Agent, for its own account, a non-refundable fee in the amount of
$500 for each Committed Currency Revolving Loan Borrowing, and reimburse the
Administrative Agent for all reasonable costs and expenses related to such
Committed Currency Revolving Loan Borrowing.
 
2.06.           Prepayments.
 
(a)           Terms of All Prepayments.  Upon the prepayment of any Loan
(whether such prepayment is an optional prepayment under Section 2.06(b), a
mandatory prepayment required by Section 2.06(c) or a mandatory prepayment
required by any other provision of this Agreement or the other Credit Documents,
including a prepayment upon acceleration), the Borrower shall pay (i) if a LIBOR
Loan is being prepaid under Section 2.06(b) or Section 2.06(c), to the
Administrative Agent for the account of the Lender that made such LIBOR Loan all
accrued interest to the date of such prepayment on the amount prepaid, (ii) if a
prepayment is made upon acceleration, to the Administrative Agent for the
account of the Lender that made such Loan all accrued interest and fees to the
date of such prepayment on the amount prepaid and (iii) to such Lender if such
prepayment is the prepayment of a LIBOR Loan on a day other than the last day of
an Interest Period for such LIBOR Loan, all amounts payable to such Lender
pursuant to Section 2.13.
 
(b)           Optional Prepayments.
 
(i)           At its option, the Borrower may, without premium or penalty but
subject to Section 2.13 in the case of LIBOR Loans, upon one (1) Business Day’s
notice from the Borrower to the Administrative Agent in the case of Base Rate
Loans (other than Committed Currency Revolving Loans), three (3) Business Days’
notice from the Borrower to the Administrative Agent in the case of LIBOR Loans
(other than Committed Currency Revolving Loans), or four (4) Business Days’
notice from the Borrower to the Administrative Agent in the case of Committed
Currency Revolving Loans, prepay the Base Rate Loans in any Borrowing and all
accrued but unpaid interest thereon in part, in a minimum principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof, or in whole
and prepay the LIBOR Loans in any Borrowing and all accrued but unpaid interest
thereon in part, in a minimum principal amount of $1,000,000 or an integral
multiple of $1,000,000 in excess thereof, or in whole.  Each such notice shall
specify the date and amount of such prepayment; provided that if such prepayment
is on any day other than on the last day of the Interest Period applicable to
such LIBOR Loan, the Borrower shall be subject to the payments required by
Section 2.13.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  If no Event of Default has occurred and
is continuing, all prepayments under this Section 2.06(b) which are applied to
reduce the principal amount of the Loans shall be applied to the Loans as
directed by the Borrower.  If the Borrower fails to direct the application of
any such prepayments, then such prepayments shall be applied first to the
accrued but unpaid interest on and then any principal of the Swing Line Loans
until paid in full, second to the accrued but unpaid interest on and then any
principal of the Revolving Loans until paid in full, and finally to Cash
Collateralize the Obligations in an amount equal to the Effective Amount of the
L/C Obligations.  In each case, to the extent possible, such principal payment
shall be first applied to prepay Base Rate Loans and then if any funds remain,
to prepay LIBOR Loans; provided that if an Event of Default has occurred and is
continuing at the time any such prepayment is made, the Lenders shall apply such
prepayments to such Obligations as the Administrative Agent may determine in its
discretion which determination shall be effective as to all Lenders (but for
regulatory purposes, the Lenders may apply such payments internally as they
shall determine).
 
 
54

--------------------------------------------------------------------------------

 
 
(ii)           At its option, the Borrower may, upon notice by the Borrower to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided, that (A) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000 or an integral multiple of $25,000 in excess
thereof.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(c)           Mandatory Prepayments.  The Borrower shall prepay (or Cash
Collateralize, as applicable) the Obligations as follows:
 
(i)           If, at any time, the Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations then outstanding exceeds the Total
Revolving Loan Commitment at such time, the Borrower shall immediately
(A) prepay the Swing Line Loans to the extent Swing Line Loans in a sufficient
amount are then outstanding, (B) then prepay the Revolving Loans to the extent
Revolving Loans in a sufficient amount are then outstanding and (C) otherwise,
Cash Collateralize the Obligations in an amount equal to the then Effective
Amount of the L/C Obligations, in an aggregate principal amount equal to such
excess.
 
(ii)           If, as at the end of each month, the Effective Amount of all
Committed Currency Revolving Loans exceeds 103% of the Committed Currency
Sublimit, the Borrower shall immediately prepay the Committed Currency Revolving
Loans in an aggregate principal amount equal to the excess over the Committed
Currency Sublimit.
 
 
55

--------------------------------------------------------------------------------

 
 
(iii)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (A) the second Swing Line Settlement Date occurring after such Swing
Line Loan is made and (B) the Maturity Date.
 
(iv)            If, at any time after the Closing Date any Loan Party sells or
otherwise disposes of any assets (other than sales permitted under
Section 5.02(c)), the Borrower shall, immediately after the completion of each
sale or other disposition, prepay (and Cash Collateralize, as applicable) the
Obligations in the manner set forth in Section 2.06(d), in each case, in an
aggregate principal amount equal to one hundred percent (100%) of the Net
Proceeds from any such sale or disposition; provided that so long as the cash
portion of the consideration for any such disposed assets is not less than 90%
of all consideration for such disposed assets only the cash portion of such Net
Proceeds at the time of sale will be counted for purposes of any prepayment (or
Cash Collateralization, as applicable) required under this sentence and the
remaining consideration shall be counted when received as cash; otherwise 100%
of all Net Proceeds (cash and non-cash) shall be counted.  Notwithstanding the
foregoing, the Borrower shall not be required to make a prepayment (or Cash
Collateralization, as applicable) pursuant to this clause (iv) with respect to
any sale (a “Relevant Sale”) if the Borrower advises the Administrative Agent in
writing within ten (10) Business Days after the time the Net Proceeds from such
Relevant Sale are received that the applicable Loan Party intends to reinvest
all or any portion of such Net Proceeds in replacement assets to the extent
(A) such Net Proceeds are in fact committed to be reinvested by the Borrower
pursuant to a purchase contract providing for the acquisition of such
replacement assets that is executed by such Loan Party and the related seller
within 120 days after the date of such Relevant Sale and (B) the acquisition of
such replacement assets occurs within 270 days after the date of such Relevant
Sale.  If, at any time after the occurrence of a Relevant Sale and prior to the
acquisition of the related replacement assets, the 120 or 270-day period
provided in clause (A) or (B) of the preceding sentence shall elapse without
execution of the related purchase contract (in the case of clause (A)) or the
occurrence of the related acquisition (in the case of clause (B)) or an Event of
Default shall occur, then the Borrower shall immediately prepay (and Cash
Collateralize, as applicable) the Obligations in the amount and in the manner
described in the first sentence of this clause (iv).
 
(v)           Not later than ten (10) Business Days following the date of
receipt (each a “Receipt Date”) by a Loan Party (or the Administrative Agent) of
any Net Insurance Proceeds or Net Condemnation Proceeds, the Borrower shall
prepay (and Cash Collateralize, as applicable) the Obligations in the manner set
forth in Section 2.06(d) in an amount equal to the aggregate amount of the sum
of such Net Insurance Proceeds and Net Condemnation Proceeds.  Notwithstanding
the foregoing, the Borrower shall not be required to make a prepayment (or Cash
Collateralization, as applicable) pursuant to this clause (v) with respect to
any particular Net Insurance Proceeds or Net Condemnation Proceeds if the
Borrower advises the Administrative Agent in writing within ten (10) Business
Days after the related Receipt Date that it or another Loan Party intends to
repair, restore or replace the assets from which such Net Insurance Proceeds or
Net Condemnation Proceeds derived to the extent (A) such Net Insurance Proceeds
and Net Condemnation Proceeds are in fact committed to be utilized to repair,
restore or replace such assets pursuant to one or more contracts providing for
such repair, restoration or replacement that is executed by a Loan Party and the
relevant counterparty(ies) within 120 days after the related Receipt Date,
(B) such repair, restoration or replacement is completed within 270 days after
the related Receipt Date and (C) the Net Insurance Proceeds or Net Condemnation
Proceeds are sufficient to defray the entire cost of such repair, restoration or
replacement or if not, the Borrower has deposited with the Administrative Agent
good funds equal to the difference between the cost of such repair, restoration
or replacement and the amount of Net Insurance Proceeds or Net Condemnation
Proceeds deposited with the Administrative Agent, and such funds and proceeds
will be held by the Administrative Agent and disbursed under procedures
established by the Administrative Agent in good faith.  If, at any time after
the occurrence of a Receipt Date and prior to the completion of the
corresponding repair, restoration or replacement, the 120 or 270-day period
provided in clause (A) or (B) of the preceding sentence shall elapse without
execution of the related contract (in the case of clause (A)) or the completion
of the related repair, restoration or replacement (in the case of clause (B)),
or the Borrower shall fail to provide and deposit the funds and proceeds
required under clause (C) above, or an Event of Default shall occur, then the
Borrower shall immediately prepay (and Cash Collateralize, as applicable) the
Obligations in the amount and in the manner described in the first sentence of
this clause (v).  If the Borrower has provided the written notice contemplated
by the prior sentence, then until such Net Insurance Proceeds or Net
Condemnation Proceeds are needed to pay for the related repair, restoration or
replacement such proceeds shall be held by the Administrative Agent as
collateral.  No right to apply proceeds to repair, restoration or replacement
shall exist if any such repair, restoration or replacement cannot reasonably be
completed prior to 180 days before the Maturity Date.
 
 
56

--------------------------------------------------------------------------------

 
 
(vi)           If, at any time after the Closing Date, the Borrower or any
Guarantor issues or incurs any Indebtedness for borrowed money, including
Indebtedness evidenced by notes, bonds, debentures or other similar instruments
but excluding Permitted Indebtedness, the Borrower shall, not later than five
(5) Business Days after such issuance or incurrence, prepay (or Cash
Collateralize, as applicable) the outstanding Loans and other Obligations in the
manner set forth in Section 2.06(d), in each case, in an aggregate principal
amount equal to one hundred percent (100%) of the Net Proceeds of such
Indebtedness.
 
(vii)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment (or Cash Collateralization, as applicable) required
under this Section 2.06(c), (A) a certificate signed by the chief financial
officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (B) to the extent practicable, at least three
days prior written notice of such prepayment (or Cash Collateralization, as
applicable).  Each notice of prepayment (or Cash Collateralization, as
applicable) shall specify the prepayment (or Cash Collateralization, as
applicable) date and the Type and principal amount of each Loan to be
prepaid.  In the event that the Borrower shall subsequently determine that the
actual amount required to be prepaid was greater than the amount set forth in
such certificate, the Borrower shall promptly make an additional prepayment (or
Cash Collateralization, as applicable) of the Loans (and/or, if applicable, the
Revolving Loan Commitments shall be permanently reduced) in an amount equal to
the amount of such excess, and the Borrower shall concurrently therewith deliver
to the Administrative Agent a certificate signed by the chief financial officer
of the Borrower demonstrating the derivation of the additional amount resulting
in such excess.
 
 
57

--------------------------------------------------------------------------------

 
 
(d)           Application of Loan Prepayments.  All prepayments required under
Sections 2.06(c)(iv)-(vii) shall be applied as follows: (A) to prepay the Swing
Line Loans to the extent Swing Line Loans are then outstanding, (B) then to
prepay the Revolving Loans to the extent Revolving Loans are then outstanding
and (C) otherwise, to Cash Collateralize the Obligations in an amount equal to
the then Effective Amount of the L/C Obligations.  Without modifying the order
of application of prepayments set forth in the preceding sentence, all such
prepayments shall, to the extent possible, be first applied to prepay Base Rate
Loans and then if any funds remain, to prepay LIBOR Loans.
 
2.07.           Other Payment Terms.
 
(a)           Place and Manner.  All payments to be made by the Borrower under
this Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  The Borrower
shall make all payments due to each Lender or the Administrative Agent under
this Agreement or any other Credit Document by payments to the Administrative
Agent at the Administrative Agent’s office located at the address specified in
Section 8.01, with each payment due to a Lender to be for the account of such
Lender and such Lender’s Applicable Lending Office.  The Borrower shall make all
payments under this Agreement or any other Credit Document (i) in Dollars (other
than repayments of principal of and payments of interest on Committed Currency
Revolving Loans) and (ii) in the applicable Committed Currency (in the case of
repayments of principal of and payments of interest on Committed Currency
Revolving Loans unless otherwise expressly set forth in this Agreement), in each
case in same day or immediately available funds not later than 12:00 noon on the
date due.  The Administrative Agent shall promptly disburse to each Lender each
payment received by the Administrative Agent in the currency received by the
Borrower for the account of such Lender.
 
(b)           Date.  Whenever any payment due hereunder shall fall due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.
 
(c)           Default Rate.  Upon the occurrence and during the continuation of
any Event of Default other than an Event of Default described in Section
6.01(a), (f) or (g), at the option of the Required Lenders, from and after the
date of such Event of Default (or such later date designated by the Required
Lenders) until the time when such Event of Default shall have been cured or
waived in writing by the Required Lenders or all the Lenders (as may be required
by this Agreement), the Borrower shall pay interest on the aggregate,
outstanding amount of all Obligations hereunder at a per annum rate equal to the
otherwise applicable interest rate plus two percent (2.00%) or, if no such per
annum rate is applicable to any such Obligations, at a per annum rate equal to
the Base Rate, plus the Applicable Margin for Base Rate Loans, plus two percent
(2.00%) (the “Default Rate”) payable on demand.  Upon the occurrence and during
the continuation of an Event of Default described in Section 6.01(a), (f) or (g)
until the time when such Event of Default shall have been cured or waived in
writing by the Required Lenders or all the Lenders (as may be required by this
Agreement), the Borrower shall pay interest on the aggregate, outstanding amount
of all Obligations hereunder at a per annum rate equal to the Default Rate (such
Default Rate becoming effective on such date of occurrence of such Event of
Default without notice and shall be immediately due and payable without notice
or demand).  Overdue interest shall itself bear interest at the Default Rate, to
the fullest extent permitted by applicable Governmental Rules.
 
 
58

--------------------------------------------------------------------------------

 
 
(d)           Application of Payments.  All payments hereunder shall be applied
first to unpaid fees, costs and expenses then due and payable under this
Agreement or the other Credit Documents, second to accrued interest then due and
payable under this Agreement or the other Credit Documents and finally to reduce
the principal amount of outstanding Loans and L/C Borrowings.  The proceeds of
the Collateral will be applied as set forth in Section 6.02.
 
(e)           Failure to Pay the Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower at least two
(2) Business Days prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent shall be entitled to assume that the Borrower has made or
will make such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be paid to
the Lenders on such due date an amount equal to the amount then due such
Lenders.  If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each such Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at a per annum rate equal to the daily Federal Funds
Rate.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amount owing by such Lender under this Section 2.07(e) shall be
conclusive absent manifest error.
 
2.08.           Loan Accounts; Notes.
 
(a)           Loan Accounts.  The obligation of the Borrower to repay the Loans
made to it by each Lender and to pay interest thereon at the rates provided
herein shall be evidenced by an account or accounts maintained by such Lender on
its books (individually, a “Loan Account”), except that any Lender may request
that its Loans be evidenced by a note or notes pursuant to Section 2.08(b) and
Section 2.08(c).  Each Lender shall record in its Loan Accounts (i) the date and
amount of each Loan made by such Lender, (ii) the interest rates applicable to
each such Loan and the effective dates of all changes thereto, (iii) the
Interest Period for each LIBOR Loan, (iv) the date and amount of each principal
and interest payment on each Loan  and (v) such other information as such Lender
may determine is necessary for the computation of principal and interest payable
to it by the Borrower hereunder; provided, however, that any failure by a Lender
to make, or any error by any Lender in making, any such notation shall not
affect the Borrower’s Obligations.  In addition to the Loan Accounts, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control.
 
(b)           Revolving Loan Notes.  If requested by a Lender, such Lender’s
Revolving Loans shall be evidenced by a promissory note in the form of Exhibit E
(individually, a “Revolving Loan Note”) which note shall be (i) payable to the
order of such Lender, (ii) in the amount of such Lender’s Revolving Loan
Commitment, (iii) dated the Closing Date and (iv) otherwise appropriately
completed.  The Borrower authorizes each Lender to record on the schedule
annexed to such Lender’s Revolving Loan Note the date and amount of each
Revolving Loan made by such Lender and of each payment or prepayment of
principal thereon made by the Borrower.  The Borrower further authorizes each
Lender to attach to and make a part of such Lender’s Revolving Loan Note
continuations of the schedule attached thereto as necessary.  If, because any
Lender designates separate Applicable Lending Offices for Base Rate Loans and
LIBOR Loans, such Lender requests that separate promissory notes be executed to
evidence separately such Revolving Loans, then each such note shall be in the
form of Exhibit E, mutatis mutandis to reflect such division, and shall be
(w) payable to the order of such Lender, (x) in the amount of such Lender’s
Revolving Loan Commitment, (y) dated the Closing Date and (z) otherwise
appropriately completed.  Such notes shall, collectively, constitute a Revolving
Loan Note.
 
 
59

--------------------------------------------------------------------------------

 
 
(c)           Swing Loan Notes.  The Swing Line Lender’s Swing Line Loans shall
be evidenced by a promissory note in the form of Exhibit F (individually, a
“Swing Loan Note”) which note shall be (i) payable to the order of the Swing
Line Lender, (ii) in the amount of the Swing Line Lender’s Swing Line Loans,
(iii) dated the Closing Date and (iv) otherwise appropriately completed.
 
2.09.           Loan Funding.
 
(a)           Lender Funding and Disbursement to the Borrower.  Each Lender
shall, before 11:00 a.m. on the date of each Borrowing, make available to the
Administrative Agent at the Administrative Agent’s office specified in Section
8.01, in same day or immediately available funds, such Lender’s Revolving
Proportionate Share of such Borrowing.  After the Administrative Agent’s receipt
of such funds and upon satisfaction of the applicable conditions set forth in
Section 3.02 (and, if such Borrowing is the initial Loan or Letter of Credit,
Section 3.01), the Administrative Agent shall promptly make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the joint account of the Borrower
maintained by the Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date of the Borrowing there are Swing Line Loans and/or
L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.
 
(b)           Lender Failure to Fund.  Unless the Administrative Agent shall
have received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s
Revolving Proportionate Share of such Borrowing, the Administrative Agent shall
be entitled to assume that such Lender has made or will make such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.09(a), and the Administrative Agent may on such date,
in reliance upon such assumption, disburse or otherwise credit to the Borrower a
corresponding amount.  If any Lender does not make the amount of such Lender’s
Revolving Proportionate Share of any Borrowing available to the Administrative
Agent on or prior to the date of such Borrowing, such Lender shall pay to the
Administrative Agent, on demand, interest which shall accrue on such amount from
the date of such Borrowing until such amount is paid to the Administrative Agent
at rates equal to the daily Federal Funds Rate for amounts in Dollars (or at the
Administrative Agent’s cost of funds for amounts in any Committed Currency).  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amount owing by such Lender under this Section 2.09(b) shall be conclusive
absent manifest error with respect to such amount.  If the amount of any
Lender’s Revolving Proportionate Share of any Borrowing is not paid to the
Administrative Agent by such Lender within three (3) Business Days after the
date of such Borrowing, the Borrower shall repay such amount to the
Administrative Agent, on demand, together with interest thereon, for each day
from the date such amount was disbursed to the Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to the Loans comprising such Borrowing.
 
 
60

--------------------------------------------------------------------------------

 
 
(c)           Lenders’ Obligations Several.  The failure of any Lender to make
the Loan to be made by it as part of any Borrowing or to fund participations in
Letters of Credit and Swing Line Loans to be funded by it shall not relieve any
other Lender of its obligation hereunder to make its Loan as part of such
Borrowing or fund its participations in Letters of Credit and Swing Line Loans,
but no Lender shall be obligated in any way to make any Loan or fund any
participation in Letters of Credit or Swing Line Loans which another Lender has
failed or refused to make or otherwise be in any way responsible for the failure
or refusal of any other Lender to make any Loan required to be made by such
other Lender on the date of any Borrowing or to fund any participation required
to be funded by such other Lender.
 
2.10.           Pro Rata Treatment.
 
(a)           Borrowings, Commitment Reductions, Etc.  Except as otherwise
provided herein:
 
(i)           Each Revolving Borrowing and reduction of the Total Revolving Loan
Commitment shall be made or shared among the Lenders pro rata according to their
respective Revolving Proportionate Shares;
 
(ii)           Each payment of principal on Loans in any Borrowing shall be
shared among the Lenders which made or funded the Loans in such Borrowing pro
rata according to the respective unpaid principal amounts of such Loans then
owed to such Lenders;
 
(iii)           Each payment of interest on Loans in any Borrowing shall be
shared among the Lenders which made or funded the Loans in such Borrowing pro
rata according to (A) the respective unpaid principal amounts of such Loans so
made or funded by such Lenders and (B) the dates on which such Lenders so made
or funded such Loans;
 
(iv)           Each payment of Commitment Fees payable under Section 2.05(b) and
Letter of Credit fees payable under Section 2.02(i) shall be shared among the
Lenders with Revolving Loan Commitments (except for Defaulting Lenders) pro rata
according to (A) their respective Revolving Proportionate Shares and (B) in the
case of each Lender which becomes a Lender hereunder after the date hereof, the
date upon which such Lender so became a Lender;
 
 
61

--------------------------------------------------------------------------------

 
 
(v)           Each payment of interest (other than interest on Loans) shall be
shared among the Lenders and the Administrative Agent owed the amount upon which
such interest accrues pro rata according to (A) the respective amounts so owed
such Lenders and the Administrative Agent and (B) the dates on which such
amounts became owing to such Lenders and the Administrative Agent; and
 
(vi)           All other payments under this Agreement and the other Credit
Documents (including, without limitation, fees paid in connection with any
amendment, consent, waiver or the like) shall be for the benefit of the Person
or Persons specified.
 
(b)           Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, in excess of its ratable share of
payments on account of the Loans and the L/C Obligations obtained by all Lenders
entitled to such payments, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans and/or participations in L/C
Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.10(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
 
For the avoidance of doubt, the provisions of this Section 2.10(b) shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in L/C Obligations or in Swing Line Loans to
any assignee or participant.
 
2.11.           Change of Circumstances.
 
(a)           Inability to Determine Rates.  If, on or before the first day of
any Interest Period for any LIBOR Loan, (i) any Lender shall advise the
Administrative Agent that the LIBOR Rate for such Interest Period cannot be
adequately and reasonably determined due to the unavailability of funds in or
other circumstances affecting the London interbank market, (ii) any Lender shall
advise the Administrative Agent that the rate of interest for such Loan does not
adequately and fairly reflect the cost to such Lender of making or maintaining
such LIBOR Loan, or (iii) the Administrative Agent shall determine that the
relevant Committed Currency is no longer generally available, the Administrative
Agent shall immediately give notice of such condition to the Borrower and the
other Lenders.  After the giving of any such notice and until the Administrative
Agent shall otherwise notify the Borrower that the circumstances giving rise to
such condition no longer exist, the Borrower’s right to request the making of,
conversion to or a new Interest Period for LIBOR Loans or Committed Currency
Revolving Loans, as applicable, shall be suspended.  Any LIBOR Loans outstanding
at the commencement of any such suspension shall be converted at the end of the
then current Interest Period for such LIBOR Loans into Base Rate Loans (in the
case of LIBOR Loans that are Committed Currency Revolving Loans, at the
Equivalent amount of Dollars), unless such suspension has then ended.
 
 
62

--------------------------------------------------------------------------------

 
 
(b)           Illegality.  If, after the date of this Agreement, the adoption of
any Governmental Rule, any change in any Governmental Rule or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Governmental Rule as enacted, as a result of amendment or otherwise), any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any Governmental Authority
(a “Change of Law”) shall make it unlawful or impossible for any Lender to make
or maintain any LIBOR Loan or Loans denominated in a Committed Currency, such
Lender shall immediately notify the Administrative Agent and the Borrower in
writing of such Change of Law.  Upon receipt of such notice, (i) the Borrower’s
right to request the making of, conversion to or a new Interest Period for LIBOR
Loans or Loans denominated in a Committed Currency with respect to such Lender
shall be terminated, and (ii) the Borrower shall, at the request of such Lender,
(A) pursuant to Section 2.01(e), as the case may be, convert any such then
outstanding LIBOR Loans of such Lender into Base Rate Loans at the end of the
current Interest Period for such LIBOR Loans, (B) exchange any such then
outstanding LIBOR Loans of such Lender that are denominated in such Committed
Currency into an Equivalent amount of Dollars and pursuant to Section 2.01(e),
convert such LIBOR Loans into Base Rate Loans that are denominated in Dollars,
at the end of the current Interest Period for such LIBOR Loans that are
denominated in any Committed Currency, or (C) immediately repay or convert any
such LIBOR Loans or Loans denominated in a Committed Currency of such Lender if
such Lender shall notify the Borrower that such Lender may not lawfully continue
to fund and maintain such LIBOR Loans or Loans denominated in a Committed
Currency.  Any conversion or prepayment of LIBOR Loans made pursuant to the
preceding sentence prior to the last day of an Interest Period for such LIBOR
Loans shall be deemed a prepayment thereof for purposes of Section 2.13.  After
any Lender notifies the Administrative Agent and the Borrower of such a Change
of Law and until such Lender notifies the Administrative Agent and the Borrower
that it is no longer unlawful or impossible for such Lender to make or maintain
a LIBOR Loan or Loan denominated in a Committed Currency, all Revolving Loans of
such Lender shall be Base Rate Loans.
 
(c)           Increased Costs.  If, after the date of this Agreement, any Change
of Law:
 
(i)           Shall subject any Lender to any tax, duty or other charge with
respect to any LIBOR Loan or Letter of Credit, or shall change the basis of
taxation of payments by the Borrower to any Lender under this Agreement (except
for changes in the rate of taxation on the overall net income of any Lender
imposed by its jurisdiction of incorporation or the jurisdiction in which its
principal executive office is located); or
 
(ii)           Shall impose, modify or hold applicable any reserve (excluding
any Reserve Requirement or other reserve to the extent included in the
calculation of the LIBOR Rate for any Loans), special deposit or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances or loans by, or any other acquisition of funds by any
Lender for any LIBOR Loan; or
 
 
63

--------------------------------------------------------------------------------

 
 
(iii)           Shall impose on any Lender any other condition related to any
LIBOR Loan or such Lender’s Revolving Loan Commitment;
 
and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or its Revolving Loan
Commitment or to reduce any amount receivable by such Lender hereunder; then the
Borrower shall from time to time, within five (5) Business Days after demand by
such Lender, pay to such Lender additional amounts sufficient to reimburse such
Lender for such increased costs or to compensate such Lender for such reduced
amounts.  A certificate setting forth in reasonable detail the amount of such
increased costs or reduced amounts, submitted by such Lender to the Borrower
shall be conclusive absent manifest error.  The obligations of the Borrower
under this Section 2.11(c) shall survive the payment and performance of the
Obligations and the termination of this Agreement.
 
(d)           Capital Requirements.  If, after the date of this Agreement, any
Lender determines that (i) any Change of Law affects the amount of capital
required or expected to be maintained by such Lender or any Person controlling
such Lender (a “Capital Adequacy Requirement”) and (ii) the amount of capital
maintained by such Lender or such Person which is attributable to or based upon
the Loans, the Letters of Credit, the Revolving Loan Commitments or this
Agreement must be increased as a result of such Capital Adequacy Requirement
(taking into account such Lender’s or such Person’s policies with respect to
capital adequacy), the Borrower shall pay to such Lender or such Person, within
five (5) Business Days after demand of such Lender, such amounts as such Lender
or such Person shall reasonably determine are necessary to compensate such
Lender or such Person for the increased costs to such Lender or such Person of
such increased capital.  A certificate setting forth in reasonable detail the
amount of such increased costs, submitted by any Lender to the Borrower shall be
conclusive absent manifest error.  The obligations of the Borrower under this
Section 2.11(d) shall survive the payment and performance of the Obligations and
the termination of this Agreement.
 
2.12.           Taxes on Payments.
 
(a)           Payments Free of Taxes.  Except as otherwise expressly provided in
this Section 2.12, all payments by the Borrower under this Agreement or any
other Credit Document shall be made free and clear of, and without deduction
for, any and all present or future federal, state, local and foreign taxes,
levies, imposts, duties, deductions, fees, assessments, withholdings, or other
charges of whatever nature and all interest, penalties and other liabilities
with respect thereto, including withholding taxes imposed by any jurisdiction or
any political subdivision thereof, but excluding (except as provided in the
second succeeding sentence) taxes imposed on a Lender’s overall net income and
franchise taxes imposed on such Lender, in each case, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof
(all such nonexcluded taxes, levies, imposts, duties, deductions, fees,
assessments, withholdings, or other charges of whatever nature and all interest,
penalties and other liabilities being referred to herein as “Indemnifiable
Taxes”).  If Indemnifiable Taxes are imposed in respect of any sum payable
hereunder to any Lender, then (i) subject to the penultimate sentence of Section
2.12(e), the sum payable shall be increased by the amount necessary so that
after making all required deductions such Lender shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make all required deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant taxing authority or other Governmental
Authority in accordance with applicable law.
 
 
64

--------------------------------------------------------------------------------

 
 
(b)           Other Taxes.  In addition, the Borrower agrees to pay any present
or future stamp or documentary taxes and any excise, transfer, sales and use,
value added or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Credit Document
(hereinafter referred to as “Other Taxes”).
 
(c)           Tax Indemnification.   Subject to the penultimate sentence of
Section 2.12(e), the Borrower agrees to indemnify the Administrative Agent and
each Lender for the full amount of all Indemnifiable Taxes and Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.12) paid by such Lender, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Such indemnification shall be made within 30 days following the date
the Administrative Agent or such Lender makes written demand therefor.
 
(d)           Evidence of Payment.  Within 30 days after the date of any payment
of Taxes or Other Taxes withheld hereunder (and, with respect to any Taxes or
Other Taxes not so withheld, to the extent available), the Borrower will furnish
to the Administrative Agent, at the Administrative Agent’s Office, the original
or a certified copy of a receipt evidencing payment thereof.
 
(e)           Withholding Exemption Certificates.  On or prior to the date of
the initial Loans or, if such date does not occur within thirty (30) days after
the date of this Agreement, by the end of such 30-day period, each Lender which
is not organized under the laws of the United States or a state thereof shall
deliver to the Borrower and the Administrative Agent (A) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI (or
successor applicable form), as the case may be, certifying in each case that
such Lender is entitled to receive payments of interest under this Agreement
without deduction or withholding of any United States federal income taxes, or
(B) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the IRC and cannot deliver either United States Internal Revenue Service Form
W-8BEN or Form W-8ECI (with respect to a complete exemption under an income tax
treaty) pursuant to clause (A) above (any such lender, a “Non-Bank Lender”), (x)
a certificate substantially in the form of Exhibit J (any such certificate, a
“Non-Bank Certificate”) and (y) two accurate and complete original signed copies
of United States Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement.  Each such Lender further agrees (i) promptly to notify the Borrower
and the Administrative Agent of any change of circumstances which would prevent
such Lender from receiving payments hereunder without any deduction or
withholding of Indemnifiable Taxes and (ii) if such Lender has not so notified
the Borrower and the Administrative Agent of any change of circumstances which
would prevent such Lender from receiving payments hereunder without any
deduction or withholding of Indemnifiable Taxes, then on or before the date that
any certificate or other form delivered by such Lender under this Section
2.12(e) expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent such certificate or form previously
delivered by such Lender, to deliver to the Borrower and the Administrative
Agent a new certificate or form, certifying that such Lender is entitled to
receive payments under this Agreement without deduction of Indemnifiable Taxes,
but only if and to the extent such Lender is legally entitled to do so.  If a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.15) fails to provide to the Borrower or the Administrative Agent
pursuant to the first sentence of this Section 2.12(e) (or, in the case of an
Assignee Lender, Section 8.05(c)) any certificates or other evidence required by
such provision to establish that such Lender is, at the time it becomes a Lender
hereunder, entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes, such Lender shall not
be entitled to any indemnification under Section 2.12(a) for any such Taxes
imposed on such Lender primarily as a result of such failure, except to the
extent that such Lender (or its assignor, if any) was entitled, at the time such
Lender became a Lender hereunder, to receive additional amounts from the
Borrower with respect to such Tax pursuant to Section 2.12(a).  Notwithstanding
anything to the contrary contained in this Section 2.12, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 2.12(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar Taxes.
 
 
65

--------------------------------------------------------------------------------

 
 
(f)            Lenders to Use Reasonable Efforts.  Any Lender claiming any
additional amounts in respect of Indemnifiable Taxes payable pursuant to this
Section 2.12 shall use reasonable efforts (consistent with legal and regulatory
restrictions and such Lender’s internal policies) to file any certificate or
document reasonably requested by the Borrower, if the making of such a filing
would avoid the need for or reduce the amount of any such Indemnifiable Taxes
attributable to the Loans and would not, in the sole determination of such
Lender, result in any unreimbursed loss, cost or expense or otherwise be
disadvantageous to such Lender.
 
(g)           Survival.  Without prejudice to the survival of any other
agreement contained herein, the agreements and obligations contained in this
Section 2.12 shall survive the payment in full of principal, interest and all
other Obligations hereunder.
 
(h)           Tax Returns.  Nothing contained in this Section 2.12 shall require
the Administrative Agent or any Lender to make available any of its Tax Returns
or any other information that it deems to be confidential or proprietary.
 
2.13.           Funding Loss Indemnification.  If the Borrower shall (a) repay,
prepay or convert any LIBOR Loan on any day other than the last day of an
Interest Period therefor (whether a scheduled payment, an optional prepayment or
conversion, a mandatory prepayment or conversion, a payment upon acceleration or
otherwise), (b) fail to borrow any LIBOR Loan or for which a Notice of Loan
Borrowing has been delivered to the Administrative Agent (whether as a result of
the failure to satisfy any applicable conditions or otherwise) or (c) fail to
convert any Revolving Loans into LIBOR Loans in accordance with a Notice of
Conversion delivered to the Administrative Agent (whether as a result of the
failure to satisfy any applicable conditions or otherwise), the Borrower shall
pay to the appropriate Lender within five (5) Business Days after demand a
prepayment fee, failure to borrow fee or failure to convert fee, as the case may
be (determined as though 100% of the LIBOR Loan had been funded in the London
interbank eurodollar currency market) equal to the sum of:
 
 
66

--------------------------------------------------------------------------------

 
 
(a)           $250; plus
 
(b)            the amount, if any, by which (i) the additional interest would
have accrued on the amount prepaid or not borrowed at the LIBOR Rate plus the
Applicable Margin for LIBOR Loans if that amount had remained or been
outstanding through the last day of the applicable Interest Period exceeds (ii)
the interest that such Lender could recover by placing such amount on deposit in
the London interbank eurodollar currency market for a period beginning on the
date of the prepayment or failure to borrow and ending on the last day of the
applicable Interest Period (or, if no deposit rate quotation is available for
such period, for the most comparable period for which a deposit rate quotation
may be obtained); plus
 
(c)           any cost or lost income of the Lenders in connection with either
(i) terminating and/or unwinding the foreign exchange contract previously in
place or (ii) entering into a new foreign exchange contract hedging a prior
foreign exchange contract; plus
 
(d)           all out-of-pocket expenses incurred by such Lender reasonably
attributable to such payment, prepayment or failure to borrow.
 
Each Lender’s determination of the amount of any prepayment fee payable under
this Section 2.13 shall be conclusive in the absence of manifest error.  The
Lender making such determination may specify that such payments be made in the
applicable Committed Currency (if any) or in the Equivalent in Dollars of the
applicable Committed Currency (if any), at its election.  The obligations of the
Borrower under this Section 2.13 shall survive the payment and performance of
the Obligations and the termination of this Agreement.
 
2.14.           Security.
 
(a)           Security Documents.  The Loans, together with all other
Obligations, shall be secured by the Liens granted by the Borrower under the
Security Documents.  All obligations of a Guarantor under the Credit Documents
shall be secured by the Liens granted by such Guarantor under the Security
Documents.  So long as the terms thereof are in compliance with this Agreement,
each Lender Rate Contract shall be secured by the Lien of the Security Documents
with the priority relative to the other Obligations as set forth in
Section 6.02.  Lender Bank Products shall be secured by the Lien of the Security
Documents with the priority relative to the other Obligations as set forth in
Section 6.02.
 
(b)           Further Assurances.  The Borrower shall deliver, and shall cause
each Guarantor to deliver, to the Administrative Agent such mortgages, deeds of
trust, security agreements, pledge agreements, lessor consents and estoppels
(containing appropriate mortgagee and lender protection language), control
agreements, and other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings and landlord waivers) as the Administrative Agent may reasonably request
to:
 
 
67

--------------------------------------------------------------------------------

 
 
(i)           grant, perfect, maintain, protect and evidence security interests
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, in any or all present and future property of the Borrower
and the Guarantors prior to the Liens or other interests of any Person, except
for Permitted Liens; and
 
(ii)           otherwise establish, maintain, protect and evidence the rights
provided to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, pursuant to the Security Documents.
 
The Borrower shall fully cooperate with the Administrative Agent and the Lenders
and perform all additional acts reasonably requested by the Administrative Agent
or any Lender to effect the purposes of this Section 2.14.
 
2.15.           Replacement of the Lenders.  If (a) any Lender shall become a
Deteriorating Lender, (b) any Lender shall suspend its obligation to make or
maintain LIBOR Loans pursuant to Section 2.11(b) for a reason which is not
applicable to any other Lender, or (c) any Lender shall demand any payment under
Section 2.11(c), 2.11(d) or 2.12(a) for a reason which is not applicable to any
other Lender, then the Administrative Agent may (or upon the written request of
the Borrower if the Borrower has located or identified a replacement Lender that
is an Eligible Assignee and is reasonably acceptable to the Administrative Agent
as contemplated below, shall use commercially reasonable efforts to) replace
such Lender (the “affected Lender”), or cause such affected Lender to be
replaced, with another lender (the “replacement Lender”) satisfying the
requirements of an Assignee Lender under Section 8.05(c), by having the affected
Lender sell and assign all of its rights and obligations under this Agreement
and the other Credit Documents (including for purposes of this Section 2.15,
participations in L/C Obligations and in Swing Line Loans) to the replacement
Lender pursuant to Section 8.05(c); provided, however, that if the Borrower
seeks to exercise such right, it must do so within sixty (60) days after it
first knows or should have known of the occurrence of the event or events giving
rise to such right, and neither the Administrative Agent nor any Lender shall
have any obligation to identify or locate a replacement Lender for the Borrower
(it being expressly agreed that in such circumstances it is the Borrower’s
obligation to identify or locate a replacement Lender that is an Eligible
Assignee and is acceptable to the Administrative Agent).  Upon receipt by any
affected Lender of a written notice from the Administrative Agent stating that
the Administrative Agent is exercising the replacement right set forth in this
Section 2.15, such affected Lender shall sell and assign all of its rights and
obligations under this Agreement and the other Credit Documents (including for
purposes of this Section 2.15, participations in L/C Obligations and in Swing
Line Loans) to the replacement Lender pursuant to an Assignment Agreement and
Section 8.05(c) for a purchase price equal to the sum of the principal amount of
the affected Lender’s Loans so sold and assigned or such other amount is agreed
to by such affected Lender and such replacement Lender), all accrued and unpaid
interest thereon and its ratable share of all fees and other amounts to which it
is entitled.
 
 
68

--------------------------------------------------------------------------------

 
 
2.16.           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
 
(a)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement or
the Credit Documents shall be restricted as set forth in Section 8.04.
 
(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by that Defaulting Lender to the L/C Issuer
hereunder; third, if requested by the L/C Issuer, to be held as Cash Collateral
for such Defaulting Lender’s obligation in respect of outstanding Letters of
Credit; fourth, to the payment of any amounts owing by that Defaulting Lender to
the Swing Line Lender hereunder; fifth, as the Borrower may request, to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; sixth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; seventh, to the payment of any amounts owing to the Lenders or
the L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; eighth, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and ninth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 3.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(c)           Other Provisions.  All other provisions in the Credit Documents
applicable to Defaulting Lenders shall apply to that Defaulting Lender.
 
ARTICLE III. CONDITIONS PRECEDENT.
 
3.01.           Initial Conditions Precedent.  The obligations of the Lenders to
make the Loans comprising the initial Borrowing are subject to the satisfaction
of the conditions set forth on Schedule 3.01 and receipt by the Administrative
Agent, on or prior to the Closing Date, of each item listed on Schedule 3.01,
each in form and substance reasonably satisfactory to the Administrative Agent
and each Lender, and with sufficient copies for, the Administrative Agent and
each Lender.
 
 
69

--------------------------------------------------------------------------------

 
 
3.02.            Conditions Precedent to each Credit Event.  The occurrence of
each Credit Event (including the initial Borrowing) is subject to the further
conditions that:
 
(a)           The Borrower shall have delivered to the Administrative Agent and,
if applicable, the L/C Issuer or the Swing Line Lender, the Notice of Borrowing,
Letter of Credit Application, Notice of Conversion or Notice of Interest Period
Selection, as the case may be, for such Credit Event in accordance with this
Agreement; and
 
(b)           On the date such Credit Event is to occur and after giving effect
to such Credit Event, the following shall be true and correct:
 
(i)           The representations and warranties of the Loan Parties set forth
in Article IV and in the other Credit Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as of such date);
 
(ii)           No Default has occurred and is continuing or will result from
such Credit Event; and
 
(iii)           No material adverse change in the business, operations,
condition (financial or otherwise), assets, performance or liabilities (whether
actual or contingent) of the Loan Parties (taken as a whole) having occurred
since October 31, 2009.
 
The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing, each Letter of Credit Application, each Notice of Conversion (other
than a notice for a conversion to a Base Rate Loan) and each Notice of Interest
Period Selection shall be deemed to be a representation and warranty by the
Borrower that each of the statements set forth above in this Section 3.02(b) is
true and correct as of the date of such notice.
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES.
 
4.01.           Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
hereby represents and warrants to the Administrative Agent and the Lenders for
the Borrower and each of the other Loan Parties as follows and agrees that each
of said representations and warranties shall be deemed to survive until full
payment of the Obligations and shall apply anew to each Borrowing hereunder:
 
(a)           Due Formation, Qualification, etc.  Each Loan Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license and where the failure to
be so qualified or licensed, individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect.
 
 
70

--------------------------------------------------------------------------------

 
 
(b)           Authority.  The execution, delivery and performance by each Loan
Party of each Credit Document executed, or to be executed, by such Loan Party
and the consummation of the transactions contemplated thereby (i) are within the
power of such Loan Party and (ii) have been duly authorized by all necessary
actions on the part of such Loan Party.
 
(c)           Enforceability.  Each Credit Document executed, or to be executed,
by each Loan Party has been, or will be, duly executed and delivered by such
Loan Party and constitutes, or will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.
 
(d)           Non-Contravention.  The execution and delivery by each Loan Party
of the Credit Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of Loan and Letter of Credit
proceeds) contemplated thereby do not (i) violate any Requirement of Law
applicable to such Loan Party (including, without limitation, Minnesota
corporate law, Regulations T, U and X, all applicable gaming laws and the
Investment Company Act); (ii) violate any provision of, or result in the breach
or the acceleration of, or entitle any other Person to accelerate (whether after
the giving of notice or lapse of time or both), any Contractual Obligation of
such Loan Party; (iii) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any property, asset or revenue of
such Loan Party (except such Liens as may be created in favor of the
Administrative Agent for the benefit of itself and the Lenders pursuant to this
Agreement or the other Credit Documents), (iv) result in a revocation,
termination or other material restriction on any Licenses material to the
business, operations or properties of the Loan Parties, (v) result in the
termination or otherwise materially adversely effect any Material Document or
(vi) violate any provision of any existing law, rule, regulation, order, writ,
injunction or decree of any court or Governmental Authority to which it is
subject, in each case except where such breach or violation could not reasonably
be expected to result in a Material Adverse Effect.
 
(e)           Approvals.
 
(i)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including, without limitation, the equity holders of any Person) is required in
connection with the borrowing of Loans, the granting of Liens under the Credit
Documents, the execution and delivery of the Credit Documents (or any documents
executed in connection therewith) executed by any Loan Party or the performance
or consummation of the transactions contemplated hereby and thereby, except for
those which have been made or obtained and are in full force and effect.
 
 
71

--------------------------------------------------------------------------------

 
 
(ii)           All Governmental Authorizations have been duly obtained and are
in full force and effect without any known conflict with the rights of others
and free from any unduly burdensome restrictions, except where any such failure
to obtain such Governmental Authorizations or any such conflict or restriction
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  No Loan Party has received any written
notice or other written communications from any Governmental Authority regarding
(i) any revocation, withdrawal, suspension, termination or modification of, or
the imposition of any material conditions with respect to, any Governmental
Authorization, or (ii) any other limitations on the conduct of business by any
Loan Party, except where any such revocation, withdrawal, suspension,
termination, modification, imposition or limitation could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(iii)           No Governmental Authorization is required for either (x) the
pledge or grant by any Loan Party as applicable of the Liens purported to be
created in favor of the Administrative Agent in connection herewith or any other
Credit Document or (y) the exercise by the Administrative Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
pursuant to any of the Security Documents or created or provided for by any
Governmental Rule), except for (1) such Governmental Authorizations that have
been obtained and are in full force and effect and fully disclosed to
Administrative Agent in writing and such Governmental Authorizations from a
Gaming Board that may be required under applicable Gaming Laws at the time of
the exercise of certain remedies, the exercise of which are generally subject to
applicable Gaming Laws, and (2) filings or recordings contemplated in connection
with this Agreement or any Security Document.
 
(f)           No Violation or Default.  No Loan Party is in violation of or in
default with respect to (i) any Requirement of Law applicable to such Person or
(ii) any Contractual Obligation of such Person (nor is there any waiver in
effect which, if not in effect, could result in such a violation or default),
where, in each case, such violation or default could reasonably be expected to
have a Material Adverse Effect.  Without limiting the generality of the
foregoing, no Loan Party (A) has violated any Environmental Laws, (B) has any
liability under any Environmental Laws or (C) has received notice or other
communication of an investigation or is under investigation by any Governmental
Authority having authority to enforce Environmental Laws, where such violation,
liability or investigation could reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing.
 
(g)           Litigation.  Except as set forth in Schedule 4.01(g), no actions
(including derivative actions), suits, proceedings (including arbitration
proceedings or mediation proceedings) or to the Borrower’s knowledge,
investigations are pending or overtly threatened against any Loan Party at law
or in equity in any court, arbitration proceeding or before any other
Governmental Authority which (i) could reasonably be expected to (alone or in
the aggregate) have a Material Adverse Effect or (ii) seek to enjoin, either
directly or indirectly, the execution, delivery or performance by any Loan Party
of the Credit Documents (or any documents executed in connection therewith) or
the transactions contemplated thereby.
 
(h)           Real Property, Etc.
 
 
72

--------------------------------------------------------------------------------

 
 
(i)           All real property owned or leased by the Loan Parties is described
(including, as to real property owned in the United States, a legal description)
in Schedule 4.01(h).  The Loan Parties own and have good and marketable title,
or a valid leasehold interest in, all their respective properties and assets as
reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of business or otherwise in compliance with this Agreement since
the date of such Financial Statements) and all respective assets and properties
acquired by the Loan Parties since such date (except those disposed of in the
ordinary course of business or otherwise in compliance with this Agreement),
except in each case, such defects in title that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Such assets and
properties are subject to no Lien, except for Permitted Liens.  Each of the Loan
Parties has complied in all material respects with all material obligations
under all material leases to which it is a party and enjoys peaceful and
undisturbed possession under such leases.
 
(ii)            No Loan Party (A) has violated any Environmental Laws, (B) has
any liability under any Environmental Laws or (C) has received notice or other
communication of an investigation or to the Borrower’s knowledge, is under
investigation by any Governmental Authority having authority to enforce
Environmental Laws, where such violation, liability or investigation could have,
individually or in the aggregate, a Material Adverse Effect.  Each Loan Party’s
use and operation of its business properties are in compliance with all
applicable Governmental Rules, including all applicable land use and zoning
laws, except to the extent that non-compliance could not reasonably be expected
to have a Material Adverse Effect.
 
(i)           Financial Statements.  The Financial Statements of the Loan
Parties which have been delivered to the Administrative Agent (i) are in
accordance with the books and records of the Loan Parties, which have been
maintained in accordance with good business practice; (ii) have been prepared in
conformity with GAAP; and (iii) fairly present in all material respects the
financial conditions and results of operations of the Loan Parties as of the
date thereof and for the period covered thereby.  No Loan Party has any
Contingent Obligations, liability for taxes or other outstanding obligations
which, in any such case, are material in the aggregate, except as disclosed in
the audited Financial Statements for the Fiscal Year ended October 31, 2009 and
unaudited Financial Statements for the Fiscal Year to date ended as of July 31,
2010, furnished by each Loan Party to the Administrative Agent prior to the date
hereof, or in the Financial Statements delivered to the Administrative Agent
pursuant to clause (i) or (ii) of Section 5.01(a).
 
(j)           Creation, Perfection and Priority of Liens; Equity Interests.
 
(i)           As of the Closing Date (or as of the date any Loan Party becomes
party to the Credit Documents after the Closing Date, as to such Loan Party),
(x) the execution and delivery of the Security Documents by the Loan Parties,
together with the filing of any Uniform Commercial Code financing statements and
the recording of the U.S. Patent and Trademark Office filings and U.S. Copyright
Office filings delivered to the Administrative Agent for filing and recording,
and as of the date delivered, the recording of any mortgages or deeds of trust
delivered to the Administrative Agent for recording (but not yet recorded), are
effective to create in favor of the Administrative Agent for the benefit of
itself and the Lenders, as security for the Obligations, a valid and perfected
first priority Lien on all of the Collateral as of the Closing Date (or as of
the date any Loan Party becomes party to the Credit Documents after the Closing
Date, as to such Loan Party) (subject only to Permitted Liens), and (y) all
filings and other actions necessary or desirable to perfect and maintain the
perfection and first priority status of such Liens have been duly made or taken
and remain in full force and effect.  In the case of deposit accounts and
accounts with any securities intermediary maintained in the United States and
pledged to the Administrative Agent under the Security Agreement, when the
Control Agreements have been duly executed and delivered by the Borrower or
applicable Guarantor, the Administrative Agent and the applicable depository
bank or securities intermediary, as the case may be, the Security Agreement
(together with such Control Agreements) shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Borrower or
such Guarantor in such Collateral, as security for the Obligations, in each case
prior and superior to the Lien of any other Person.
 
 
73

--------------------------------------------------------------------------------

 
 
(ii)           All outstanding Equity Securities of the Loan Parties are duly
authorized, validly issued, fully paid and non-assessable.  Except as set forth
on Schedule 4.01(j)(ii), there are no outstanding subscriptions, options,
conversion rights, warrants or other agreements or commitments of any nature
whatsoever (firm or conditional) obligating the Loan Parties to issue, deliver
or sell, or cause to be issued, delivered or sold, any additional Equity
Securities of the Loan Parties, or obligating the Loan Parties to grant, extend
or enter into any such agreement or commitment.  All Equity Securities of the
Loan Parties have been offered and sold in compliance with all federal and state
securities laws and all other Requirements of Law, except where any failure to
comply could not reasonably be expected to have a Material Adverse Effect.
 
(k)           ERISA.  Except as set forth on Schedule 4.01(k):
 
(i)           Based upon the actuarial assumptions specified for funding
purposes in the latest valuation of each Pension Plan that any Loan Party or any
ERISA Affiliate maintains or contributes to, or has any obligation under, the
aggregate benefit liabilities of such Pension Plan within the meaning of
Section 4001 of ERISA did not exceed the aggregate value of the assets of such
Pension Plan.  Neither any Loan Party nor any ERISA Affiliate has any liability
with respect to any post-retirement benefit under any employee welfare plan (as
defined in Section 3(1) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA, which
liability for health plan continuation coverage could not have a Material
Adverse Effect.
 
(ii)           Each Pension Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the IRC, and no condition exists or
event has occurred with respect to any such Pension Plan which would result in
the incurrence by any Loan Party or any ERISA Affiliate of any material
liability, fine or penalty.  Each Pension Plan, related trust agreement,
arrangement and commitment of any Loan Party or any ERISA Affiliate is legally
valid and binding and in full force and effect.  No Pension Plan is being
audited or investigated by any government agency or is subject to any pending or
threatened claim or suit.  No Loan Party or ERISA Affiliate has engaged in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the IRC
with respect to any Pension Plan which would result in the incurrence by any
Loan Party or ERISA Affiliate of any material liability.
 
 
74

--------------------------------------------------------------------------------

 
 
(iii)           None of the Loan Parties and the ERISA Affiliates contributes to
or has any material contingent obligations to any Multiemployer Plan.  None of
the Loan Parties and the ERISA Affiliates has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of
ERISA.  None of the Loan Parties and the ERISA Affiliates has been notified that
any Multiemployer Plan is in reorganization or insolvent under and within the
meaning of Section 4241 or Section 4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under Section 4041A of ERISA.
 
(iv)           No Loan Party has (A) engaged in any transaction prohibited by
any Governmental Rule applicable to any Foreign Plan; (B) failed to make full
payment when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise failed to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
reasonably be expected to have a Material Adverse Effect.
 
(l)           Margin Stock; Other Regulations.  No Loan Party owns any Margin
Stock which, in the aggregate, would constitute a substantial part of the assets
of the Borrower or the Loan Parties (taken as a whole), and not more than 25% of
the value (as determined by any reasonable method) of the assets of any Loan
Party is represented by Margin Stock, and no proceeds of any Loan or any Letter
of Credit will be used, whether directly or indirectly, to purchase, acquire or
carry any Margin Stock or to extend credit, directly or indirectly, to any
Person for the purpose of purchasing or carrying any Margin Stock (other than
for a Permitted Stock Repurchase or Permitted Acquisition, in each case,
consummated in compliance with this Agreement and applicable Governmental
Rules).  No Loan Party is subject to regulation under the Investment Company Act
of 1940, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or to any other Governmental Rule limiting its ability to incur
indebtedness.
 
(m)           Trademarks, Patents, Copyrights and Licenses.  The Loan Parties
each possess and either own, or have the right to use to the extent required,
all necessary trademarks, trade names, copyrights, patents, patent rights and
licenses which are material to the conduct of their respective businesses as now
operated.  The Loan Parties each conduct their respective businesses without
infringement or, to the Borrower’s knowledge, claim of infringement of any
trademark, trade name, trade secret, service mark, patent, copyright, license or
other intellectual property rights of any other Person (which is not a Loan
Party), except where such infringement or claim of infringement could not
reasonably be expected to have a Material Adverse Effect.  There is no
infringement or, to the Borrower’s knowledge, claim of infringement by others of
any material trademark, trade name, trade secret, service mark, patent,
copyright, license or other intellectual property right of the Borrower or any
of the other Loan Parties except where such judgment, claim or infringement by
other could not reasonably be expected to have a Material Adverse Effect.  Each
of the patents, trademarks, trade names, service marks and copyrights owned by
any Loan Party which is registered with any Governmental Authority is set forth
on the schedules to the Security Agreement.
 
(n)           Governmental Charges.  The Loan Parties have timely filed or
caused to be timely filed with the appropriate taxing authorities all Tax
Returns which are required to be filed by them.  The Tax Returns accurately
reflected all liabilities for Taxes of the Loan Parties for the periods covered
thereby.  The Loan Parties have paid, or made provision for the payment of, all
Taxes and other Governmental Charges which have or may have become due pursuant
to said returns or otherwise and all other indebtedness, except such
Governmental Charges or indebtedness, if any, which are being contested in good
faith by appropriate proceedings and as to which adequate reserves (determined
in accordance with GAAP) have been established.  All Taxes which the Loan
Parties were required by law to withhold or collect in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party have been duly withheld or collected, and have been timely
paid over to the proper authorities to the extent due and payable.  No Loan
Party has executed or filed with the Internal Revenue Service or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any taxes or
Governmental Charges.
 
 
75

--------------------------------------------------------------------------------

 
 
(o)           Subsidiaries, Etc.  Schedule 4.01(o) (as supplemented by the
Borrower in a notice delivered pursuant to Section 5.01(a)(vii)) sets forth each
of the Subsidiaries of each Loan Party, its jurisdiction of organization, the
classes of its Equity Securities, the number of Equity Securities of each such
class issued and outstanding, the percentages of Equity Securities of each such
class owned directly or indirectly by each Loan Party and whether such Loan
Party owns such Equity Securities directly or, if not, the Subsidiary of such
Loan Party that owns such Equity Securities and the number of Equity Securities
and percentages of Equity Securities of each such class owned directly or
indirectly by such Loan Party.  Except as set forth on Schedule 4.01(o) (as
supplemented as set forth above), none of the Loan Parties currently has any
Subsidiaries.  All of the outstanding Equity Securities of each such Subsidiary
indicated on Schedule 4.01(o) as owned by each Loan Party are owned beneficially
and of record by such Loan Party free and clear of all adverse claims.
 
(p)           Solvency, Etc.  Each of the Loan Parties is Solvent and, after the
execution and delivery of the Credit Documents and the consummation of the
transactions contemplated thereby, will be Solvent.
 
(q)           Labor Matters.  There are no disputes presently subject to
grievance procedure, arbitration or litigation under any of the collective
bargaining agreements, employment contracts or employee welfare or incentive
plans to which any Loan Party is a party, and there are no strikes, lockouts,
work stoppages or slowdowns, or, to the knowledge of the Borrower,
jurisdictional disputes or organizing activities occurring or threatened which
alone or in the aggregate could have a Material Adverse Effect.
 
(r)           No Material Adverse Effect.  Since October 31, 2009, no event has
occurred and no condition exists which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(s)           Accuracy of Information Furnished.
 
(i)            The Credit Documents and the other certificates, statements and
information (excluding projections) furnished by the Loan Parties to the
Administrative Agent and the Lenders in connection with the Credit Documents and
the transactions contemplated thereby, taken as a whole, do not contain any
untrue statement of a material fact and do not omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  All projections furnished by the Loan
Parties to the Administrative Agent and the Lenders in connection with the
Credit Documents and the transactions contemplated thereby have been prepared on
a basis consistent with the historical financial statements described above,
except as described therein, have been based upon reasonable assumptions and
represent, as of their respective dates of presentations, the Loan Parties’ good
faith and reasonable estimates of the future performance of the Loan Parties,
and the Borrower has no reason to believe that such estimates and assumptions
are not reasonable.
 
 
76

--------------------------------------------------------------------------------

 
 
(ii)            The copies of the Material Documents which have been delivered
to the Administrative Agent in accordance with Section 3.01 are true, correct
and complete copies of the respective originals thereof, as in effect on the
Closing Date, and no amendments or modifications have been made to the Material
Documents, except as set forth by documents delivered to the Administrative
Agent in accordance with said Section 3.01 or otherwise reasonably approved in
writing by the Required Lenders in accordance with Section 5.02(m).  None of the
Material Documents has been terminated and each of the Material Documents is in
full force and effect.  None of the Loan Parties is in default in the observance
or performance of any of its material obligations under the Material Documents
and each Loan Party has taken all action required to be taken as of the Closing
Date to keep unimpaired its rights thereunder (other than possible defaults
which may be the subject of any litigation referred to in Schedule 4.01(g)).
 
(t)           Brokerage Commissions.  No person is entitled to receive any
brokerage commission, finder’s fee or similar fee or payment in connection with
the extensions of credit contemplated by this Agreement as a result of any
agreement entered into by any Loan Party.
 
(u)           Policies of Insurance.  The properties of the Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Parties
operate.  Schedule 4.01(u) sets forth a true and complete listing of all
insurance maintained by the Loan Parties as of the Closing Date.  Such insurance
has not been terminated and is in full force and effect, and each of the Loan
Parties has taken all action required to be taken as of the date of this
Agreement to keep unimpaired its rights thereunder.
 
(v)           Agreements with Affiliates and Other Agreements.  Except as
disclosed on Schedule 4.01(v), no Loan Party has entered into and, as of the
date of the applicable Credit Event does not contemplate entering into, any
material agreement or contract with any Affiliate of any Loan Party, except upon
terms at least as favorable to such Loan Party as an arms-length transaction
with unaffiliated Persons, based on the totality of the circumstances.  No Loan
Party is a party to or is bound by any Contractual Obligation or is subject to
any restriction under its respective charter or formation documents, which could
not reasonably be expected to have a Material Adverse Effect.
 
(w)           Foreign Assets Control, Etc.
 
 
77

--------------------------------------------------------------------------------

 
 
(i)           No Loan Party (i) is, or is controlled by, a Designated Person;
(ii) has received funds or other property from a Designated Person; or (iii) is
in breach of or is the subject of any action or investigation under any
Anti-Terrorism Law.  No Loan Party engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any Designated
Person.  Each Loan Party and each of its Subsidiaries are in compliance, in all
material respects, with the Patriot Act.  Each Loan Party has taken reasonable
measures to ensure compliance with the Anti-Terrorism Laws including the
requirement that (i) no Person who owns any direct or indirect interest in any
Loan Party is a Designated Person, (ii) funds invested directly or indirectly in
any Loan Party are derived from legal sources.
 
(ii)            No portion of the proceeds of any Loan, L/C Credit Extension or
other credit made hereunder has been or will be used, directly or indirectly
for, and no fee, commission, rebate or other value has been or will be paid to,
or for the benefit of, any governmental official, political party, official of a
political party or any other Person acting in an official capacity in violation
of any applicable Governmental Rules, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended.
 
(x)           Permitted Stock Repurchase(s).  The actions of the Loan Parties in
connection with any Permitted Stock Repurchase and any and all transactions
entered into or consummated by a Loan Party in connection with such Permitted
Stock Repurchase (including the purchase of the stock of the Borrower) will be
and have been consummated in accordance with applicable Governmental Rules
(including, without limitation, the corporation law of the State of Minnesota).
 
(y)           Certain Subsidiaries.  As of the Closing Date, (i) Shuffle Master
Servicios is an Immaterial Subsidiary and (ii) Shuffle Up Productions, Inc. has
been dissolved and ceases to exist.
 
4.02.           Reaffirmation.  The Borrower shall be deemed to have reaffirmed,
for the benefit of the Lenders and the Administrative Agent, each representation
and warranty contained in Article IV on and as of the date of each Credit Event
(except for representations and warranties expressly made as of a specified
date, which shall be true as of such date).
 
ARTICLE V. COVENANTS.
 
5.01.           Affirmative Covenants.  So long as any Loan or L/C Obligation
remains unpaid, or any other Obligation remains unpaid, or any portion of any
Commitment remains in force, the Borrower will comply, and will cause compliance
by the other Loan Parties, with the following affirmative covenants, unless the
Required Lenders shall otherwise consent in writing:
 
(a)           Financial Statements, Reports, etc.  The Borrower shall furnish to
the Administrative Agent and each Lender the following, each in such form and
such detail as the Administrative Agent or the Required Lenders shall reasonably
request:
 
(i)           As soon as available and in no event later than forty-five (45)
days after the last day of each Fiscal Quarter (other than the last Fiscal
Quarter of the Borrower’s Fiscal Year), copies of the Financial Statements of
the Loan Parties (prepared on a consolidated basis) and the balance sheets and
statements of income of the Loan Parties (prepared on a consolidating basis) for
such Fiscal Quarter (beginning with the Fiscal Quarter ending January 31, 2011
and thereafter) and for the Fiscal Year to date, each certified by the
president, chief executive officer, chief operating officer or chief financial
officer of the Borrower to present fairly in all material respects the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes), which Financial Statements and
balance sheets and statements of income shall be accompanied by the related Form
10-Q;
 
 
78

--------------------------------------------------------------------------------

 
 
(ii)           As soon as available and in no event later than ninety (90) days
after the close of Fiscal Year 2010 and each Fiscal Year thereafter, copies of
the consolidated and consolidating Financial Statements of the Loan Parties,
audited (as to the consolidated Financial Statements) by an independent
certified public accountants of recognized national standing acceptable to the
Administrative Agent, which Financial Statements shall be accompanied by a
narrative (as set forth in the related Form 10-K) from management of the
Borrower which discusses results and (B) copies of the unqualified opinions and,
to the extent delivered, management letters delivered by such accountants in
connection with all such Financial Statements and prepared in accordance with
GAAP;
 
(iii)           Contemporaneously with the Financial Statements for each Fiscal
Quarter and each Fiscal Year end required by the foregoing clauses (i) and (ii),
a compliance certificate of the president, chief executive officer, chief
operating officer or chief financial officer of the Borrower in substantially
the form of Exhibit H (a “Compliance Certificate”) which (A) states that no
Default has occurred and is continuing, or, if any such Default has occurred and
is continuing, a statement as to the nature thereof and what action the Borrower
proposes to take with respect thereto, (B) sets forth, for the Fiscal Quarter or
Fiscal Year covered by such Financial Statements or as of the last day of such
Fiscal Quarter or Fiscal Year (as the case may be), the calculation of the
financial ratios and tests provided in Section 5.03, and (C) sets forth
information and computations related to Sections 5.01(i), 5.02(a), 5.02(d),
5.02(e) and 5.02(f) of this Agreement and any other provisions of the Credit
Documents required to be included in such Compliance Certificate;
 
(iv)           As soon as possible and in no event later than five (5) Business
Days after any Loan Party knows of the occurrence or existence of (A) any ERISA
Event, (B) any actual or threatened litigation, suits, claims, disputes or
investigations against any Loan Party involving potential monetary damages
payable by any Loan Party of $1,000,000 or more (alone or in the aggregate) or
in which injunctive relief or similar relief is sought, which relief, if
granted, could have a Material Adverse Effect, (C) any other event or condition
which, either individually or in the aggregate, could have a Material Adverse
Effect, including (I) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Guarantor; (II) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Guarantor and any Governmental Authority; or (III) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Guarantor, including pursuant to any applicable Environmental Laws; (D) any
Default or any default under any Subordinated Obligations, the statement of a
Responsible Officer of the Borrower setting forth details of such event,
condition, default or Default and the action which the Borrower proposes to take
with respect thereto, or (E) any material change in accounting policies of or
financial reporting practices by the applicable Loan Party.  Each notice
pursuant to this Section 5.01(a)(iv) shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to this Section 5.01(a)(iv)
shall describe with particularity any and all provisions of this Agreement or
other Credit Document that have been breached;
 
 
79

--------------------------------------------------------------------------------

 
 
(v)           As soon as available, and in any event not later than thirty (30)
days after the commencement of each Fiscal Year of the Borrower, the budget and
projected financial statements of the Loan Parties for such Fiscal Year
(detailed on a quarterly basis), including, in each case, projected balance
sheets, statements of income and statements of cash flow of the Loan Parties,
all in reasonable detail and with assumptions and in any event to include
projected Capital Expenditures and quarterly projections of the Borrower’s
compliance with each of the covenants set forth in Section 5.03 of this
Agreement;
 
(vi)           As soon as possible and in no event later than five (5) Business
Days prior to the occurrence of any event or circumstance that would require a
prepayment pursuant to Section 2.06(c), the statement of the president, chief
executive officer, chief operating officer or chief financial officer of the
Borrower setting forth the details thereof;
 
(vii)           As soon as possible and in no event later than ten (10) days
prior thereto, written notice of the establishment or acquisition by a Loan
Party of any new Subsidiary or the issuance of any new Equity Securities of any
existing Loan Party;
 
(viii)           As soon as possible and in no event later than five (5)
Business Days after the receipt thereof by a Loan Party, a copy of any notice,
summons, citations or other written communications concerning any actual,
alleged, suspected or threatened violation of any Environmental Law, or any
liability of a Loan Party for Environmental Damages;
 
(ix)           As soon as possible and in no event later than ten (10) days
prior to the acquisition by any Loan Party of any leasehold or ownership
interest in real property, a written supplement to Schedule 4.01(h);
 
(x)           As soon as possible  after the sending or filing thereof, copies
of any proxy statements, financial statements or reports that the Borrower has
made generally available to its shareholders; copies of any regular, periodic
and special reports or registration statements or prospectuses that Borrower
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and copies of any press releases or other
statements made available by the Borrower to the public concerning material
changes to or developments in the business of the Borrower;
 
(xi)  To the extent not previously provided, contemporaneously with the
Financial Statements for each Fiscal Quarter and each Fiscal Year end required
by the foregoing clauses (i) and (ii), the notices and supplements required by
the Security Agreement with respect to the period covered by such financial
statements; and
 
(xii) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the properties, operations or condition
(financial or otherwise) of the Loan Parties, and compliance by the Borrower
with the terms of this Agreement and the other Credit Documents as the
Administrative Agent or any Lender may from time to time reasonably request.
 
 
80

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (the “Borrower Materials”) by
posting the Borrower Materials on one or more Platforms and (b) certain of the
Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to receive
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”).  The Borrower hereby agrees that (w) all Borrower
Material that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC” the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state security
laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor”.


(b)           Books and Records.  The Loan Parties shall at all times keep
proper books of record and account in which full, true and correct entries will
be made of their transactions in accordance with GAAP.
 
(c)           Inspections.  The Loan Parties shall permit the Administrative
Agent and each Lender, or any agent or representative thereof, upon reasonable
notice and during normal business hours so long as no Event of Default shall
have occurred and be continuing and otherwise at any time as the Administrative
Agent and any Lender may determine with or without prior notice to the Borrower,
to visit and inspect any of the properties and offices of the Loan Parties, to
conduct audits of any or all of the Collateral, to examine the books and records
of the Loan Parties and make copies thereof, and to discuss the affairs,
finances and business of the Loan Parties with, and to be advised as to the same
by, their officers, auditors and accountants, all at such times and intervals as
the Administrative Agent or any Lender may request, all at the Borrower’s
expense.
 
(d)           Insurance.  The Loan Parties shall:
 
(i)           Carry and maintain (A) insurance during the term of this Agreement
of the types and in the amounts customarily carried from time to time by others
engaged in substantially the same business as such Person and operating in the
same geographic area as such Person, including, but not limited to, fire,
hazard, public liability, business interruption, property damage and worker’s
compensation and (B) if requested by the Administrative Agent, flood insurance
with respect to real property Collateral in amounts and subject to deductibles
and other terms as may be reasonably acceptable to the Administrative Agent;
 
 
81

--------------------------------------------------------------------------------

 
 
(ii)           Furnish to any Lender, upon written request, full information as
to the insurance carried;
 
(iii)           Carry and maintain each policy for such insurance with (A) a
company which is rated A or better by A.M. Best and Company at the time such
policy is placed and at the time of each annual renewal thereof or (B) any other
insurer which is satisfactory to the Administrative Agent; and
 
(iv)           Obtain and maintain endorsements acceptable to the Administrative
Agent for such insurance naming the Administrative Agent and the Lenders as an
additional insured and naming the Administrative Agent as mortgagee and as
lender’s loss payee and including a lender’s loss payable endorsements (in a
form reasonably acceptable to the Administrative Agent);
 
provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.
 
(e)           Governmental Charges and Other Indebtedness.  Each Loan Party
shall promptly pay and discharge when due (i) all Taxes and other Governmental
Charges, (ii) all Indebtedness which, if unpaid, could become a Lien upon the
property of such Loan Party and (iii) subject to any subordination provisions
applicable thereto, all other Indebtedness which in each case, if unpaid, could
be reasonably likely to have a Material Adverse Effect, except such Taxes,
Governmental Charges and Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made;
provided that in each such case appropriate reserves are maintained in
accordance with GAAP and no material property of any Loan Party is at impending
risk of being seized, levied upon or forfeited.
 
(f)           Use of Proceeds.  The Borrower shall use the proceeds of the
Revolving Loans (i) to pay fees and expenses incurred in connection with this
Agreement and the refinancing described in clause (ii); (ii) to refinance
certain existing Indebtedness of the Borrower and (iii) (together with Letters
of Credit issued hereunder) to provide for the working capital and general
corporate purpose needs of the Loan Parties.  No part of the proceeds of any
Loan or any Letter of Credit shall be used, whether directly or indirectly,
(A) to purchase, acquire or carry any Margin Stock (other than for a Permitted
Stock Repurchase or Permitted Acquisition, in each case, consummated in
compliance with this Agreement and applicable Governmental Rules) or (B) for any
purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulations T, U, and X.
 
(g)           General Business Operations.  Each of the Loan Parties shall
(i) preserve, renew and maintain in full force its corporate, partnership or
limited liability company existence and good standing under the Governmental
Rules of the jurisdiction of its organization and all of its rights, Licenses,
leases, qualifications, privileges, franchises and other authority reasonably
necessary to the conduct of its business, (ii) conduct its business activities
in compliance with all Requirements of Law and Contractual Obligations
applicable to such Person except, in each case, where any failure, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (iii) keep all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted
and from time to time make, or cause to be made, all necessary and proper
repairs, except, in each case, where any failure, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(iv) subject to the Borrower’s commercially reasonable judgment, maintain,
preserve and protect all of its rights to enjoy and use material trademarks,
trade names, service marks, patents, copyrights, licenses, leases, franchise
agreements and franchise registrations and (v) conduct its business in an
orderly manner without voluntary interruption except where any failure could not
reasonably be expected to have a Material Adverse Effect.  No Loan Party shall
change its jurisdiction of formation.  For the avoidance of doubt, the Loan
Parties may dissolve any Dormant Entity.
 
 
82

--------------------------------------------------------------------------------

 
 
(h)           Compliance with Laws.  Each Loan Party shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, all Environmental Laws,
applicable gaming laws and regulations, and the Patriot Act), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and the inventory of each Loan Party shall comply with
the Fair Labor Standards Act.
 
(i)           New Subsidiaries.  The Borrower shall, at its own expense
promptly, and in any event within ten (10) Business Days after the formation or
acquisition of any Domestic Subsidiary or any Foreign Subsidiary or after any
Immaterial Subsidiary ceases to be an Immaterial Subsidiary (A) notify the
Administrative Agent of such event in writing (to the extent notice has not
already been provided in accordance with Section 5.01(a)(vii)), (B) cause each
Domestic Subsidiary (including each Domestic Subsidiary that ceases to be an
Immaterial Subsidiary) and each other Loan Party (other than a Foreign
Subsidiary that is not a First-Tier Foreign Subsidiary or an Immaterial
Subsidiary), as applicable, to become a party to the Guaranty, the Security
Agreement and each other applicable Security Document in accordance with the
terms thereof, execute additional Security Documents (including a Foreign Pledge
Agreement, as applicable) if reasonably requested by the Administrative Agent
and amend the Security Documents as appropriate in light of such event to pledge
to the Administrative Agent for the benefit of itself and the Lenders (1) 100%
of the Equity Securities of each such Person which becomes a Domestic Subsidiary
and (2) 100% of the non-voting Equity Securities (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the IRC) and 66% of the
voting Equity Securities (within the meaning of Treasury Regulation Section
1.956-2(c)(2) promulgated under the IRC) of each such Person which becomes a
First-Tier Foreign Subsidiary (provided that, if, as a result of any change in
the tax laws of the United States after the date of this Agreement, the pledge
by any Loan Party of any additional Equity Securities in any such Foreign
Subsidiary to the Administrative Agent, on behalf of itself and the Lenders,
under the Security Documents would not result in an increase in the aggregate
net consolidated tax liabilities of the Loan Parties, then, promptly after the
change in such laws, all such additional Equity Securities shall be so pledged
under the Security Documents) and execute and deliver all documents or
instruments required thereunder or appropriate to perfect the security interest
created thereby, (C) deliver (or cause the appropriate Person to deliver) to the
Administrative Agent all certificates and other instruments constituting
Collateral thereunder free and clear of all adverse claims, accompanied by
undated stock powers or other instruments of transfer executed in blank (and
take such other steps as may be requested by the Administrative Agent to perfect
the Administrative Agent’s first priority Lien in such Collateral consisting of
Equity Securities in compliance with any applicable laws of jurisdictions
outside of the United States), (D) cause each document (including each Uniform
Commercial Code financing statement and each filing with respect to intellectual
property owned by each new Domestic Subsidiary) required by law or requested by
the Administrative Agent to be filed, registered or recorded in order to create
in favor of the Administrative Agent for the benefit of the Lenders a valid,
legal and perfected first-priority security interest in and lien on the
Collateral subject to the Security Documents to be so filed, registered or
recorded and evidence thereof delivered to the Administrative Agent, (E) deliver
an opinion of counsel in form and substance satisfactory to the Administrative
Agent with respect to each new Domestic Subsidiary, and/or the pledge of the
Equity Securities of each Domestic Subsidiary and First-Tier Foreign Subsidiary
and the matters set forth in this Section and (F) deliver to the Administrative
Agent the same organization documents, resolutions, certificates, lien searches
and other matters set forth in clauses (b) and (e) of Schedule 3.01 with respect
to such New Subsidiary as required to be delivered with respect to the Borrower
on the date hereof, in form and substance reasonably satisfactory to
Administrative Agent.  Notwithstanding the foregoing, the Borrower shall not be
required to provide the Collateral Agent, the Administrative Agent or the
Lenders with any Excluded Foreign Credit Support.
 
 
83

--------------------------------------------------------------------------------

 
 
(j)           Appraisals.  During the existence of an Event of Default or upon
the written request of the Administrative Agent (for itself) or upon request of
any Lender, without duplication acting pursuant to any Requirement of Law, the
Borrower agrees that the Administrative Agent may, at the expense of the
Borrower, commission an appraisal of any property (i) to which any Loan Party
holds legal title and (ii) which is encumbered by any Security Document.
 
(k)           Additional Collateral.  If at any time from and after the Closing
Date any Loan Party acquires any fee or leasehold interest in real property with
a value in excess of $15,000,000 in the aggregate (when added to all other fee
or leasehold interests held by the Loan Parties), such Loan Party shall deliver
to the Administrative Agent, at its own expense, promptly all documentation and
information in form and substance reasonably satisfactory to the Administrative
Agent (including surveys, environmental reports and environmental indemnities)
to assist the Administrative Agent in obtaining deeds of trust or mortgages on
such additional real property and ALTA policies of title insurance, with such
endorsements as the Administrative Agent may reasonably require, issued by a
company and in form and substance reasonably satisfactory to the Administrative
Agent, in an amount equal to the principal amount of the Total Revolving Loan
Commitment at such time), insuring the Administrative Agent’s Lien on such
additional real property Collateral to be of first priority, subject only to
such exceptions as the Administrative Agent shall approve in its reasonable
discretion, with all costs thereof to be paid by the Borrower.
 
(l)           Post-Closing Matters
 
(i)            Foreign Pledge Agreements.  No later than 60 days after the
Closing Date (as such time period may be extended by the Administrative Agent),
the Borrower shall (i) provide the Administrative Agent with a fully executed
and delivered Foreign Pledge Agreements regarding a pledge of 100% of the
non-voting Equity Securities (within the meaning of Treasury Regulation Section
1.956-2(c)(2) promulgated under the IRC) and 66% of the voting Equity Securities
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the IRC) of each Specified Foreign Subsidiary, (ii) deliver (or cause the
appropriate Person to deliver) to the Administrative Agent all stock
certificates and other instruments constituting Collateral thereunder free and
clear of all adverse claims, accompanied by undated stock powers or other
instruments of transfer executed in blank (and take such other steps as may be
reasonably requested by the Administrative Agent to perfect the Administrative
Agent’s Lien in such Collateral consisting of Equity Securities in compliance
with any applicable laws of jurisdictions outside of the United States of
America), (iii) cause each document required by law or requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent for the benefit of the Lenders a valid, legal
and perfected first-priority security interest in and lien on the Collateral
subject to the Security Documents to be so filed, registered or recorded and
evidence thereof delivered to the Administrative Agent, (iv) if applicable,
deliver evidence satisfactory to the Administrative Agent that the
constitutional documents of each Specified Foreign Subsidiary have been amended
to remove the discretion of the directors to refuse to register a transfer of
shares and other changes reasonably requested by the Administrative Agent and
(v) deliver certificates, resolutions, and opinions of counsel with respect to
such pledges and the matters set forth in this Section 5.01(l)(i) and such other
documentation reasonably requested by the Administrative Agent, in each case, in
form and substance reasonably satisfactory to the Administrative Agent.
 
 
84

--------------------------------------------------------------------------------

 
 
(ii)            Control Agreements.  No later than 30 days after the Closing
Date (as such time period may be extended by the Administrative Agent), the
Borrower shall deliver to the Administrative Agent fully executed Control
Agreements in form and substance reasonably acceptable to the Administrative
Agent with respect to each account of the Borrower and the Guarantors existing
as of the Closing Date with any bank, savings association, financial
institution, securities intermediary or similar financial intermediary
maintaining any such account.
 
(iii)           Pledged Intercompany Notes.  No later than 15 days after the
Closing Date (as such time period may be extended by the Administrative Agent),
the Borrower shall deliver to the Administrative Agent original Pledged
Intercompany Notes evidencing all intercompany Indebtedness owing to the
Borrower or any Guarantor as of the Closing Date together with an endorsement
thereto in form and substance reasonably satisfactory to the Administrative
Agent.
 
(iv)           Lender’s Loss Payable Endorsement.  No later than 20 days after
the Closing Date (as such time period may be extended by the Administrative
Agent), the Borrower shall deliver to the Administrative Agent a lender’s loss
payable endorsements with respect to the Borrower’s property insurance in a form
reasonably acceptable to the Administrative Agent.
 
5.02.           Negative Covenants.  So long as any Loan or L/C Obligation
remains unpaid, or any other Obligation remains unpaid, or any portion of any
Commitment remains in force, the Borrower will comply, and will cause compliance
by the other Loan Parties, with the following negative covenants, unless the
Required Lenders shall otherwise consent in writing:
 
 
85

--------------------------------------------------------------------------------

 
 
(a)           Indebtedness.  None of the Loan Parties shall create, incur,
assume or permit to exist any Indebtedness or engage in any off-balance sheet
finance transaction or other similar transaction except for the following
(“Permitted Indebtedness”):
 
(i)           Indebtedness of the Loan Parties under the Credit Documents;
 
(ii)           Indebtedness of the Loan Parties listed in Schedule 5.02(a) and
existing on the date of this Agreement and any Indebtedness of the Loan Parties
under initial or successive refinancings of any Indebtedness permitted by this
clause (ii); provided that (A) the principal amount of any such refinancing does
not exceed the principal amount of the Indebtedness being refinanced and (B) the
material terms and provisions of any such refinancing (including maturity,
redemption, prepayment, default and subordination provisions) are no less
favorable to the applicable Loan Party and the Lenders than the Indebtedness
being refinanced;
 
(iii)           Indebtedness of the Loan Parties under Rate Contracts entered
into with respect to the Loans; provided that (A) all such Rate Contracts are
entered into in connection with bona fide hedging operations and not for
speculation and (B) the aggregate notional principal amount under all such Rate
Contracts does not exceed the Effective Amount of the Loans at any time;
 
(iv)           Indebtedness of the Loan Parties with respect to surety, appeal,
indemnity, performance or other similar bonds in the ordinary course of business
(including surety or similar bonds issued in connection with the stay of a
proceeding of the type described in Section 6.01(h));
 
(v)           Guaranty Obligations of any Loan Party in respect of Permitted
Indebtedness of any other Loan Party;
 
(vi)           Indebtedness owing to any other Loan Parties; provided that the
Investment constituting such Indebtedness is permitted by Section 5.02(e)(iii);
 
(vii)            purchase money Indebtedness and Capital Lease obligations in an
aggregate principal amount not to exceed $25,000,000 at any one time
outstanding;
 
(viii)           unsecured senior Indebtedness incurred after the Closing Date;
provided that (A) the terms of such Indebtedness and the documentation for such
Indebtedness are reasonably acceptable to the Administrative Agent and the
Required Lenders (but in any event, the maturity of such Indebtedness shall be
no earlier than a date that is six (6) months after the Maturity Date and such
Indebtedness shall have no principal payments prior to a date that is six (6)
months after the Maturity Date) and such acceptance shall have been evidenced in
writing, (B) after giving effect to the incurrence of such Indebtedness, the
Borrower shall be in compliance with all other covenants set forth in this
Agreement on a pro forma basis and the Administrative Agent shall have received
a certificate and projections from the Borrower demonstrating satisfaction of
such condition and (C) no Default has occurred and is continuing on the date of,
or will result after giving effect to the Indebtedness incurred pursuant to this
Section 5.02(a)(viii); and
 
 
86

--------------------------------------------------------------------------------

 
 
(ix)            unsecured Subordinated Obligations incurred after the Closing
Date; provided that (A) such Indebtedness is subordinated in right of payment to
the Obligations in a manner reasonably satisfactory to the Administrative Agent
and the Required Lenders and the terms of such Indebtedness and the
documentation for such Indebtedness are reasonably acceptable to the
Administrative Agent and the Required Lenders (but in any event, the maturity of
such Indebtedness shall be no earlier than a date that is six (6) months after
the Maturity Date and such Indebtedness shall have no principal payments prior
to a date that is six (6) months after the Maturity Date) and such acceptance
shall have been evidenced in writing, (B) after giving effect to the incurrence
of such Indebtedness, the Borrower shall be in compliance with all other
covenants set forth in this Agreement on a pro forma basis and the
Administrative Agent shall have received a certificate and projections from the
Borrower demonstrating satisfaction of such condition and (C) no Default has
occurred and is continuing on the date of, or will result after giving effect to
the Indebtedness incurred pursuant to this Section 5.02(a)(ix); and
 
(x)           Indebtedness owing by Foreign Subsidiaries in an aggregate
principal amount not to exceed $25,000,000 at any one time outstanding
(excluding the existing intercompany Indebtedness owed by a Foreign Subsidiary
to a Loan Party).
 
(b)           Liens.  No Loan Party shall create, incur, assume or permit to
exist any Lien or Negative Pledge on or with respect to any of its assets or
property of any character (other than Margin Stock), whether now owned or
hereafter acquired, except for the following (“Permitted Liens”):
 
(i)           Liens in favor of the Administrative Agent or any Lender securing
the Obligations and Negative Pledges under the Credit Documents;
 
(ii)           Liens listed in Schedule 5.02(b) and existing on the date of this
Agreement and any replacement Liens (covering the same or a lesser scope of
property) in respect of replacement Indebtedness permitted under Section
5.02(a)(ii);
 
(iii)           Liens for Taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and have not proceeded to judgment; provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP and no property of any Loan Party is subject to impending
risk of loss or forfeiture by reason of nonpayment of the obligations secured by
such Liens;
 
(iv)           statutory Liens, possessory liens of carriers, warehousemen,
materialmen, mechanic’s liens and landlord liens, arising in the ordinary course
of business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto in
accordance with GAAP and, by reason of nonpayment, no property of any Loan Party
is subject to a material impending risk of loss or forfeiture;
 
(v)           Deposits under workers’ compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety, appeal or customs bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;
 
 
87

--------------------------------------------------------------------------------

 
 
(vi)           Purchase money Liens and associated Negative Pledges incurred
with respect to property acquired using the proceeds of Indebtedness and Capital
Leases permitted under Section 5.02(a)(vii);
 
(vii)           Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in clause (ii) or
(vi) above; provided that any extension, renewal or replacement Lien (A) is
limited to the property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount and which has material terms no less
favorable to the Lenders than the Indebtedness secured by the existing Lien;
 
(viii)           leases or subleases granted to others (in the ordinary course
of business consistent with past practices) not interfering in any material
respect with the ordinary conduct of the business or operations of any Loan
Party;
 
(ix)           easements, rights-of-way, restrictions, minor defects,
encroachments or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of any Loan Party;
 
(x)           deposits in the ordinary course of business to secure liabilities
to insurance carriers, lessor, utilities and other service providers;
 
(xi)           bankers liens and rights of setoff with respect to customary
depository arrangements entered into in the ordinary course of business; and
 
(xii)           Liens arising by reason of security for surety or appeal bonds
in the ordinary course of business of any Loan Party;
 
provided, however, that the foregoing exceptions shall not permit any Lien on
any Equity Securities issued by any Loan Party except for Liens in favor of the
Administrative Agent securing the Obligations (or any guaranty thereof).
 
(c)           Asset Dispositions.  No Loan Party shall, directly or indirectly,
sell, lease, convey, transfer or otherwise dispose (including, without
limitation, via any sale and leaseback transaction) of any of its assets or
property, whether now owned or hereafter acquired, except for the following:
 
(i)           Sales by the Loan Parties of inventory in the ordinary course of
their businesses;
 
(ii)           Sales or disposals by the Loan Parties of damaged, worn or
obsolete equipment in the ordinary course of their businesses for not less than
fair market value;
 
(iii)           Sales or other dispositions by any Loan Party of Investments
permitted by clause (i) of Section 5.02(e) for not less than fair market value;
provided that no Event of Default shall have occurred and be continuing and the
proceeds of such sale or other disposition are retained as working capital with
such Loan Party;
 
 
88

--------------------------------------------------------------------------------

 
 
(iv)           Sales or other dispositions of assets and property by the
Borrower to any Guarantor or by any Guarantor to the Borrower or another
Guarantor; provided that the terms of any such sales or other dispositions by or
to the Borrower or any such Guarantor are terms which are no less favorable to
the Borrower or any such Guarantor than would prevail in the market for similar
transactions between unaffiliated parties dealing at arm’s length;
 
(v)           Licenses of intellectual property owned by or licensed to any Loan
Party to any third party in the ordinary course of business; and
 
(vi)           Sale and leaseback transactions solely involving real estate and
other sales or other dispositions (excluding any sale and leaseback
transactions) by any Loan Party from and after the Closing Date not exceeding
(a) $25,000,000 in the aggregate in any Fiscal Year or (b) $75,000,000 in the
aggregate during the term of this Agreement; provided that at the time of any
such sale and leaseback transaction, sale or disposition under this clause (vi),
no Event of Default has occurred and is continuing or would result after giving
effect to such sale or disposition.
 
(d)           Mergers, Acquisitions, Etc.  No Loan Party shall reorganize,
recapitalize or consolidate with or merge into any other Person or permit any
other Person to merge into it, acquire any Person as a new Subsidiary or acquire
all or substantially all of the assets of any other Person, except for the
following:
 
(i)           (A) the Borrower and the other Loan Parties may merge with each
other; provided that (1) no Event of Default shall have occurred and be
continuing or would result after giving effect to any such merger, (2) in any
such merger involving the Borrower and another Loan Party, the Borrower is the
surviving Person, and (3) in any such merger involving a Guarantor and another
Loan Party (other than the Borrower), such Guarantor is the surviving Person;
and (B) a merger or consolidation of a Person into the Borrower or into a
Guarantor which constitutes an acquisition permitted by Section 5.02(d)(ii);
provided that no Event of Default shall have occurred and be continuing or would
result after giving effect to any such merger;
 
(ii)           Acquisitions by the Borrower or a Guarantor of any Person or the
assets of a Person as a new Subsidiary or of all or substantially all of the
assets of any other Person or identifiable business unit or division of any
other Person (in each case, the “Proposed Target”); provided that:
 
(A)           No Default has occurred and is continuing on the date of, or will
result after giving effect to, any such acquisition (actually and on a pro forma
basis);
 
(B)           The Proposed Target is in the same or similar line of business as
the Borrower or in a line of business that is complementary to the business of
the Borrower;
 
 
89

--------------------------------------------------------------------------------

 
 
(C)            The acquisition of the Proposed Target shall be completed as a
result of an arm’s length negotiation (i.e. on a non-hostile basis);
 
(D)            The acquisition of the Proposed Target shall be consummated, in
all material respects, in accordance with all applicable Governmental Rules;
 
(E)            For any proposed acquisition of $15,000,000 or more, such
acquisition must be accretive to Consolidated EBITDA; provided that in no event
shall acquisitions that are not accretive to Consolidated EBITDA exceed
$45,000,000 in the aggregate in any Fiscal Year;
 
(F)            The Borrower has delivered to the Administrative Agent at least
20 calendar days prior to the closing date of such proposed acquisition:
(1) written notice of such proposed acquisition, (2) financial statements of the
subject of such acquisition (or, in the case of assets constituting less than
all of the assets of a Person, the equivalent of financial statements with
respect to such assets) to the extent available, but in no event for less than
the immediately preceding twelve months, and (3) pro forma financial statements
reflecting the combined projected performance of the Loan Parties during the 12
months immediately following consummation of such transaction, certified to the
Administrative Agent and the Lenders as being the good faith projections of the
Borrower, in form and detail reasonably acceptable to the Administrative Agent,
which projections shall show that such acquisition will not result in any
Default hereunder;
 
(G)            The Borrower shall be in compliance with the financial covenants
set forth in this Agreement on a pro forma basis after giving effect to the
acquisition of the Proposed Target as of the last day of the Fiscal Quarter most
recently ended;
 
(H)            The Administrative Agent shall prior to the proposed acquisition
date have received a Compliance Certificate evidencing pro forma compliance as
described in clause (G) above;
 
(I)            No Proposed Target shall be organized or domiciled under the law
of any jurisdiction outside the United States, and no Proposed Target shall have
more than 10% of its assets or annual revenues based in or from outside of the
United States (as determined from the most recently available financial
information for the Proposed Target) unless such Proposed Target will be
acquired as a Foreign Subsidiary and 66% of the voting Equity Securities of such
Foreign Subsidiary shall be pledged as Collateral and the other requirements of
Section 5.01(i) shall have been satisfied;
 
(J)            The Administrative Agent shall hold a perfected, first priority
security interest in and lien on all of the assets acquired by the Borrower or a
Guarantor in such transaction (including but not limited to the assets of the
Proposed Target (unless it is, or is acquired by, a Foreign Subsidiary), subject
only to Permitted Liens and, if the Proposed Target survives such transaction as
a separate Subsidiary, any Equity Securities in the Proposed Target to the
extent required by and, in connection with any Foreign Subsidiary, within the
time frame set forth in Section 5.01(i)) (it being understood that if those
Equity Securities are Margin Stock, then the Loan Parties shall retire or
otherwise cause such Equity Securities to no longer retain their status as
Margin Stock immediately following such acquisition);
 
 
90

--------------------------------------------------------------------------------

 
 
(K)            If such Proposed Target remains a separate Subsidiary, all action
required of the Loan Parties under Section 5.01(i) shall be completed
substantially concurrently with the consummation of such acquisition;
 
(L)           In any Fiscal Year, the aggregate amount of consideration paid or
payable in cash or other property in connection with such acquisition
consummated in such Fiscal Year (including seller notes, “earn-out” and other
contingent consideration (if contingent, determined as if such “earn-out” or
other contingent consideration will be earned, due and payable in such Fiscal
Year) calculated at the greater of (i) the maximum stated or determinable amount
thereof, or if not stated or if indeterminable, the maximum amount thereof
estimated in good faith by the Borrower and (ii) the amounts paid in respect
thereof), when taken together with the aggregate amount of consideration paid or
payable in cash or other property in connection with each other Permitted
Acquisition consummated on or after the Closing Date and in such Fiscal Year
shall not exceed $100,000,000.
 
(e)           Investments.  None of the Loan Parties shall make any Investment
except for Investments in the following:
 
(i)           Investments by the Loan Parties in deposit accounts, cash and Cash
Equivalents; provided that, for Investments of the Borrower and each Guarantor,
such Investments are subject to a Control Agreement; provided further that, with
respect to the existing accounts described in Section 5.01(l)(ii), a Control
Agreement shall not be required prior to the due date set forth in Section
5.01(l)(ii);
 
(ii)           Investments listed in Schedule 5.02(e) existing on the date of
this Agreement;
 
(iii)           Investments by the Loan Parties in each other (including such
Investments set forth on Schedule 5.02(e)); provided that any Investments made
by the Borrower or a Guarantor constituting Indebtedness shall be evidenced by
one or more Pledged Intercompany Notes subject to a first perfected security
interest in favor of the Administrative Agent and in the Administrative Agent’s
possession (provided further that, with respect to the existing intercompany
Indebtedness owing to the Borrower or a Guarantor as described in Section
5.01(l)(iii), a Pledged Intercompany Note shall not be required prior to the due
date set forth in Section 5.01(l)(iii)); provided further that any Investments
constituting Indebtedness owing by the Borrower, any Guarantor or any Foreign
Subsidiary (where any portion of such Foreign Subsidiary’s Equity Securities
have been or are required to be pledged as Collateral as contemplated by this
Agreement) to any other Loan Party shall be subordinated to the obligations of
the Borrower and the Guarantors under the Credit Documents in form and substance
reasonably satisfactory to the Administrative Agent (which subordination may be
accomplished by the payee of such Indebtedness executing a joinder to the
Intercompany Debt Subordination Agreement); provided further that Investments
made on or after the Closing Date (including any capital contributions, loans or
advances) by the Loan Parties made directly or indirectly in any Foreign
Subsidiaries and Immaterial Subsidiaries may not exceed $25,000,000 in the
aggregate at any one time as to all Foreign Subsidiaries and Immaterial
Subsidiaries (excluding the existing intercompany Indebtedness owed by a Foreign
Subsidiary to a Loan Party);
 
 
91

--------------------------------------------------------------------------------

 
 
(iv)           Investments consisting of loans to employees, officers and
directors in the ordinary course of business in an aggregate amount not
exceeding $2,000,000 at any one time outstanding;
 
(v)           Investments permitted by Section 5.02(d);
 
(vi)           In addition to Investments otherwise expressly permitted by this
Section 5.02(e) (provided no Event of Default then exists or results therefrom),
Investments by the Loan Parties in (x) strategic alliance investments (including
Investments in Joint Ventures) in an aggregate amount (valued at cost) not to
exceed $10,000,000 during the term of this Agreement and (y) such other
Investments (including Investments in Joint Ventures) chosen by the Loan Parties
in an aggregate amount (valued at cost) not to exceed $10,000,000 during the
term of this Agreement; and
 
(vii)           Investments received in connection with the settlement of a bona
fide dispute with another Person after making reasonable efforts to collect cash
in respect thereof.
 
(f)           Distributions, Redemptions, Etc.  No Loan Party shall reorganize,
recapitalize or make any Distributions or set apart any sum for any such purpose
except as follows:
 
(i)           Any Subsidiary of the Borrower may pay dividends on its Equity
Securities to the Borrower or any intervening Subsidiary;
 
(ii)           The Borrower may make Distributions on its Equity Securities
(including to repurchase, redeem or otherwise acquire Equity Securities of the
Borrower (a “Stock Repurchase”)) so long as all the following conditions are met
as of the date of such Distribution and, if applicable, such Stock Repurchase:
(A) in connection with any Credit Event related to any such Distribution and, if
applicable, such Stock Repurchase the conditions precedent in Section 3.02 are
satisfied, (B) the representations and warranties in Section 4.01(x) are true
and correct in all material respects, (C) no Default shall have occurred and be
continuing or would result after giving effect to any such Distribution and, if
applicable, such Stock Repurchase and any extension of credit made on the date
of such Distribution, (D) the Borrower shall be in compliance with Section 5.03
on a pro forma basis after giving effect to such Distribution and, if
applicable, such Stock Repurchase and any extension of credit made on the date
of such Distribution, (E) such Stock Repurchase does not and will not result in
a violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U and X, (F) in any Fiscal Year, the aggregate amount of
consideration paid or payable in cash or other property in respect of such
Distribution and, if applicable, such Stock Repurchase when added to the
aggregate amount of consideration paid or payable in cash or other property for
all such Distributions and, if applicable, such Stock Repurchases made or
consummated on or after the Closing Date and during such Fiscal Year does not
exceed $35,000,000 and (G) the Administrative Agent shall have received a
Compliance Certificate demonstrating the pro forma compliance required by clause
(D) above and certifying that the conditions in clauses (A) – (F) are satisfied
as of the date of such repurchase; and
 
 
92

--------------------------------------------------------------------------------

 
 
(iii)           The Borrower may repurchase Equity Securities or Indebtedness of
any Loan Party to the extent required by a Gaming Board for not more than the
fair market value thereof in order to avoid the suspension, revocation or denial
by a Gaming Board of a gaming license or other authorization necessary to the
ownership, maintenance, lease, financing or operation of a gaming-related
business by a Loan Party; provided that any such repurchases shall be counted
towards the dollar limitation in Section 5.02(f)(ii).
 
(g)           Change in Business.  No Loan Party shall engage, either directly
or indirectly through Affiliates, in any business different from the business of
the Borrower as of the Closing Date except (i) in immaterial respects and
(ii) for businesses complimentary to the business of the Borrower that are
conducted by a Proposed Target at the time it is acquired in a Permitted
Acquisition.
 
(h)            Payments of Indebtedness, Etc.  No Loan Party shall:
 
(i)           prepay, redeem, purchase, defease, acquire or otherwise satisfy
(or offer to redeem, purchase, acquire or otherwise satisfy) in any manner prior
to the scheduled payment thereof any Indebtedness (including any Subordinated
Obligations) or lease obligations of any Loan Party (other than (A) the
Obligations, (B) the prepayment of any Indebtedness incurred in accordance with
Section 5.02(a)(vii) so long as no Event of Default exists at the time of such
proposed prepayment of any Indebtedness incurred in accordance with
Section 5.02(a)(vii) or would result therefrom and (C) the prepayment of any
Indebtedness owing to the Borrower or a Guarantor from another Loan Party); or
make any payment or deposit any monies, securities or other property with any
trustee or other Person that has the effect of providing for the satisfaction
(or assurance of any satisfaction) of any Indebtedness (including any
Subordinated Obligations) of any Loan Party prior to the date when due or
otherwise to provide for the defeasance of any such Indebtedness;
 
(ii)           pay or prepay any principal, premium, interest or any other
amount  (including sinking fund payments) with respect to any Subordinated
Obligation (except payments expressly permitted by the subordination provisions
approved by the Administrative Agent and the Required Lenders pursuant to
Section 5.02(a)(ix), payments expressly permitted by the Intercompany Debt
Subordination Agreement and payments expressly approved in writing by the
Required Lenders), or redeem purchase, defease, acquire or otherwise satisfy (or
offer to redeem, purchase, acquire or otherwise satisfy) any Subordinated
Obligations; or make any payment or deposit any monies, securities or other
property with any trustee or other Person that has the effect of providing for
the satisfaction (or assurance of any satisfaction) of any Subordinated
Obligations prior to the date when due or otherwise to provide for the
defeasance of any Subordinated Obligations; or
 
(iii)           supplement, modify, amend, restate, extend or otherwise change
the terms of any document, instrument or agreement evidencing or governing any
Subordinated Obligations.
 
 
93

--------------------------------------------------------------------------------

 
 
(i)            ERISA.
 
(i)           No Loan Party nor any ERISA Affiliate  shall (A) adopt or
institute any Pension Plan; (B) take any action which will result in the partial
or complete withdrawal, within the meanings of Sections 4203 and 4205 of ERISA,
from a Multiemployer Plan; (C) engage or permit any Person to engage in any
transaction prohibited by Section 406 of ERISA or Section 4975 of the IRC
involving any Pension Plan or Multiemployer Plan which would subject a Loan
Party or any ERISA Affiliate to any tax, penalty or other liability including a
liability to indemnify; (D) incur or allow to exist any accumulated funding
deficiency (within the meaning of Section 412 of the IRC or Section 302 of
ERISA); (E) fail to make full payment when due of all amounts due as
contributions to any Pension Plan or Multiemployer Plan; (F) fail to comply with
the requirements of Section 4980B of the IRC or Part 6 of Title I(B) of ERISA;
or (G) adopt any amendment to any Pension Plan which would require the posting
of security pursuant to Section 401(a)(29) of the IRC, where singly or
cumulatively, the above could have a Material Adverse Effect.
 
(ii)           No Loan Party shall (A) engage in any transaction prohibited by
any Governmental Rule applicable to any Foreign Plan; (B) fail to make full
payment when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
have a Material Adverse Effect.
 
(j)            Transactions With Affiliates.  No Loan Party shall enter into or
permit to exist any Contractual Obligation with any Affiliate (other than any
other Loan Party) or engage in any other transaction with any Affiliate (other
than any other Loan Party) except upon terms at least as favorable to such Loan
Party as an arms-length transaction with unaffiliated Persons.
 
(k)           Accounting Changes.  No Loan Party shall change (i) its Fiscal
Year or (ii) its accounting practices except as required by GAAP.
 
(l)            Rate Contracts.  No Loan Party shall enter into any Rate
Contract, except (i) Rate Contracts entered into to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Securities of the Borrower or any Subsidiary of the Borrower),
and (ii) Rate Contracts entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
 
(m)           Amendment of Material Documents.  No Loan Party shall agree to
amend, modify, supplement or replace any Material Document or any document
executed and delivered in connection therewith, in each case in a manner which
would adversely affect the interests of the Administrative Agent and the
Lenders.
 
(n)            Restrictive Agreements.  No Loan Party shall agree to any
restriction or limitation (other than as set forth in this Agreement or the
other Credit Documents) on the making of Distributions or the transferring of
assets from any Loan Party to another Loan Party.
 
 
94

--------------------------------------------------------------------------------

 
 
(o)           Joint Ventures.  No Loan Party shall enter into or maintain any
interest in any Joint Venture; provided, however, that the Loan Parties may
enter into and maintain an interest in Joint Ventures if (A) the aggregate
Investment by the Loan Parties in all Joint Ventures is permitted by Section
5.02(e)(vi), (B) the business of such Joint Venture is in the same or similar
line of business as the Borrower or in a line of business that is complementary
to the business of the Borrower and (C) such Joint Venture is a corporation,
limited liability company or other limited liability entity.
 
(p)           Accounts.  No Loan Party shall fail to execute and deliver to the
Administrative Agent control agreements in form and substance reasonably
acceptable to the Administrative Agent with respect to each account of the Loan
Parties opened following the Closing Date with any bank, savings association,
financial institution, securities intermediary or similar financial intermediary
in which cash or other property will be deposited within 30 days after opening
such account; provided that nothing herein shall limit the provisions of
Section 5.01(l)(ii) with respect to accounts existing as of the Closing Date.
 
(q)           Capital Expenditures.  No Loan Party shall permit the aggregate
amount of Capital Expenditures made by the Loan Parties in any Fiscal Year to
exceed:
 
(i)           $35,000,000 in respect of Capital Expenditures for products leased
or held for lease; provided that Capital Expenditures permitted under this
clause (i) for a Fiscal Year may, to the extent not expended in such Fiscal
Year, be carried over and expended as permitted in this clause (i) only in the
immediately succeeding Fiscal Year, and provided, further, that any such amount
carried over to the next succeeding Fiscal Year shall be deemed the first amount
expended during such next succeeding Fiscal Year;
 
(ii)           $10,000,000 in respect of all other Capital Expenditures;
provided that Capital Expenditures permitted under this clause (ii) for a Fiscal
Year may, to the extent not expended in such Fiscal Year, be carried over and
expended as permitted in this clause (ii) only in the immediately succeeding
Fiscal Year, and provided, further, that any such amount carried over to the
next succeeding Fiscal Year shall be deemed the first amount expended during
such next succeeding Fiscal Year;
 
provided, further, that in any Fiscal Year the Loan Parties may exceed the
amount set forth in clause (i) or in clause (ii) up to $5,000,000; provided that
any such excess under clause (i) shall reduce the amount under clause (ii) for
such Fiscal Year in the amount of such excess (and vice versa).  For the
avoidance of doubt, without limiting the foregoing, no Loan Party shall permit
the aggregate amount of Capital Expenditures made by the Loan Parties in any
Fiscal Year to exceed $45,000,000 (plus any carry over permitted above).
 
(r)           Failure to Constitute Senior Debt.  The failure to designate the
Obligations as senior Indebtedness or any equivalent designation pursuant to the
documentation for any Subordinated Obligations.
 
5.03.           Financial Covenants.  So long as any Loan or L/C Obligation
remains unpaid, or any other Obligation remains unpaid, or any portion of any
Commitment remains in force, the Borrower (and its Subsidiaries, on a
consolidated basis) will comply, and will cause compliance, with the following
financial covenants, unless the Required Lenders shall otherwise consent in
writing:
 
 
95

--------------------------------------------------------------------------------

 
 
(a)           Total Leverage Ratio.  The Borrower shall not permit the Total
Leverage Ratio at any time to be greater than 3.75:1.00.
 
(b)           Senior Leverage Ratio.  The Borrower shall not permit the Senior
Leverage Ratio at any time to be greater than (i) 3.00:1.00 from the Closing
Date through October 31, 2013 or (ii) 2.75:1.00 thereafter.
 
(c)           Interest Coverage Ratio.  The Borrower shall not permit the
Interest Coverage Ratio as at the end of any Fiscal Quarter to be less than
3.00:1.00.
 
ARTICLE VI. EVENTS OF DEFAULT.
 
6.01.           Events of Default.  The occurrence or existence of any one or
more of the following shall constitute an “Event of Default” hereunder:
 
(a)           Non-Payment.  Any Loan Party shall (i) fail to pay when due any
principal of any Loan or any L/C Obligation (including any amount due in respect
thereof under the Guaranty) or (ii) fail to pay within five (5) days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Credit Documents (other than the Lender Bank
Products) (including any amount due under any Lender Rate Contract and, to the
extent not included in clause (i), the Guaranty); or
 
(b)           Specific Defaults.  Any Loan Party shall fail to observe or
perform any covenant, obligation, condition or agreement set forth in
Section 5.01(a), Section 5.01(f), Section 5.01(g), Section 5.01(h), Section
5.01(i), Section 5.01(k), Section 5.01(l), Section 5.02 or Section 5.03; or
 
(c)           Other Defaults.  (i) Any default shall occur under the Guaranty or
any Security Document and such default shall continue beyond any period of grace
provided with respect thereto; or (ii) any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement (other than those described in Section 6.01(b)) or any other Credit
Document and such failure described in this clause (ii) shall continue for
thirty (30) days after the date of such failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certificate, information or other statement (financial or otherwise) made or
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in or in connection with this Agreement or any of the other Credit
Documents, or as an inducement to the Administrative Agent or any Lender to
enter into this Agreement, shall be false, incorrect, incomplete or misleading
in any material respect when made or furnished; or
 
(e)           Cross-Default.  (i) The occurrence of a default or event of
default (or any similar event or circumstance) under any document for the
Indebtedness described in Section 5.02(a)(vii) or Section 5.02(a)(viii) which
exceeds $5,000,000, (ii) any Loan Party shall fail to make any payment on
account of any Indebtedness or Contingent Obligation of such Person (other than
the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness or Contingent Obligation exceeds $5,000,000 or the effect of such
failure is to cause, or permit the holder or holders thereof to cause,
Indebtedness and/or Contingent Obligations of any Loan Party (other than the
Obligations) in an aggregate amount exceeding $5,000,000 to become redeemable,
due, liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral, (iii) any Loan Party shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness or Contingent Obligation of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness and/or Contingent Obligations of any Loan
Party (other than the Obligations) in an aggregate amount exceeding $5,000,000
to become redeemable, due, liquidated or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or to be
secured by cash collateral, or (iv) any Loan Party shall fail to make one or
more payments in an aggregate amount of $500,000 or more on account of
obligations arising under Lender Bank Products when due and such failure shall
continue beyond any period of grace provided with respect thereto in the
documents for such Lender Bank Products; or
 
 
96

--------------------------------------------------------------------------------

 
 
(f)           Insolvency; Voluntary Proceedings.  Any Loan Party shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated in full or in part, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), or (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or, in each case, any analogous procedure or step is taken
in any jurisdiction; or
 
(g)           Involuntary Proceedings.  Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Loan Party or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
any Loan Party or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement, or, in each case, any analogous procedure or
step is taken in any jurisdiction; or
 
(h)           Judgments.  (i) One or more judgments, orders, decrees or
arbitration awards requiring any Loan Party to pay an aggregate amount of
$10,000,000 or more (exclusive of amounts covered by insurance issued by an
insurer not an Affiliate of the Borrower and otherwise satisfying the
requirements set forth in Section 5.01(d)) shall be rendered against any Loan
Party in connection with any single or related series of transactions, incidents
or circumstances and the same shall not be satisfied, vacated or stayed for a
period of twenty (20) consecutive days; (ii) any judgment, writ, assessment,
warrant of attachment, Tax lien or execution or similar process shall be issued
or levied against a part of the property of any Loan Party with an aggregate
value in excess of $10,000,000 and the same shall not be released, stayed,
vacated or otherwise dismissed within sixty (60) days after issue or levy; or
(iii) any other judgments, orders, decrees, arbitration awards, writs,
assessments, warrants of attachment, tax liens, executions or similar processes
which, alone or in the aggregate, could reasonably be expected to have a
Material Adverse Effect are rendered, issued or levied; or
 
 
97

--------------------------------------------------------------------------------

 
 
(i)           Credit Documents.  Any of this Agreement, the Notes, the Guaranty,
the Fee Letter, the Security Documents or any other material Credit Document, or
any material term thereof shall cease to be, or be asserted by any Loan Party
not to be, a legal, valid and binding obligation of such Loan Party enforceable
in accordance with its terms or shall otherwise cease to be in full force and
effect; or
 
(j)           Security Documents.  Any Lien intended to be created by any
Security Document (on any asset (other than immaterial assets)) shall at any
time be invalidated, subordinated or otherwise cease to be in full force and
effect, for whatever reason, or any security interest purported to be created by
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid, first priority (except as expressly otherwise provided in
this Agreement or such Security Document) perfected Lien in the Collateral
covered thereby, or any Loan Party shall issue, create or permit to be
outstanding any Equity Securities which shall not be subject to a first priority
perfected Lien under the Security Documents (other than Equity Securities not
required to be pledged under the Credit Documents); or
 
(k)           ERISA.  Any Reportable Event which the Administrative Agent
reasonably believes in good faith constitutes grounds for the termination of any
Pension Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Pension Plan shall occur and be continuing for a period of thirty
(30) days or more after notice thereof is provided to the Borrower by the
Administrative Agent, or any Pension Plan shall be terminated within the meaning
of Title IV of ERISA or a trustee shall be appointed by the PBGC to administer
any Pension Plan; or
 
(l)           Change of Control.  Any Change of Control shall occur; or
 
(m)           Involuntary Dissolution or Split Up.  Any order, judgment or
decree shall be entered against a Loan Party decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of ninety (90) days; or
 
(n)           Other Default.  The occurrence of an Event of Default (as such
term is or may hereafter be specifically defined in any other Credit Document or
Material Contract) under any other Credit Document or Material Contract; or
 
(o)            Material Adverse Change.  A material adverse change in the
business, operations, condition (financial or otherwise), assets, performance or
liabilities (whether actual or contingent) of the Borrower and the Loan Parties
taken as a whole since October 31, 2009.
 
(p)            Guarantors.  Any Guarantor shall repudiate or purport to revoke
the Guaranty; or
 
 
98

--------------------------------------------------------------------------------

 
 
(q)            Designated Person.  Any Loan Party shall become a Designated
Person; or
 
(r)            Subordinated Obligations.  Any trustee for, or any holder of, any
Subordinated Obligations asserts in writing that any such Subordinated
Obligations in excess of $1,000,000 (or any portion of any such Subordinated
Obligations in excess of $1,000,000) is not subordinated to the Obligations in
accordance with its terms or the applicable subordination agreement (in the case
of such other Subordinated Obligations); or any event occurs which gives the
holder or holders of such Subordinated Obligations (or an agent or trustee on
its or their behalf) the right to declare such Subordinated Obligations due
before the date on which it otherwise would become due, or the right to require
the issuer thereof, to redeem, purchase or otherwise defease, or offer to
redeem, purchase or otherwise defease, all or any portion of any Subordinated
Obligations, or a final judgment is entered by a court of competent jurisdiction
that any Subordinated Obligations (or any portion thereof) is not subordinated
in accordance with its terms or the applicable subordination agreement (in the
case of such other Subordinated Obligations) to the Obligations; or
 
(s)           Unfunded Pension Liabilities.  The aggregate amount of Unfunded
Pension Liabilities of the Loan Parties shall exceed $1,000,000; or
 
(t)           Uninsured Loss.  The occurrence of any uninsured loss with respect
to any property of any Loan Party in excess of $10,000,000.
 
6.02.           Remedies.  At any time after the occurrence and during the
continuance of any Event of Default (other than an Event of Default referred to
in Section 6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice to the Borrower,
(a) terminate the Revolving Loan Commitments, any obligation of the L/C Issuer
to make L/C Credit Extensions and the obligations of the Lenders to make Loans,
and/or (b) declare all or a portion of the outstanding Obligations (other than
in connection with Lender Rate Contracts or Lender Bank Products) payable by the
Borrower to be immediately due and payable and require that the Borrower Cash
Collateralize the Obligations in an amount equal to 105% of the then Effective
Amount of the L/C Obligations, in each case, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Notes to the contrary
notwithstanding .  Upon the occurrence or existence of any Event of Default
described in Section 6.01(f) or 6.01(g), immediately and without notice, (1) the
Revolving Loan Commitments, any obligation of the L/C Issuer to make L/C Credit
Extensions and the obligations of the Lenders to make Loans shall automatically
terminate, (2) the obligation of the Borrower to Cash Collateralize the
Obligations in an amount equal to 105% of the then Effective Amount of the L/C
Obligations shall automatically become effective, which amounts shall be
immediately pledged and delivered to the Administrative Agent as security for
the Obligations and (3) all outstanding Obligations payable by the Borrower
hereunder shall, to the extent permitted by applicable law, automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, to the extent
permitted by applicable law, anything contained herein or in the Notes to the
contrary notwithstanding.  In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Administrative Agent may
exercise any other right, power or remedy available to it under any of the
Credit Documents or otherwise by law, either by suit in equity or by action at
law, or both.  Notwithstanding anything to the contrary in the Credit Documents,
(i) all Cash Collateral pledged by the Borrower (other than Cash Collateral
pledged as contemplated by Section 2.03(a) in connection with Swing Line Loans)
shall first be applied to reimburse the L/C Issuer as contemplated by Section
2.02(g)(iii), then such Cash Collateral shall be applied to the remaining L/C
Obligations and then to the remaining Obligations in the manner set forth below
and (ii) all Cash Collateral pledged by the Borrower as contemplated by
Section 2.03(a) in connection with Swing Line Loans shall first be applied to
reimburse and otherwise pay the applicable obligations owing to the Swing Line
Lender as contemplated by Section 2.03(a), then such Cash Collateral shall be
applied to the remaining Obligations of the Borrower in connection with the
Swing Line Loans and then to the remaining Obligations in the manner set forth
below.
 
 
99

--------------------------------------------------------------------------------

 
 
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral (subject to the prior sentence with respect to Cash
Collateral) shall be distributed by the Administrative Agent in the following
order of priorities:
 
First, to the Administrative Agent in an amount sufficient to pay in full the
costs and expenses of the Administrative Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Administrative Agent in
connection therewith, including, without limitation, attorneys’ fees and costs;
 
Second, to the Lenders in an amount equal to accrued interest then due and
payable under this Agreement and the other Credit Documents (except for Lender
Rate Contracts and Lender Bank Products);
 
Third, pari passu and ratably, to (i) the Lenders in an amount equal to the
principal amount of the outstanding Loans and L/C Borrowings and to Cash
Collateralize the remaining L/C Obligations on a pro rata basis in accordance
with the then outstanding principal amount of the Loans and L/C Obligations
(with the portion allocated to the Revolving Loans, Swing Line Loans and L/C
Obligations to be applied first to repay the Swing Line Loans in full, second to
repay the Revolving Loans in full and then to Cash Collateralize the Obligations
in an amount equal to the then Effective Amount of all L/C Obligations) and (ii)
to the Lender(s) and Affiliates thereof to whom obligations are owed in
connection with any Lender Rate Contract the terms of which comply with the
Credit Agreement to the extent of the associated Termination Value of such
Lender Rate Contract, and such proceeds will not be applied to the extent of any
excess over such Termination Value in connection with any Lender Rate Contact,
until the Obligations (other than obligations under this clause (ii)) have been
paid in full and the Revolving Loan Commitments have been terminated;
 
Fourth, to the Administrative Agent, the Lenders and the L/C Issuer in an amount
equal to any other Obligations which are then unpaid (other than any Obligations
related to Lender Rate Contracts and Lender Bank Products);
 
 
100

--------------------------------------------------------------------------------

 
 
Fifth, to the Lenders and Affiliates thereof in an amount equal to any other
Obligations related to Lender Rate Contracts the terms of which comply with the
Credit Agreement, which are then unpaid;
 
Sixth, to the Lenders and Affiliates thereof in an amount equal to any Secured
Obligations related to Lender Bank Products which are then unpaid; and
 
Finally, upon payment in full of all of the Obligations, to the persons legally
entitled thereto.
 
No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Credit
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Administrative Agent and the Lenders hereunder or thereunder or at law or
in equity.
 
ARTICLE VII. ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS.
 
7.01.           Appointment, Powers and Immunities.
 
(a)           Each Lender (on its own behalf or on behalf of any Affiliate of
such Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) hereby appoints and authorizes the Administrative Agent to act as its
agent hereunder and under the other Credit Documents with such powers as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto.  Each Lender (on its own behalf and on behalf of
any Affiliate of such Lender that is party to a Lender Rate Contract or
providing Lender Bank Products) hereby authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers as are set forth herein or
therein, together with such other powers as are reasonably incidental thereto.
Any amendments, consents, waivers or any other actions taken in connection with
this Agreement or the other Credit Documents shall not require the consent of
the Syndication Agent or Documentation Agent or, except to the extent expressly
set forth in Section 8.04(h), the Joint Lead Arrangers, in such capacity.  The
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth in this Agreement or in any other Credit Document, be a
trustee for any Lender (or any Affiliate of such Lender that is party to a
Lender Rate Contract or providing Lender Bank Products) or have any fiduciary
duty to any Lender (or any Affiliate of such Lender that is party to a Lender
Rate Contract or providing Lender Bank Products).  Notwithstanding anything to
the contrary contained herein the Administrative Agent shall not be required to
take any action which is contrary to this Agreement or any other Credit Document
or any applicable Governmental Rules.  Neither the Administrative Agent nor any
Lender shall be responsible to any other Lender for any recitals, statements,
representations or warranties made by any Loan Party contained in this Agreement
or in any other Credit Document, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document or for any failure by any Loan Party to perform its obligations
hereunder or thereunder.  The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible to any Lender for the negligence
or misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  Neither the Administrative Agent nor any of its directors,
officers, employees, agents or advisors shall be responsible to any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, except to the
extent determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from its or their own gross negligence or willful
misconduct.  Except as otherwise provided under this Agreement, the
Administrative Agent shall take such action with respect to the Credit Documents
as shall be directed by the Required Lenders or in the absence of such
direction, such action as the Administrative Agent in good faith deems advisable
under the circumstances.
 
 
101

--------------------------------------------------------------------------------

 
 
(b)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article VII with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
VII included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.
 
7.02.           Reliance by the Administrative Agent.  The Administrative Agent,
the L/C Issuer and the Swing Line Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile
or telex) believed by it in good faith to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons (including
any certificate, notice or other document from a Loan Party that a sale,
transfer, or other disposition of Collateral is permitted by Section 5.02(c)),
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent with reasonable care.  As to
any other matters not expressly provided for by this Agreement, the
Administrative Agent shall not be required to take any action or exercise any
discretion, but shall be required to act or to refrain from acting upon
instructions of the Required Lenders and shall in all cases be fully protected
by the Lenders in acting, or in refraining from acting, hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders (or all Lenders if required by Section 8.04), and such instructions of
the Required Lenders (or all the Lenders as the case may be) and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
 
7.03.           Defaults.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower, referring to
this Agreement, describing such Default and stating that such notice is a
“Notice of Default”.  If the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders;
provided, however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders.  Notwithstanding
anything in the contrary contained herein, the order and manner in which the
Lenders’ rights and remedies are to be exercised (including, without limitation,
the enforcement by any Lender of its Note) shall be determined by the Required
Lenders in their sole discretion.
 
 
102

--------------------------------------------------------------------------------

 
 
7.04.           Indemnification.  Without limiting the Obligations of the
Borrower hereunder, each Lender agrees to indemnify the Administrative Agent,
ratably in accordance with its Revolving Proportionate Share of all Obligations
and Revolving Loan Commitments, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender shall be liable for any of the foregoing to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
arisen from the Administrative Agent’s gross negligence or willful
misconduct.  The Administrative Agent shall be fully justified in refusing to
take or in continuing to take any action hereunder unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The obligations of each Lender under this Section 7.04 shall
survive the payment and performance of the Obligations, the termination of this
Agreement and any Lender ceasing to be a party to this Agreement (with respect
to events which occurred prior to the time such Lender ceased to be a Lender
hereunder).
 
7.05.           Non-Reliance.  Each Lender represents that it has, independently
and without reliance on the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the Loan Parties and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this
Agreement.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, employees, agents or advisors shall
(a) be required to keep any Lender informed as to the performance or observance
by any Loan Party of the obligations under this Agreement or any other document
referred to or provided for herein or to make inquiry of, or to inspect the
properties or books of any Loan Party; (b) have any duty or responsibility to
disclose to or otherwise provide any Lender, and shall not be liable for the
failure to disclose or otherwise provide any Lender, with any credit or other
information concerning any Loan Party which may come into the possession of the
Administrative Agent or that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity, except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder; or (c) be
responsible to any Lender for (i) any recital, statement, representation or
warranty made by any Loan Party or any officer, employee or agent of any Loan
Party in this Agreement or in any of the other Credit Documents, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Credit Document, (iii) the value or sufficiency of the
Collateral or the validity or perfection of any of the liens or security
interests intended to be created by the Credit Documents, or (iv) any failure by
any Loan Party to perform its obligations under this Agreement or any other
Credit Document.
 
 
103

--------------------------------------------------------------------------------

 
 
7.06.           Resignation of the Administrative Agent.  The Administrative
Agent may resign at any time by giving thirty (30) days prior written notice
thereof to the Borrower and the Lenders.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which successor Administrative Agent, if not a Lender, shall be
reasonably acceptable to the Borrower; provided, however, that the Borrower
shall have no right to approve a successor Administrative Agent if an Event of
Default has occurred and is continuing.  Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder; provided that the retiring
Administrative Agent shall be discharged from the duties and obligations arising
hereunder from and after the end of such thirty (30) day period even if no
successor has been appointed.  If no such successor has been appointed, the
Required Lenders shall act as the Administrative Agent hereunder.  After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article VII shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent.  The successor Administrative Agent (or
if there is no successor, one of the Lenders appointed by the Required Lenders
that accepts such appointment) shall also simultaneously replace the then
existing Administrative Agent and the then existing Administrative Agent shall
be fully released as “L/C Issuer” and “Swing Line Lender” hereunder pursuant to
documentation in form and substance reasonably satisfactory to the then existing
Administrative Agent.
 
7.07.           Collateral Matters.
 
(a)           The Administrative Agent is hereby authorized by each Lender,
without the necessity of any notice to or further consent from any Lender, and
without the obligation to take any such action, to take any action with respect
to any Collateral or any Security Document which may from time to time be
necessary to perfect and maintain perfected the Liens of the Security Documents.
 
(b)           The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release (and to execute and deliver such
documents, instruments and agreements as the Administrative Agent may deem
necessary to release) any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon termination of the Revolving Loan Commitments and
the full Cash Collateralization of the then outstanding L/C Obligations and the
payment in full of all Loans and all other Obligations payable under this
Agreement and under the other Credit Documents (other than contingent
indemnification obligations and Obligations in respect of Lender Rate Contracts
and Lender Bank Products); (ii) constituting property of the Loan Parties which
is sold, transferred or otherwise disposed of in connection with any transaction
not prohibited by this Agreement or the Credit Documents; (iii) constituting
property leased to the Loan Parties under an operating lease which has expired
or been terminated in a transaction not prohibited by this Agreement or the
Credit Documents or which will concurrently expire and which has not been and is
not intended by the Loan Parties to be, renewed or extended; (iv) consisting of
an instrument, if the Indebtedness evidenced thereby has been paid in full; or
(v) if approved or consented to by those of the Lenders required by
Section 8.04.  Upon request by the Administrative Agent, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 7.07.
 
 
104

--------------------------------------------------------------------------------

 
 
(c)           Unless otherwise expressly set forth in this Agreement or all the
Lenders otherwise consent in writing, any and all cash collateral for the
Obligations shall be released to the Borrower, to the extent not applied to the
Obligations, only if (i) the Revolving Loan Commitments have been terminated
(ii) all Obligations (other than Obligations in respect of Lender Rate Contracts
and Lender Bank Products) have been paid in full and are no longer outstanding,
including, without limitation, any L/C Obligations or any other contingent
obligations.
 
7.08.            Performance of Conditions.  For the purpose of determining
fulfillment by the Borrower and the other Loan Parties of conditions precedent
specified in Sections 3.01 and 3.02 only, each Lender shall be deemed to have
consented to, and approved or accepted, or to be satisfied with each document or
other matter sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required under Article III to be
consented to, or approved by or acceptable or satisfactory to, that Lender,
unless an officer of the Administrative Agent who is responsible for the
transactions contemplated by the Credit Documents shall have received written
notice from that Lender prior to the making of the requested Loan or the
issuance of the requested Letter of Credit specifying its objection thereto and
either (i) such objection shall not have been withdrawn by written notice to the
Administrative Agent or (ii) in the case of any condition to the making of a
Loan, that Lender shall not have made available to the Administrative Agent that
Lender’s Revolving Proportionate Share of such Loan or Letter of Credit.
 
7.09.           The Administrative Agent in its Individual Capacity; Other
Relationships.  The Administrative Agent and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from and generally
engage in any kind of banking or other business with any Loan Party and its
Affiliates as though the Administrative Agent were not the Administrative Agent,
L/C Issuer or Swing Line Lender hereunder.  With respect to Loans, if any, made
by the Administrative Agent in its capacity as a Lender, the Administrative
Agent in its capacity as a Lender shall have the same rights and powers under
this Agreement and the other Credit Documents as any other Lender and may
exercise the same as though it were not the Administrative Agent, L/C Issuer or
Swing Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender.  The Administrative Agent
shall not be deemed to hold a fiduciary, trust or other special relationship
with any Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.
 
7.10.           Collateral Matters/Lender Rate Contracts/Lender Bank
Products.  Each Lender on its own behalf on behalf of its Affiliates understands
and agrees that (a) counterparties to Lender Rate Contracts and Lender Bank
Products will have the benefits of the Collateral as set forth in the Credit
Documents so long as such counterparty is a Lender or an Affiliate of a Person
that is a Lender and (b) if the Obligations are repaid as described in Section
7.07, the Collateral will be released as described in Section 7.07 and such
Lender and its Affiliates will no longer have the benefits of the Collateral.
 
 
105

--------------------------------------------------------------------------------

 
 
7.11. Application of Gaming Laws.
 
(a)           This Agreement, the Security Agreement and the other Credit
Documents are subject to Gaming Laws and approval, if so required, of the
applicable Gaming Board.  Without limiting the foregoing, each of the
Administrative Agent and the Lender Parties acknowledges that (i) it is subject
to being called forward by the Gaming Board in their discretion, for licensing
or a finding of suitability or to file or provide other information, and
(ii) all rights, remedies and powers in or under this Agreement and the other
Credit Documents, including with respect to the Collateral (including Equity
Securities), may be exercised only to the extent that the exercise thereof does
not violate any applicable provisions of the Gaming Laws and only to the extent
that required approvals are obtained from the requisite Gaming Boards.  Without
limiting the foregoing, the Borrower and the Lenders authorize the
Administrative Agent to execute and deliver one or more Affidavits substantially
in the form attached hereto as Exhibit K.
 
(b)           Each of the Administrative Agent and the Lender Parties agrees to
cooperate with all Gaming Boards in connection with the provision of such
documents or other information as may be requested by such Gaming Boards
relating to the Loan Parties or to the Credit Documents.  The Borrower hereby
consents to any such disclosure by the Administrative Agent and the Lender
Parties to any Gaming Board and releases such parties from any liability for any
such disclosure.
 
(c)           If during the existence of an Event of Default hereunder or under
any of the other Credit Documents it shall become necessary, or in the opinion
of the Required Lenders advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lender Parties to become
licensed under any Governmental Rule as a condition to receiving the benefit of
any Collateral encumbered by the Security Documents or other Credit Documents or
to otherwise enforce the rights of the Administrative Agent and the Lenders
under the Credit Documents, the Borrower hereby agrees to assist the
Administrative Agent and the Lender Parties and any such agent, supervisor,
receiver or other representative obtain licenses and to execute such further
documents as may be required in connection therewith.
 
ARTICLE VIII. MISCELLANEOUS.
 
8.01.           Notices.
 
(a)           Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Borrower,
any Lender or the Administrative Agent under this Agreement or the other Credit
Documents shall be in writing and faxed, mailed or delivered, if to the Borrower
or to the Administrative Agent, the L/C Issuer or the Swing Line Lender, at its
respective facsimile number or address set forth below or, if to any Lender, at
the address or facsimile number specified for such Lender in Part B of Schedule
I (or to such other facsimile number or address for any party as indicated in
any notice given by that party to the other parties).  All such notices and
communications shall be effective (a) when sent by an overnight courier service
of recognized standing, on the second Business Day following the deposit with
such service; (b) when mailed, first-class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when sent by facsimile transmission,
upon confirmation of receipt; provided, however, that any notice delivered to
the Administrative Agent, the L/C Issuer or the Swing Line Lender under Article
II shall not be effective until actually received by such Person.
 
 
106

--------------------------------------------------------------------------------

 
 

 
The Administrative Agent,
     
the L/C Issuer and the
      Swing Line Lender:  For Notices of Borrowing, Notices of Conversion
and Notices of Interest Period Selection:              
Wells Fargo Bank, National Association
      1525 W WT Harris Blvd.       MAC D1109-019       Charlotte, NC 28262      
Attention:  Agency Services Manager       Tel. No.  (704) 590-2706       Fax
No.  (704) 590-2790              
For all other notices, with a copy to:
             
Wells Fargo Bank, National Association
     
3800 Howard Hughes Parkway, 4th floor
     
Las Vegas, Nevada  89169
     
Attention:  Virginia Christenson, Vice President
     
Tel. No.  (702) 791-6324
     
Fax No.  (702) 791-6365
 

                                          
 
107

--------------------------------------------------------------------------------

 
 

  The Borrower:    Shuffle Master, Inc.       1106 Palms Airport Drive       Las
Vegas, NV 89119       Attention:  Linster Fox       Tel. No.  (702) 270-5130    
  Fax No.  (702) 270-5161             with a copy to:   Greenberg Traurig, LLP  
    2375 East Camelback Road       Phoenix, AZ  85016       Attention:  Jeffrey
H. Verbin       Tel. No. (602) 445-8202       Fax No. (602) 445-8630  

 
Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to the Administrative Agent’s office
located at the address referred to above during the Administrative Agent’s
normal business hours; provided, however, that any such notice received by the
Administrative Agent after 11:00 a.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day.  In any case
where this Agreement authorizes notices, requests, demands or other
communications by the Borrower to the Administrative Agent or any Lender to be
made by telephone or facsimile, the Administrative Agent or any Lender may
conclusively presume that anyone purporting to be a person designated in any
incumbency certificate or other similar document received by the Administrative
Agent or a Lender is such a person.
 
(b)           The Borrower agrees that the Administrative Agent may make any
material delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any other Loan
Party, or any other materials or matters relating to this Agreement, the other
Credit Documents or any of the transactions contemplated hereby (collectively,
the “Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, The Debt Exchange, Inc. or a
substantially similar electronic system (the “Platform”).  The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform.  The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform except for liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the Administrative Agent’s gross negligence or willful
misconduct.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.  Each Lender agrees that notice to it (as provided
in the next sentence) (a “Notice”) specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication.  Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent (and
from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.
 
 
108

--------------------------------------------------------------------------------

 
 
8.02.            Expenses.  The Borrower shall pay on demand, whether or not any
Credit Event occurs hereunder, (a) all reasonable fees and expenses, including
reasonable syndication expenses, travel expenses, attorneys’, consultants’ and
experts’ fees and expenses incurred by the Administrative Agent, the Syndication
Agent and the Joint Lead Arrangers in connection with the syndication of the
facility provided hereunder, the preparation, negotiation, execution and
delivery of, and the exercise of its duties under, this Agreement and the other
Credit Documents, and the preparation, negotiation, execution and delivery of
amendments, waivers, consents, modifications and supplements related to the
Credit Documents, (b) all reasonable fees and expenses of the Administrative
Agent, the Syndication Agent and the Joint Lead Arrangers in connection with the
use of any Platform, (c) any and all excise, sales or other similar taxes and
(d) all fees and expenses, including attorneys’ fees and expenses, incurred by
the Administrative Agent, the Syndication Agent, the Joint Lead Arrangers and
the Lenders in the enforcement or attempted enforcement of any of the
Obligations or in preserving any of the Administrative Agent’s, the Syndication
Agent’s, the Joint Lead Arrangers’ or the Lenders’ rights and remedies
(including, without limitation, all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Credit Documents or
the Obligations or any bankruptcy or similar proceeding involving any Loan
Party).  The obligations of the Borrower under this Section 8.02 shall survive
the payment of the Obligations and the termination of this Agreement.
 
8.03.           Indemnification.  To the fullest extent permitted by law, and in
addition to any other indemnity set forth in the Credit Documents, the Borrower
agrees to protect, indemnify, defend and hold harmless the Administrative Agent,
the Syndication Agent, the L/C Issuer, the Swing Line Lender, the Joint Lead
Arrangers, the Lenders and their Affiliates and their respective directors,
officers, employees, attorneys, agents, trustees and advisors (collectively,
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, costs, disbursements, claims or expenses of any
kind or nature and from any suits, claims or demands (including in respect of or
for reasonable attorneys’ fees and other expenses) arising on account of or in
connection with any matter or thing or action or failure to act by Indemnitees,
or any of them, arising out of or relating to (a) the Credit Documents or any
transaction contemplated thereby or related thereto, including the making of any
Loans, the funding of any Unreimbursed Amounts and any use by the Borrower of
any proceeds of the Loans or the Letters of Credit, (b) any Environmental
Damages, (c) any claims for brokerage fees or commissions in connection with the
Credit Documents or any transaction contemplated thereby or in connection with
the Borrower’s failure to conclude any other financing, and to reimburse each
Indemnitee on demand for all reasonable legal and other expenses incurred in
connection with investigating or defending any of the foregoing, (d) the use of
any Platform or (e) any and all excise, sales or other similar taxes which may
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Security
Documents, including any penalties, claims or other losses resulting from any
delay in paying such excise, sales or other similar taxes; provided, however,
that nothing contained in this Section 8.03 shall obligate the Borrower to
protect, indemnify, defend or hold harmless any Indemnitee against any such
liabilities, obligations, losses, damages, penalties, judgments, costs,
disbursements, claims or expenses to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Indemnitee.  Upon receiving
knowledge of any suit, claim or demand asserted by a third party that an
Indemnitee believes is covered by this indemnity, such Indemnitee shall give the
Borrower notice of the matter and the Administrative Agent may select counsel
for the applicable Indemnitee(s) or request that the Borrower defend such suit,
claim or demand, with legal counsel reasonably satisfactory to the
Administrative Agent, at the Borrower’s sole cost and expense (including
reasonable fees, disbursements, settlement costs and other charges of one
outside counsel (in addition to up to one local counsel in each applicable local
jurisdiction and one regulatory or special counsel in each area where such
additional expertise is reasonably warranted) for all applicable Indemnitees
unless representation of all such Indemnitees would be inappropriate due to the
existence of an actual, perceived or potential conflict of interest, in which
case, such fees, disbursements, settlement costs and other charges of more than
one counsel shall be indemnified); provided, however, that no Indemnitee shall
be required to so notify the Borrower and the Indemnitees shall have the right
to defend, at the Borrower’s sole cost and expense, any such matter that is in
connection with a formal proceeding instituted by any Governmental Authority
having authority to regulate or oversee any aspect of such Indemnitee’s business
or that of its Affiliates.  The applicable Indemnitees may also require the
Borrower to defend the matter.  In the event an Indemnitee (or any of its
officers, directors or employees) appears as a witness in any action or
proceeding brought against the Borrower in which an Indemnitee is not named as a
defendant, the Borrower agrees to reimburse such Indemnitee for all
out-of-pocket expenses incurred by it (including reasonable fees and expenses of
counsel) in connection with its appearing as a witness.  Any failure or delay of
the Administrative Agent, the Syndication Agent, any Joint Lead Arranger or any
Lender to notify the Borrower of any such suit, claim or demand shall not
relieve the Borrower of its obligations under this Section 8.03.  No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The obligations of
the Borrower under this Section 8.03 shall survive the payment and performance
of the Obligations and the termination of this Agreement.
 
 
109

--------------------------------------------------------------------------------

 
 
8.04.           Waivers; Amendments.  Any term, covenant, agreement or condition
of this Agreement or any other Credit Document may be amended or waived, and any
consent under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders); provided, however, that:
 
 
110

--------------------------------------------------------------------------------

 
 
(a)           Any amendment, waiver or consent which would (i) increase the
Total Revolving Loan Commitment (except as contemplated by Section 2.01(b)),
(ii) extend the Maturity Date, (iii) reduce the principal of or interest on any
Loan or L/C Borrowing or any fees or other amounts payable for the account of
the Lenders hereunder, (iv) extend any date fixed for any payment of the
principal of or interest on any Loans or any fees or other amounts payable for
the account of the Lenders, (v) amend this Section 8.04 or Section 2.10,
(vi) release any Loan Party, or (vii) increase the dollar amounts in
Section 2.01(b), must be in writing and signed or approved in writing by all of
the Lenders.
 
(b)            Any amendment, waiver or consent which releases any Guaranty or
any substantial part of the Collateral must be in writing and signed or approved
in writing by all Lenders, except that (i) any such release in connection with a
sale or other disposition of Collateral authorized by Section 5.02(c) may be
executed by the Administrative Agent and shall not require the approval of any
Lenders and (ii) any amendment, waiver or consent which modifies the terms of
Section 5.02(c) (including any modification relating to the prepayment of
proceeds from any such sale or other disposition) shall require the consent of
the Required Lenders;
 
(c)            Any amendment, waiver or consent which would amend the percentage
set forth in the definition of “Required Lenders” must be in writing and signed
or approved in writing by all of the Lenders;
 
(d)            Any amendment, waiver or consent which increases or decreases the
Revolving Proportionate Share of any Lender must be in writing and signed by
such Lender (other than any such document that implements the provisions of
Section 2.01(b);
 
(e)            Any amendment, waiver or consent which affects the rights or
duties of the Swing Line Lender under this Agreement must be in writing and
signed by the Swing Line Lender;
 
(f)            Any amendment, waiver or consent which affects the rights or
duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it must
be in writing and signed by the L/C Issuer;
 
(g)           Any amendment, waiver or consent which affects the rights or
obligations of the Administrative Agent must be in writing and signed by the
Administrative Agent; and
 
(h)           Any amendment, waiver or consent which affects the rights or
obligations of any Joint Lead Arranger under Section 8.02 or Section 8.03 must
be in writing and signed by such Joint Lead Arranger.
 
No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder.  Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given.  The Lenders may condition the giving or making of any amendment,
waiver or consent of any term, covenant, agreement or condition of this
Agreement or any other Credit Document on payment of a fee by the Borrower
(which may be payable only to the Lenders that consent to such matters within
specified periods).  Notwithstanding anything to the contrary herein, any
Defaulting Lender shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Revolving Proportionate
Share of such Defaulting Lender may not be increased without the consent of such
Defaulting Lender.
 
 
111

--------------------------------------------------------------------------------

 
 
In connection with any such proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (such proposed amendment,
modification, waiver or termination, a “Proposed Change”), if the consent of the
Required Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 8.04 being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as the Administrative Agent is not a
Non-Consenting Lender, at the Borrower’s request, the Lender that is acting as
the Administrative Agent or an Eligible Assignee that is acceptable to the
Administrative Agent shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender that is acting as the Administrative Agent or such Eligible
Assignee, all of its rights and obligations under this Agreement and the other
Credit Documents (including for purposes of this paragraph, the Revolving Loan
Commitments, the Revolving Loans, L/C Advances, and participations in Swing Line
Loans) for an amount equal to the principal balance of all Revolving Loans, L/C
Advances and aggregate amounts funded under Section 2.03(c)(ii) in respect of
Swing Line Loans, by the Non-Consenting Lender and all accrued interest and fees
with respect thereto through the date of sale (or such other amounts as may be
agreed upon by the Non-Consenting Lender and the assignee).  In such event, such
Non-Consenting Lender agrees to execute an Assignment Agreement to reflect such
purchase and sale, but regardless of whether such Assignment Agreement is
executed, such Non-Consenting Lender’s rights hereunder, except rights under
Section 8.03 with respect to actions prior to such date, shall cease from and
after the date of tender by the purchaser of the amount of the purchase price.
 
The parties hereto acknowledge that the Loan Parties may execute Foreign Pledge
Agreements after the Closing Date. The Borrower hereby agrees to enter into any
amendment reasonably requested by the Administrative Agent in connection with
any such Foreign Pledge Agreement with such provisions as the Administrative
Agent reasonably deems necessary or advisable.  Notwithstanding anything in this
Section 8.04 to the contrary, the Lenders further agree that the Administrative
Agent on behalf of the Required Lenders is hereby authorized to execute and
deliver such amendments related to Foreign Pledge Agreements from time to time
and any other necessary documents to the Loan Parties as contemplated by this
paragraph.
 
For the avoidance of doubt, the application of the provisions of Section 2.01(b)
of the Guaranty or any similar provisions in any other Credit Document: (1) is
automatic to the extent applicable, (2) is not an amendment or modification of
the Guaranty or any other Credit Document and (3) does not require the consent
or approval of any Person.
 
 
112

--------------------------------------------------------------------------------

 
 
8.05.           Successors and Assigns.
 
(a)           Binding Effect.  This Agreement and the other Credit Documents
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Notes and their respective
successors and permitted assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under any Credit Document without the
prior written consent of the Administrative Agent and each Lender.  Any
purported assignment or transfer by a Loan Party in violation of the foregoing
shall be null and void.
 
(b)           Participations.  Any Lender may, without notice to or consent of
the Borrower, at any time sell to one or more banks or other financial
institutions (“Participants”) participating interests in all or a portion of any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under this Agreement and the other
Credit Documents (including for purposes of this subsection (b), participations
in L/C Obligations and in Swing Line Loans).  In the event of any such sale by a
Lender of participating interests, such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of its Notes
for all purposes under this Agreement and the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which any such sale is effected may require the selling Lender to
obtain the consent of the Participant in order for such Lender to agree in
writing to any amendment, waiver or consent of a type specified in clause (i),
(ii), (iii), (iv), (v), (vii) or (viii) of Section 8.04(a) or Section 8.04(b)
but may not otherwise require the selling Lender to obtain the consent of such
Participant to any other amendment, waiver or consent hereunder.  The Borrower
agrees that if amounts outstanding under this Agreement and the other Credit
Documents are not paid when due (whether upon acceleration or otherwise), each
Participant shall, to the fullest extent permitted by law, be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement and any other Credit Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement or any other Credit Documents; provided, however, that (i) no
Participant shall exercise any rights under this sentence without the consent of
the Administrative Agent, (ii) no Participant shall have any rights under this
sentence which are greater than those of the selling Lender and (iii) such
rights of setoff shall be subject to the obligation of such Participant to share
the payment so obtained with all of the Lenders as provided in Section
2.10(b).  The Borrower also agrees that any Lender which has transferred any
participating interest in its Commitment or Loans shall, notwithstanding any
such transfer, be entitled to the full benefits accorded such Lender under
Sections 2.11, 2.12 and 2.13, as if such Lender had not made such transfer.
 
(c)           Assignments.  Any Lender may, at any time, sell and assign to any
Lender or any Eligible Assignee (individually, an “Assignee Lender”) all or a
portion of its rights and obligations under this Agreement and the other Credit
Documents (including for purposes of this subsection (c), participations in L/C
Obligations and in Swing Line Loans) (such a sale and assignment to be referred
to herein as an “Assignment”) pursuant to an assignment agreement in
substantially the form of Exhibit G (an “Assignment Agreement”), executed by
each Assignee Lender and such assignor Lender (an “Assignor Lender”) and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided, however, that:
 
 
113

--------------------------------------------------------------------------------

 
 
(i)           Without the written consent of the Administrative Agent and, if no
Event of Default has occurred and is continuing, the Borrower (which consent of
the Administrative Agent and the Borrower shall not be unreasonably withheld or
delayed), no Lender may make any Assignment to any Assignee Lender which is not,
immediately prior to such Assignment, a Lender hereunder or an Affiliate thereof
or Approved Fund as to such Lender;
 
(ii)           Without the written consent of (1) the Administrative Agent, (2)
if such Assignment would result in the Assignee Lender becoming a Lender, the
L/C Issuer and the Swing Line Lender, and (3) if no Event of Default has
occurred and is continuing, the Borrower (which consents shall not be
unreasonably withheld or delayed), no Lender may make any Assignment to any
Assignee Lender (I) that is less than Five Million Dollars ($5,000,000) in the
aggregate or (II)  if, after giving effect to such Assignment, the Commitment or
Loans of such Lender or such Assignee Lender would be less than Five Million
Dollars ($5,000,000) (except that, in each case, a Lender may make an Assignment
which reduces its Commitment or Loans to zero without the written consent of the
Borrower and the Administrative Agent except to the extent such written consent
is required by clause (i) above and clause (iii) below); and
 
(iii)           Without the written consent of the Administrative Agent and, if
no Default has occurred and is continuing, the Borrower (which consent of the
Administrative Agent and the Borrower shall not be unreasonably withheld or
delayed), no Lender may make any Assignment which does not assign and delegate
an equal pro rata interest in such Lender’s Revolving Loans, Revolving Loan
Commitment and all other rights, duties and obligations of such Lender under
this Agreement and the other Credit Documents.
 
Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with a Revolving Loan Commitment and Loans as set forth on Attachment
1 to such Assignment Agreement and shall have the rights, duties and obligations
of such a Lender under this Agreement and the other Credit Documents, and
(B) the Assignor Lender thereunder shall be a Lender with a Revolving Loan
Commitment and Loans as set forth on Attachment 1 to such Assignment Agreement
or, if the Revolving Loan Commitment and Loans of the Assignor Lender have been
reduced to $0, the Assignor Lender shall cease to be a Lender and to have any
obligation to make any Loan; provided, however, that any such Assignor Lender
which ceases to be a Lender shall continue to be entitled to the benefits of any
provision of this Agreement which by its terms survives the termination of this
Agreement.  Each Assignment Agreement shall be deemed to amend Schedule I to the
extent, and only to the extent, necessary to reflect the addition of each
Assignee Lender, the deletion of each Assignor Lender which reduces its
Revolving Loan Commitment and Loans to $0 and the resulting adjustment of
Revolving Loan Commitment and Loans arising from the purchase by each Assignee
Lender of all or a portion of the rights and obligations of an Assignor Lender
under this Agreement and the other Credit Documents.  On or prior to the
Assignment Effective Date determined pursuant to each Assignment Agreement, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Revolving Loan Note of the Assignor
Lender thereunder, a new Revolving Loan Note to each Assignee Lender thereunder
that requests such a note (with each new Revolving Loan Note to be in an amount
equal to the Revolving Loan Commitment assumed by such Assignee Lender) and, if
the Assignor Lender is continuing as a Lender hereunder, a new Revolving Loan
Note to the Assignor Lender if so requested by such Assignor Lender (with the
new Revolving Loan Note to be in an amount equal to the Revolving Loan
Commitment retained by it).  Each such new Revolving Loan Note shall be dated
the Closing Date, and each such new Note shall otherwise be in the form of the
Note replaced thereby.  The Notes surrendered by the Assignor Lender shall be
returned by the Administrative Agent to the Borrower marked “Replaced”.  Each
Assignee Lender which was not previously a Lender hereunder and which is not
organized under the laws of the United States or a state thereof shall, within
three (3) Business Days of becoming a Lender, deliver to the Borrower and the
Administrative Agent (A) two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI (or successor applicable form), as the
case may be, certifying in each case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes or (B) in the case of a Lender that is a Non-Bank
Lender, (i) a Non-Bank Certificate and (ii) two accurate and complete original
signed copies of United States Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement, but only if and to the extent such Lender is legally entitled to
do so and if such Lender is unable to, such Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.15) shall not be entitled
to indemnification for Taxes under Section 2.12 greater than that to which its
assignor was entitled immediately preceding such Assignment.
 
 
114

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Loan Commitment and Loans pursuant to
subsection (c) above, Wells Fargo may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon five Business Days’
notice to the Borrower, terminate the Swing Line.  In the event of any such
resignation as L/C Issuer or termination of the Swing Line, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or the termination of the Swing Line, as the case may be.  Wells Fargo
shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.02(c)).  If Wells
Fargo terminates the Swing Line, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such termination, including the
right to require the Lenders to make Base Rate Loans or fund participations in
outstanding Swing Line Loans pursuant to Section 2.03(c).
 
(d)           Register.  The Administrative Agent shall maintain at its address
referred to in Section 8.01 a copy of each Assignment Agreement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders and the Revolving Loan Commitment or Loans of each Lender from
time to time.  The entries in the Register shall be conclusive in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loans recorded therein for all purposes of this Agreement.  The Register shall
be available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
 
115

--------------------------------------------------------------------------------

 
 
(e)           Registration.  Upon its receipt of an Assignment Agreement
executed by an Assignor Lender and an Assignee Lender (and, to the extent
required by Section 8.05(c), by the Borrower and the Administrative Agent)
together with payment to the Administrative Agent by Assignor Lender of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment Agreement and (ii) on the Assignment
Effective Date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrower.  The Administrative Agent may, from time to time
at its election, prepare and deliver to the Lenders and the Borrower a revised
Schedule I reflecting the names, addresses and respective Revolving Loan
Commitment or Loans of all Lenders then parties hereto (and in any event
Schedule I shall be deemed amended to reflect any assignment consummated
pursuant to the terms of this Agreement or upon any Lender becoming a party to
this Agreement by any other means (including pursuant to a joinder as
contemplated by Section 2.01(b)).
 
(f)           Confidentiality.  Subject to Section 8.10, the Administrative
Agent and the Lenders may disclose the Credit Documents and any financial or
other information relating to the Loan Parties to each other or to any potential
Participant or Assignee Lender.
 
(g)           Pledges to Federal Reserve Banks; Other Pledges of
Notes.  Notwithstanding any other provision of this Agreement, any Lender may at
any time assign all or a portion of its rights under this Agreement and the
other Credit Documents to a Federal Reserve Bank.  No such assignment shall
relieve the assigning Lender from its obligations under this Agreement and the
other Credit Documents.  In the case of any Lender that is a Fund, such Lender
may (i) assign or pledge all or any portion of the Loans held by it (and Notes
evidencing such Loans) to the trustee under any indenture to which such Lender
is a party in support of its obligations to the trustee for the benefit of the
applicable trust beneficiaries, or (ii) pledge all or any portion of the Loans
held by it (and Notes evidencing such Loans) to its lenders for collateral
security purpose; provided, however, no such pledgee under clause (i) or (ii)
shall become a Lender hereunder (by foreclosure, transfer in lieu of foreclosure
or otherwise) unless and until it complies with the assignment provisions of
this Agreement to become a Lender hereunder and has received all consents
required hereunder.
 
(h)           True Sale.  All participations in the Obligations or any portion
thereof, whether pursuant to provisions hereof or otherwise, are intended to be
“true sales” for purposes of financial reporting in accordance with Statement of
Financial Accounting Standards No. 140.  Accordingly, the L/C Issuer or any
Lender that sells or is deemed to have sold a participation in the Obligations
(including any participations in Letters of Credit and/or Loans, any
participations described in clause (b) above and any participations under
Section 2.10(b)) (each a “Participation Seller”) hereby agrees that if such
Participation Seller receives any payment in respect of the Obligations to which
such participation relates through the exercise of setoff by such Participation
Seller against the Borrower or any other obligor, then such Participation Seller
agrees to promptly pay to the participating party in such participation such
participant’s pro rata share of such setoff (after giving effect to any sharing
with the Lenders under Section 2.10(b) hereof).
 
 
116

--------------------------------------------------------------------------------

 
 
(i)           Additional Forms.  If required by applicable Governmental Rules or
otherwise deemed prudent by the Administrative Agent, the Borrower and each
Lender shall prepare, execute and deliver a completed Form U-1 (or Form G-3, as
applicable) for each Lender (and, if applicable, for each Participant, in which
case the applicable Lender shall cause its Participant to satisfy the
requirements of this Section).
 
8.06.           Setoff; Security Interest.
 
(a)           Setoffs By Lenders.  In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Borrower, any such notice and consent being expressly waived by the Borrower
to the extent permitted by applicable Governmental Rules, upon the occurrence
and during the continuance of an Event of Default, to set-off and apply against
the Obligations any amount owing from such Lender to the Borrower.  The
aforesaid right of set-off may be exercised by such Lender against the Borrower
or against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Borrower or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time.  Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.
 
(b)            Security Interest.  As security for the Obligations, the Borrower
hereby grants to the Administrative Agent and each Lender, for the benefit of
the Administrative Agent and the Lenders, a continuing security interest in any
and all deposit accounts or moneys of the Borrower now or hereafter maintained
with such Lender.  Each Lender shall have all of the rights of a secured party
with respect to such security interest.
 
8.07.           No Third Party Rights.  Nothing expressed in or to be implied
from this Agreement is intended to give, or shall be construed to give, any
Person, other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Agreement or under or by virtue of any provision herein.
 
8.08.           Partial Invalidity.  If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
 
8.09.           Jury Trial.  EACH OF THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL
RULES, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE
RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.
 
 
117

--------------------------------------------------------------------------------

 
 
8.10.           Confidentiality.  Neither any Lender nor the Administrative
Agent shall disclose to any Person any Confidential Information, except that any
Lender or the Administrative Agent may disclose any such information (a) to its
own directors, officers, employees, auditors, counsel and other advisors and to
its Affiliates; (b) to any other Lender, the Syndication Agent, any Joint Lead
Arranger or the Administrative Agent; (c) which is otherwise known or available
to the public or which is otherwise known to the receiving party prior to the
time such Confidential Information was delivered to any Lender or the
Administrative Agent; (d) if required or appropriate in any report, statement or
testimony submitted to any Governmental Authority having or claiming to have
jurisdiction over such Lender or the Administrative Agent; (e) if required in
response to any summons or subpoena; (f) in connection with any enforcement by
the Lenders, the Syndication Agent, any Joint Lead Arranger or the
Administrative Agent of their rights under this Agreement or the other Credit
Documents or any litigation among the parties relating to the Credit Documents
or the transactions contemplated thereby; (g) to comply with any Requirement of
Law applicable to such Lender, the Syndication Agent, any Joint Lead Arranger or
the Administrative Agent; (h) to any Assignee Lender or Participant or any
prospective Assignee Lender or Participant; provided that such Assignee Lender
or Participant or prospective Assignee Lender or Participant agrees to be bound
by the provisions of (or provisions substantially similar to) this Section 8.10;
or (i) otherwise with the prior consent of such Loan Party; provided, however,
that any disclosure made in violation of this Agreement shall not affect the
obligations of the Loan Parties under this Agreement and the other Credit
Documents.  Nothing in this Section 8.10 shall limit the use of any Platform as
described in Section 8.01(b).
 
8.11.           Counterparts.  This Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all
purposes.  Transmission by facsimile, “pdf” or similar electronic copy of an
executed counterpart of this Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.  Any party hereto may request an
original counterpart of any party delivering such electronic counterpart.
 
8.12.           Consent to Jurisdiction.  Each of the parties to this Agreement
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the courts of the United States located in New York, New York
and agrees that any legal action, suit or proceeding arising out of or relating
to this Agreement or any of the other Credit Documents may be brought against
such party in any such courts.  Final judgment against any party in any such
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
law.  Nothing in this Section 8.12 shall affect the right of any party to
commence legal proceedings or otherwise sue any other party in any other
appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other papers upon any other party in any manner
authorized by the laws of any such jurisdiction.  The Borrower agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitutes adequate service of process in any such
suit.  Each of the parties to this Agreement irrevocably waives to the fullest
extent permitted by applicable Governmental Rules (a) any objection which it may
have now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of New York to any court of the United States; (d) any
immunity which it or its assets may have in respect of its obligations under
this Agreement or any other Credit Document from any suit, execution, attachment
(whether provisional or final, in aid of execution, before judgment or
otherwise) or other legal process; and (e) any right it may have to require the
moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with this Agreement or any
other Credit Document to post security for the costs of any party or to post a
bond or to take similar action.
 
 
118

--------------------------------------------------------------------------------

 
 
8.13.           Relationship of Parties.  The relationship between the Borrower,
on the one hand, and the Lenders and the Administrative Agent, on the other, is,
and at all times shall remain, solely that of borrower and lenders.  Neither the
Lenders nor the Administrative Agent shall under any circumstances be construed
to be partners or joint venturers of the Borrower or any of its Affiliates; nor
shall the Lenders nor the Administrative Agent under any circumstances be deemed
to be in a relationship of confidence or trust or a fiduciary relationship with
the Borrower or any of its Affiliates, or to owe any fiduciary duty to the
Borrower or any of its Affiliates.  The Lenders and the Administrative Agent do
not undertake or assume any responsibility or duty to the Borrower or any of its
Affiliates to select, review, inspect, supervise, pass judgment upon or
otherwise inform the Borrower or any of its Affiliates of any matter in
connection with its or their property, any security held by the Administrative
Agent or any Lender or the operations of the Borrower or any of its
Affiliates.  The Borrower and each of its Affiliates shall rely entirely on
their own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Lender or the Administrative Agent in connection with such matters is
solely for the protection of the Lenders and the Administrative Agent and
neither the Borrower nor any of its Affiliates is entitled to rely thereon.
 
8.14.            Time.  Time is of the essence as to each term or provision of
this Agreement and each of the other Credit Documents.
 
8.15.            Waiver of Punitive Damages.  Notwithstanding anything to the
contrary contained in this Agreement, the Borrower hereby agrees that it shall
not seek from the Lenders or the Administrative Agent punitive damages under any
theory of liability.
 
8.16.           USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
8.17.           Clarification.  Notwithstanding anything to the contrary, the
parties hereto understand and agree that Wells Fargo is acting in various
capacities under this Agreement and the other Credit Documents and therefore
shall be permitted to fulfill its roles and manage its various duties hereunder
in such manner as Wells Fargo sees fit and, for the avoidance of doubt, in lieu
of sending notices to itself when acting in different capacities Wells Fargo may
keep internal records regarding all such communications, notices and actions
related to this Agreement and the other Credit Documents in accordance with its
past practice.
 
 
119

--------------------------------------------------------------------------------

 
 
8.18.           Judgment.
 
(a)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency in the London interbank eurodollar currency market at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
 
(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase such Committed
Currency with Dollars in the London interbank eurodollar currency market at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.
 
(c)           The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
 
8.19.           Substitution of Currency.  If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of LIBOR Rate) will be amended to the extent
determined by the Administrative Agent (acting reasonably and in consultation
with the Borrower) to be necessary to reflect the change in currency and to put
the Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had
occurred.  Notwithstanding the foregoing, in no event shall any Lender have any
obligation to make Loans in any currency other than Dollars or a Committed
Currency (without giving effect to any amendments discussed above).
 
 
120

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower, the Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender have caused this Agreement to be executed as of
the day and year first above written.
 
BORROWER:


SHUFFLE MASTER, INC.,
a Minnesota corporation






By: /s/ LINSTER W. FOX                                        
Name: Linster W. Fox
Title: Executive Vice President and
          Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT, L/C ISSUER AND SWING LINE LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and
Swing Line Lender




By:  /s/ VIRGINIA S. CHRISTENSON              
Name: Virginia S. Christenson
Title: Vice President


 
THE LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION






By:  /s/ VIRGINIA S. CHRISTENSON              
Name: Virginia S. Christenson
Title: Vice President



 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.




By:  /s/ DONALD SCHULKE                                
Name: Donald Schulke
Title: Senior Vice President


 
 

--------------------------------------------------------------------------------

 
 
UNION BANK, N.A.




By:  /s/ VIK THADANI                                      
Name: Vik Thadani
Title: Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
COMPASS BANK




By:  /s/ NANCY ZEZZA                                     
Name: Nancy Zezza
Title: Senior Vice President


 
 

--------------------------------------------------------------------------------

 
 
COMERICA BANK




By:  /s/ KEVIN T. URBAN                                  
Name: Kevin T. Urban
Title: Vice President


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
THE LENDERS
 
Part A
 
Name of Lender
Revolving Loan Commitment
Revolving Proportionate Share
Wells Fargo Bank, National Association
$60,000,000
30.00000000%
Bank of America, N.A.
$50,000,000
25.00000000%
Union Bank, N.A.
$40,000,000
20.00000000%
Compass Bank
$30,000,000
15.00000000%
Comerica Bank
$20,000,000
10.00000000%
Total
$200,000,000
100%



 
1

--------------------------------------------------------------------------------

 
 
Part B
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender


Notices:


Wells Fargo Bank, National Association
3800 Howard Hughes Parkway, 4th floor
Las Vegas, Nevada  89169
Attention:  Virginia Christenson, Vice President
Tel. No.  (702) 791-6324
Fax No.  (702) 791-6365


Domestic and Foreign Lending Office:


Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
MAC D1109-019
Charlotte, NC 28262
Attention:  Agency Services Manager
Tel. No.  (704) 590-2706
Fax No.  (704) 590-2790
 
 
2

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.
as a Lender


Notices:


Bank of America, N.A.
401 S. Virginia Street, 2nd Floor
Reno, NV 89101-6014
Attention:  Donald Schulke
Tel. No.  (775) 325-9012
Fax No.  (312) 453-5958


Domestic and Foreign Lending Office:


Bank of America, N.A.
401 S. Virginia Street, 2nd Floor
Reno, NV 89101-6014
Attention:  Donald Schulke
Tel. No.  (775) 325-9012
Fax No.  (312) 453-5958


 
3

--------------------------------------------------------------------------------

 


UNION BANK, N.A.
as a Lender


Notices:


Union Bank, N.A.
445 So. Figueroa Street
Los Angeles, CA  90071
Attention:  Vikram Thadani
Tel. No.  (213) 236-6491
Fax No.  (213) 236-7636


Domestic and Foreign Lending Office:


Union Bank, N.A.
445 So. Figueroa Street
Los Angeles, CA  90071
Attention:  Vikram Thadani
Tel. No.  (213) 236-6491
Fax No.  (213) 236-7636
 
 
4

--------------------------------------------------------------------------------

 


COMPASS BANK
as a Lender


Notices:


Compass Bank
2850 E. Camelback Road, Suite 140
Phoenix, Arizona 85016
Attention:  Nancy Zezza
Tel. No.  (602) 778-0782
Fax No.  (602) 840-1031


Domestic and Foreign Lending Office:


Compass Bank
24 Greenway Plaza, Suite 1403
Houston, Texas 77046
Attention:  Keri Seadler
Tel. No.  (713) 968-8234
Fax No.  (205) 524-0385


 
5

--------------------------------------------------------------------------------

 


COMERICA BANK
as a Lender


Notices:


Comerica Bank
3980 Howard Hughes Pkwy. #350
Las Vegas, NV  89169
Attention:  Kevin Urban
Tel. No.  (702) 791-4803
Fax No.  (702) 791-2371


Domestic and Foreign Lending Office:


Comerica Bank
3980 Howard Hughes Pkwy. #350
Las Vegas, NV  89169
Attention:  Kevin Urban
Tel. No.  (702) 791-4803
Fax No.  (702) 791-2371


 
6

--------------------------------------------------------------------------------

 


SCHEDULE 3.01
 
Conditions Precedent
 
The occurrence of the initial Credit Event under the Credit Agreement is subject
to: (i) in the case of all conditions listed below which can be satisfied by the
delivery of documentation or other items by the Borrower, receipt by the
Administrative Agent of such documentation or other items, each in form and
substance reasonably satisfactory to the Administrative Agent, the Joint Lead
Arrangers and each Lender and with sufficient copies for the Administrative
Agent (and, where expressly indicated, each Lender) and (ii) in the case of all
other conditions listed below, the Administrative Agent’s determination that
such conditions have been reasonably satisfied or waived.
 
(a)           Principal Credit Documents.
 
(i)           This Agreement, duly executed by the Borrower, each Lender and the
Administrative Agent;
 
(ii)           A Revolving Loan Note payable to each Lender, each duly executed
by the Borrower;
 
(iii)           A Swing Loan Note payable to the Swing Line Lender in the
principal amount of the Swing Line Sublimit, duly executed by the Borrower;
 
(iv)           The Guaranty, duly executed by each Guarantor;
 
(v)           The Security Agreement, duly executed by the Borrower and each
Guarantor, together with (A) to the extent available as of the Closing Date, the
Pledged Intercompany Notes, (B) the original certificates (if any) representing
all of the outstanding Equity Securities of each Domestic Subsidiary, in each
case pledged to the Administrative Agent pursuant to the Security Agreement,
together with undated stock or membership powers duly executed by the Borrower
or other appropriate Loan Party, as applicable, in blank and attached thereto;
and (C) all other collateral listed on Schedule I of the Security Agreement; and
 
(vi)           A completed Collateral Certificate, duly executed by the
Borrower.
 
(b)           Borrower Organizational Documents.
 
(i)           The certificate of incorporation of the Borrower, certified as of
a recent date prior to the Closing Date by the Secretary of State (or comparable
official) of the Borrower’s state of incorporation;
 
(ii)           A certificate of the Secretary or an Assistant Secretary of the
Borrower, dated the Closing Date, certifying that (A) attached thereto is a true
and correct copy of the bylaws of the Borrower as in effect on the Closing Date;
(B) attached thereto are true and correct copies of resolutions duly adopted by
the board of directors of the Borrower and continuing in effect, which authorize
the execution, delivery and performance by the Borrower of this Agreement and
the other Credit Documents executed or to be executed by the Borrower and the
consummation of the transactions contemplated hereby and thereby; and (C) there
are no proceedings for the dissolution or liquidation of the Borrower;
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)           A certificate of the Secretary or an Assistant Secretary of the
Borrower, dated the Closing Date, certifying the incumbency, signatures and
authority of the officers of the Borrower authorized to execute, deliver and
perform this Agreement, the other Credit Documents and all other documents,
instruments or agreements related thereto executed or to be executed by the
Borrower;
 
(iv)           Certificates of good standing (or comparable certificates) for
the Borrower, certified as of a recent date prior to the Closing Date by the
Secretary of State (or comparable official) of Minnesota and Nevada; and
 
(v)           To the extent available from such jurisdiction, certificates of
the Franchise Tax Board, Secretary of State or comparable official of the same
states referenced in clause (iv) above for the Borrower, dated as of a date
close to the Closing Date, stating that the Borrower is in good tax standing
under the laws of such states.
 
(c)           Guarantor Organizational Documents.
 
(i)           The certificate of incorporation, articles of incorporation,
certificate of limited partnership, articles of organization or comparable
document of each Guarantor, certified as of a recent date prior to the Closing
Date by the Secretary of State (or comparable public official) of its state of
incorporation or formation;
 
(ii)           A certificate of good standing (or comparable certificate) for
each Guarantor, certified as of a recent date prior to the Closing Date by the
Secretary of State (or comparable public official) of its state of incorporation
or formation and, if not incorporated or formed in such state, Nevada;
 
(iii)           To the extent available from such jurisdiction, certificates of
the Franchise Tax Board, Secretary of State or comparable official of the state
of incorporation or formation of each Guarantor and, if not incorporated or
formed in such state, Nevada, dated as of a date close to the Closing Date,
stating that such Guarantor is in good tax standing under the laws of such
states.
 
(iv)           A certificate of the Secretary or an Assistant Secretary (or
comparable officer) of each Guarantor, dated the Closing Date, certifying that
(A) attached thereto is a true and correct copy of the bylaws, partnership
agreement, limited liability company agreement, operating agreement or
comparable document of such Guarantor as in effect on the Closing Date;
(B) attached thereto are true and correct copies of resolutions duly adopted by
the board of directors or other governing body of such Guarantor (or other
comparable enabling action) and continuing in effect, which authorize the
execution, delivery and performance by such Guarantor of the Credit Documents to
be executed by such Guarantor and the consummation of the transactions
contemplated thereby; and (C) there are no proceedings for the dissolution or
liquidation of such Guarantor; and
 
 
2

--------------------------------------------------------------------------------

 
 
(v)           A certificate of the Secretary or an Assistant Secretary (or
comparable officer) of each Guarantor, dated the Closing Date, certifying the
incumbency, signatures and authority of the officers of such Guarantor
authorized to execute, deliver and perform the Credit Documents to be executed
by such Guarantor.
 
(d)           Financial Statements, Financial Condition, Etc.
 
(i)           A copy of the audited Financial Statements of the Loan Parties for
Fiscal Years 2007 through 2009 (prepared on a consolidated basis), each with an
unqualified opinion from an independent accounting firm acceptable to the
Administrative Agent and the Lenders;
 
(ii)           A copy of the unaudited Financial Statements of the Loan Parties
for the Fiscal Year to such date ended as of July 31, 2010 (prepared on a
consolidated and consolidating basis), certified by the chief financial officer
of the Borrower to present fairly the financial condition, results of operations
and other information reflected therein and to have been prepared in accordance
with GAAP (subject to normal year-end audit adjustments);
 
(iii)            A copy of (and the Administrative Agent’s and Required Lenders’
satisfactory review of) the projected financial statements of the Loan Parties
by Fiscal Year for each of the Fiscal Years through the Maturity Date together
with narrative assumptions, including, in each case, projected balance sheets,
statements of income and retained earnings and statements of cash flow of the
Loan Parties, all in reasonable detail and in any event to include quarterly
projections for the first year after the Closing Date reflecting the Borrower’s
compliance with each of the covenants set forth in Section 5.03 of this
Agreement, all prepared by a financial officer of the Borrower; and
 
(iv)           Such other financial, business and other information regarding
the Borrower or any other Loan Party as the Administrative Agent, the L/C
Issuer, the Swing Line Lender or any Lender may reasonably request.
 
(e)           Collateral Documents.
 
(i)           Evidence that upon the filing of appropriate financing statements
the Administrative Agent will have a valid, perfected first priority Lien on all
Collateral as to which a security interest can be perfected by filing a
financing statement, subject to Permitted Liens;
 
(ii)           Evidence that all existing Indebtedness of the Loan Parties has
been or concurrently with the Closing Date is being repaid in full (other than
Indebtedness described on Schedule 5.02(a)) and a satisfactory arrangement
concerning the termination of the Liens securing such Indebtedness;
 
(iii)           Uniform Commercial Code search certificates from the
jurisdictions in which Uniform Commercial Code financing statements are to be
filed pursuant to subsection (e)(i) above reflecting no other financing
statements or filings which evidence Liens of other Persons in the Collateral
which are prior to the Liens granted to the Administrative Agent in this
Agreement, the Security Documents and the other Credit Documents, except for any
such prior Liens (a) which are expressly permitted by this Agreement to be prior
or (b) for which the Administrative Agent has received a termination statement
or and has made a satisfactory arrangement concerning the termination of the
Liens securing such Indebtedness pursuant to subsection (e)(ii) above;
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)           Appropriate documents for filing with the United States Patent
and Trademark Office, the United States Copyright Office and all other filings
necessary to perfect the security interests granted to the Administrative Agent
by the Security Documents, all appropriately completed and duly executed by the
applicable Loan Party and, where appropriate, notarized;
 
(v)           A Power of Attorney in the form of Attachment 1 to the Security
Agreement, dated the Closing Date and otherwise appropriately completed, duly
executed by the Borrower and each Guarantor and notarized;
 
(vi)           Such other documents, instruments and agreements as the
Administrative Agent may reasonably request to establish and perfect the Liens
granted to the Administrative Agent or any Lender in this Agreement, the
Security Documents and the other Credit Documents; and
 
(vii)           Such other evidence as the Administrative Agent may reasonably
request to establish that the Liens granted to the Administrative Agent or any
Lender in this Agreement, the Security Documents and the other Credit Documents
are or upon the proper filings shall be perfected and prior to the Liens of
other Persons in the Collateral, except for any such Liens which are expressly
permitted by this Agreement to be prior.
 
(f)           Opinion.  A favorable written opinion from Greenberg Traurig, LLP,
special counsel for the Borrower dated the Closing Date, addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may reasonably
request and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
 
(g)           Other Items.
 
(i)           A duly completed and timely delivered Notice of Loan Borrowing for
Revolving Loans;
 
(ii)           Due diligence satisfactory to the Administrative Agent and the
Lenders shall have been completed (including, without limitation,
corporate/company documentation, ownership and organizational structure,);
 
(iii)           The flow of funds, the capital and ownership structure
(including operating agreements, company agreements, articles of incorporation
and by-laws), stockholders agreements and management of the Loan Parties shall
be reasonably satisfactory to Administrative Agent, the Joint Lead Arrangers and
Lenders;
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)           Certificates of insurance, naming the Administrative Agent as
loss payee and the Administrative Agent and the Lenders as additional insureds,
as required by Section 5.01(d) of this Agreement;
 
(v)            Since October 31, 2009, no event or circumstance shall have
occurred that has resulted or could result in a material adverse change in the
business, operations, condition (financial or otherwise), assets, performance or
liabilities (whether actual or contingent) of the Loan Parties (taken as a
whole);
 
(vi)           There shall not exist any pending or threatened action, suit,
investigation or proceeding, which, if adversely determined, could materially
and adversely affect the Loan Parties, any transaction contemplated hereby or
the ability of any Loan Party to perform its obligations under the Credit
Documents or the ability of the Lenders to exercise their rights thereunder;
 
(vii)          There shall not exist (A) any order, decree, judgment, ruling or
injunction which restrains any part of the consummation of the transactions
contemplated under this Agreement in the manner contemplated by the Credit
Documents (or any documents executed in connection therewith); or (B) any
litigation pending or threatened against any Loan Party as of the Closing Date
which could reasonably be expected to have a Material Adverse Effect;
 
(viii)         Copies of all Rate Contracts to which the Borrower or any Loan
Party is a party;
 
(ix)           A certificate of the chief financial officer of the Borrower,
addressed to the Administrative Agent and dated the Closing Date, certifying, on
behalf of the Borrower, that:
 
(A)           The representations and warranties set forth in Article IV and in
the other Credit Documents are true and correct in all material respects as of
such date (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as of such date);
 
(B)           Borrower is in compliance, on a pro forma basis, with all
financial covenants and as to the Total Leverage Ratio as of the Closing Date;
 
(C)           No Default has occurred and is continuing as of such date; and
 
(D)           Each Loan Party has obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary or advisable to
have been obtained prior to the Closing Date in connection with the transactions
herein and the continued operation of the business conducted by the Loan Parties
in substantially the same manner as conducted prior to the Closing Date.  Each
such Governmental Authorization or consent is in full force and effect, except
in a case where the failure to obtain or maintain a Governmental Authorization
or consent, either individually or in the aggregate, could not have a Material
Adverse Effect.  All applicable waiting periods have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Credit Documents.  No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing is
pending, and the time for any applicable Governmental Authority to take action
to set aside its consent on its own motion has expired;
 
 
5

--------------------------------------------------------------------------------

 
 
(x)           A certified copy of each of the Material Documents of the Borrower
and each Guarantor (including all exhibits, appendices, schedules, annexes and
attachments thereto and amendments and assignments thereof);
 
(xi)           Evidence that Shuffle Up Productions, Inc. will be dissolved as
of the Closing Date;
 
(xii)           Each Loan Party has provided the documentation and other
information to the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act;
 
(xiii)           The Joint Lead Arrangers shall not have become aware since
September 3, 2010, of any material information or other matter that is
inconsistent in a material and adverse manner with any previous due diligence,
information or matter (including any financial information and projections
previously delivered to the Joint Lead Arrangers);
 
(xiv)           The absence of any material adverse change or material
disruption in the loan syndication, financial, banking or capital markets that,
in the judgment of the Administrative Agent, has materially impaired, or could
reasonably be expected to materially impair, the syndication of any component of
the credit facilities provided hereunder;
 
(xv)           All fees and expenses payable to the Administrative Agent, the
Syndication Agent, the Joint Lead Arrangers and the Lenders on or prior to the
Closing Date (including all fees payable to pursuant to any applicable fee
letters);
 
(xvi)           All fees and expenses of counsel to the Administrative Agent
invoiced through the Closing Date; and
 
(xvii)                      Such other evidence as the Administrative Agent or
any Lender may request to establish the accuracy and completeness of the
representations and warranties and the compliance with the terms and conditions
contained in this Agreement and the other Credit Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
Schedule 4.01 (g)
Litigation
 
NOTE- ALL DOLLAR AMOUNTS ARE IN THOUSANDS Prime Table Games, et al. vs. Shuffle
Master -
 
On August 25, 2008, Prime Table Games LLC, Derek Webb, Hannah O’Donnell and
Prime Table Games UK (collectively, “Prime Table”) filed suit against the
Company in the United States District Court for the Southern District of
Mississippi. The complaint primarily involves our Three Card Poker game and
alleges that certain alleged conduct of the Company constitutes a violation of
various federal antitrust laws and also asserts related claims. Other claims
include the following (some of which are related to Three Card Poker and others
related to other games): breach of contract (including certain equitable
claims), breach of the duty of good faith and fair dealing, patent infringement,
patent misuse and unfair trade practices. Prime Table is seeking in excess of
$15,000 in damages, plus various equitable remedies, including without
limitation, rescission or reformation of the non- competition and first right of
refusal provisions of our Three Card Poker purchase agreement with plaintiffs
and a ruling that the Three Card Poker patents are unenforceable.
 
On August 29, 2008 and October 22, 2008, respectively, Prime Table filed amended
complaints. The amended complaints do not materially modify the allegations made
in the complaint referenced above and filed on August 25, 2008.
 
On October 24, 2008, we filed a Motion to Transfer Venue pursuant to 28 U.S.C. §
1404(a). The Motion asks the Court to transfer venue to the United States
District Court for the District of Nevada, Southern Division. On November 17,
2008, we filed a Motion to Dismiss several of Prime Table’s causes of action
pursuant to Federal Rule of Civil Procedure 12(b)(6). The Motion asks the Court
to dismiss certain counts of the Second Amended Complaint, which include most of
the antitrust claims. We have not yet received a ruling on either of these
Motions.
 
On July 30, 2010, the Court indicated that the District Judge would hear the
Motion to Transfer Venue on September 8, 2010. On August 19, 2010, the Court set
both our Motion to Transfer Venue and our Motion to Dismiss for hearing on
September 8, 2010. In the September 8, 2010 hearing, the Court denied both our
Motion to Transfer Venue and our Motion to Dismiss. On September 22, 2010 we
filed an answer and counterclaims. The counterclaims revolve around the
Company’s claims of non-infringement/invalidity/unenforceability surrounding the
patent that Prime Table sued us alleging infringement and other Company claims
relating to Prime Table’s obtaining patents certain patents in Prime Table’s
name that should be the Company’s property.
 
We deny any liability or wrongdoing. We believe that the above claims and
litigation are without merit and intend to vigorously defend the case. Due to
the uncertainty of the ultimate outcome of this matter, the impact, if any, on
future financial results is not subject to reasonable estimates.
 
At this time, subject to judicial and other risks beyond our control, we do not
believe that we will suffer any loss, but if we did, such loss, at this time,
cannot be reasonably estimated. Further, subject to judicial and other risks
beyond our control, we do not believe that the loss, if any, would be material.
 
TableMAX -
 
On April 14, 2009, TableMAX IP Holdings, Inc. and TableMAX Gaming, Inc. filed a
complaint (the “First Complaint”) against us in the United States District Court
for the District of Nevada. This case is a patent infringement claim alleging
that our Table Masterm! product infringes the following U.S. Patents: 5,688,174,
6,921,337 and 7,201,661. The First Complaint seeks injunctive relief and an
unspecified amount of damages including claims for attorney’s fees, costs,
increased damages and disbursements. On August 13, 2009, TableMAX Holdings, Inc.
and TableMAX Gaming, Inc. voluntarily dismissed the First Complaint. On the same
date, TableMAX IP Holdings, Inc. and TableMAX Gaming, Inc. and Vegas Amusement,
Inc. (the alleged owner of U.S. Patents: 5,688,174, 6,921,337 and 7,201,667)
(hereinafter collectively "TableMAX") filed a new complaint (the "New
Complaint”) making allegations materially the same as the allegations in the
First Complaint. On August 19, 2009, TableMAX filed an amended complaint (the
“Second Complaint”). The Second Complaint superseded and is materially the same
as the New Complaint, except that the plaintiffs added a new claim that Table
Master® infringes U.S. Patent 7,575,512. U.S. Patent 7,575,512 was issued on
August 18, 2009. On August 19, 2009, the plaintiffs filed a Motion for
Preliminary Injunction in the Second Complaint based on U.S. Patent 7,575,512.
The Motion for Preliminary Injunction sought to enjoin future sales of our Table
Master® product. On October 26, 2009, the Court denied the Motion for
Preliminary Injunction without hearing oral argument. The Court also denied
without prejudice various motions for summary judgment which we filed. During
the discovery process, TableMAX had made new allegations that certain of our
Vegas Star® products infringe one of the patents in the Second Complaint. We
deny these allegations and believe that these allegations are untrue. On January
15, 2010, TableMax filed a Second Amended Complaint (the "Third Complaint")
which has materially the same allegations as the Second Complaint, except that
it now alleges that our Vegas Star® allegedly infringes all of the patents in
suit which are the following US Patents: 5,688,174, 6,921,337, 7,201,661 and
7,575,512. On June 1, 2010, in a document produced in the discovery process, it
appears that TableMAX’s allegations of infringement in regards to our Vegas
Star® product is limited to US Patent 5,688,174.
 
 
1 of 3

--------------------------------------------------------------------------------

 


On August 12, 2010, the Court set a status/scheduling conference (re: Markman
hearing) for September 9, 2010. On September 9, 2010, the Court set the Markman
hearing for December 15, 2010. On September 29, 2010, SMI filed a Motion to Stay
pending reexamination of the Patents in Suit. The parties have agreed to mediate
the case on October 28, 2010.


We deny any liability or wrongdoing. We believe that the above claims and
litigation are without merit and intend to vigorously defend the case. Due to
the uncertainty of the ultimate outcome of this matter, the impact, if any, on
future financial results is not subject to reasonable estimates.


At this time, subject to judicial and other risks beyond our control, we do not
believe that we will suffer any loss, but if we did, such loss, at this time,
cannot be reasonably estimated. Further, subject to judicial and other risks
beyond our control, we do not believe that the loss, if any, would be material.
 
Macau Rapid Baccarat Patent Issue -


On or about June 3, 2009, at the G2E Asia Gaming Show, customs officials from
the Macau SAR seized our one Rapid Baccarat® unit related to a claim of patent
infringement by an alleged Macau patent owner of an alleged Macau patent. There
is the possibility of future legal proceedings being commenced against our
subsidiary, Shuffle Master Asia Limited ("SMAL") and its directors in Macau
relating to this patent, although, at this time, no such proceedings have been
commenced. Such proceedings, if initiated, would be for patent infringement, a
criminal matter in Macau. On October 27, 2009, the governmental official in
charge of the investigation elected to dismiss the investigation based on there
being no patent infringement and also based on the report of the Macau Customs
SAR. On or about January 20, 2010, over our objection, the judge considering the
patent holder’s appeal found that his appeal was timely filed. The judge made no
ruling on the patent holder’s appeal itself. If the patent holder’s appeal to
the Macau Court System is successful, then a criminal case for patent
infringement against SMAL and its directors, could be instituted (i.e., the case
being opened). No proceeding against either SMAL or any of its directors has yet
been commenced.


On or about February 3, 2010, we filed an appeal (the “First SMI Appeal”) to the
judge’s decision of January 20, 2010 that the patent holder’s appeal was timely.
On or about March 4, 2010, the judge declined to forward the First SMI Appeal to
a higher Macau Court. We filed a further appeal (the “Second SMI Appeal”) to
have the higher Macau Court hear the First SMI Appeal. On June 2, 2010 the Judge
denied the patent holder’s request to open a criminal proceeding, and decided
that the investigation should remain dismissed against SMAL and its directors.
The patent holder subsequently appealed the June 2, 2010, decision to a higher
Macau Court.
 
 
2 of 3

--------------------------------------------------------------------------------

 


We deny any liability or wrongdoing. At this time, subject to judicial and other
risks beyond our control, we do not believe that we will suffer any loss, but if
we did, such loss, at this time, cannot be reasonably estimated. Further,
subject to judicial and other risks beyond our control, we do not believe that
the loss, if any, would be material.
 
Wright Matter –
 
On November 7, 2009, Sam Wright was playing our Vegas Star® craps machine at the
Harrah’s Casino New Orleans. Mr. Wright played a game which was a losing result.
After the game concluded, as a result of a malfunction, a false credit meter
value of approximately $42,000 appeared on the machine. On April 26, 2010, we
received notice for the first time that Mr. Wright had purported to file a
patron dispute with the Louisiana State Police Gaming Division. The purported
patron dispute requests that Harrah’s New Orleans Casino and/or we acknowledge
the gaming debt of $42,000 to Mr. Wright. If Mr. Wright wins this purported
patron dispute then: (1) we may have potential indemnity obligations to Harrah’s
New Orleans Casino in the amount of approximately $42,000 plus attorney’s fees
and costs; or (2) we may be liable to Mr. Wright for approximately $42,000.
 
We deny any liability or wrongdoing. At this time, subject to judicial and other
risks beyond our control, we do not believe that we will suffer any loss, but if
we did, such loss, at this time, cannot be reasonably estimated. Further,
subject to judicial and other risks beyond our control, we do not believe that
the loss, if any, would be material.
 
 
3 of 3

--------------------------------------------------------------------------------

 


Schedule 4.01(h)
 
Real Property – United States
 
Entity of Record
Mailing Address and Zip Code
Owned or Leased
Shuffle Master, Inc.
3902 W. Valley Hwy N., Suite 502, Auburn, WA 98001
Leased
Shuffle Master, Inc.
3158 South 108th East Avenue Suite 230, Tulsa, OK 74146
Leased
Shuffle Master, Inc.
4141 Northgate Blvd. Ste 2, Sacramento, CA 95834
Leased
Shuffle Master, Inc.
1050 NE 43rd St., Oakland Park, FL 33334
Leased
Shuffle Master, Inc.
1522C Vivion Rd., Kansas City, MO 64118
Leased
Shuffle Master, Inc.
1318-B 24th Street, Kenner, LA 70062
Leased
Shuffle Master, Inc.
10901-10903 Valley View Road, Eden Prairie, MN
Leased
Shuffle Master, Inc.
1106 Palms Airport Drive, Las Vegas, NV 89119
Leased
Shuffle Master, Inc.
517 S. Rockford Dr., Tempe, AZ 85281
Leased
Shuffle Master, Inc.
3735 S Kolb Road, Tucson, AZ 85730 Unit L-68
Leased
Shuffle Master, Inc.
1580 Old Commerce Rd, Robinsonville, MS 38664
Leased
Shuffle Master, Inc.
1350 Freeport Blvd. Units 103 & 105, Sparks, NV 89431
Leased
Shuffle Master, Inc.
5270 Oakwood Blvd., Mays Landing, NJ 08201
Leased
Shuffle Master, Inc.
344D Courthouse Rd., Gulfport, MS 39507
Leased
Shuffle Master, Inc.
322 Fee Fee Road, St. Louis County, MO 63043
Leased
Shuffle Master, Inc.
1757 S Winthrop Dr., Des Plaines, IL 60018
Leased



 
 

--------------------------------------------------------------------------------

 
 
Real Property - Outside of U.S.
 
Entity of Record
Mailing Address and Zip Code
Owned or Leased
Shuffle Master Australasia Pty Ltd.
18 Sheridan Close Milperra, NSW AUSTRALIA
Leased
Shuffle Master Australasia Pty Ltd.
13 Sheridan Close Milperra, NSW AUSTRALIA
Owned
Shuffle Master Australasia Pty Ltd.
15 Sheridan Close Milperra, NSW AUSTRALIA
Leased
Shuffle Master Australasia Pty Ltd.
1 Sheridan Close Milperra, NSW AUSTRALIA
Leased
Shuffle Master Australasia Pty Ltd.
Edifico India Building 2 13th Floor, MACAU
Leased
Shuffle Master Australasia Pty Ltd.
Alameda Dr. Carlos D’Assumpcai No. 18 EDIF Tong Nam 19 Andar MLK MACAU
Leased
Shuffle Master Australasia Pty Ltd.
1 Fullerton Road, One Fullerton #02-01, SINGAPORE 049213
Leased
Shuffle Master Mexico
Blvd Manuel Avila Camacho #36 Plaos 10 y 12 Col. Lomas de Chapultepec, MEXICO DF
CP 1100 Office 1225.
Leased
Shuffle Master GmbH & Co KG
Wipplingerstrasse 25 A-1010 Vienna, AUSTRIA
Leased
CARD Shuffle Master Investments
(Proprietary) Limited
Unit 14, Leogm Commercial Park 16/48 Richards Drive, Halfway House Midrand 1685,
SOUTH AFRICA
Leased



 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.01 (j) (ii)
Equity Securities
(Amounts in thousands, except per share amounts)
 
Share-based award plans. In February 2004, our board of directors adopted and,
in March 2004, our shareholders approved the Shuffle Master, Inc. 2004 Equity
Incentive Plan (the “2004 Plan”) and the Shuffle Master, Inc. 2004 Equity
Incentive Plan for Non-Employee Directors (the “2004 Directors’ Plan”). These
approved plans replaced our prior plans and no further options may be granted
from the prior plans. Both the 2004 Plan and the 2004 Directors’ Plan provide
for the grant of stock options, stock appreciation rights (none issued) and
restricted stock and restricted stock units, individually or in any combination
(collectively referred to as “Awards”). Stock options may not be granted at an
exercise price less than the market value of our common stock on the date of
grant and may not be subsequently repriced. Equity granted under the 2004 Plan
generally vests in equal increments over four years and expires in ten years.
Equity granted under the 2004 Directors’ Plan generally vests over periods of
one to two years.
 
The 2004 Plan provides for the grants of Awards to our officers, other employees
and contractors. The maximum number of Awards which may be granted is 2,700 of
which no more than 1,890 may be granted as restricted stock. The 2004 Directors’
Plan provides for the grants of Awards to our non-employee directors. The
maximum number of Awards which may be granted is 1,125 of which no more than 788
may be granted as restricted stock.
 
In January 2009, our board of directors adopted and, in March 2009, our
shareholders approved the Shuffle Master, Inc. 2004 Equity Incentive Plan (as
amended and restated on January 28, 2009) (the “Amended 2004 Plan”). The Amended
2004 Plan increased the number of shares available for issuance in addition to
other related technical changes. Subject to the Amended 2004 Plan, the aggregate
number of shares that may be granted under the Amended 2004 Plan may not exceed
5,200 shares of which no more than 2,590 shares may be granted as restricted
stock.
 
As of July 31, 2010, 2,031 and 332 shares are available for grant under the
Amended 2004 Plan and 2004 Directors’ Plan, respectively.
 
A summary of activity under our shared-based plans is presented below:
 

               
Weighted
                 
Weighted
   
Average
                 
Average
   
Remaining
   
Aggregate
           
Exercise
   
Contractual
   
Intrinsic
     
Options
   
Price
   
Term
   
Value
     
(thousands)
   
(per share)
   
(years)
   
(thousands)
 
Outstanding at October 31, 2009
   
4,365
   
$
14.56
     
6.2
   
$
4,520
 
Granted
   
707
     
7.60
     
9.4
     
862
 
Exercised
   
(13
)
   
4.18
     
-
     
-
 
Forfeited or expired
   
(104
)
   
23.13
     
-
     
-
 
Outstanding at July 31, 2010
   
4,955
     
13.42
     
6.0
     
6,603
 
Exercisable at July 31, 2010
   
3,438
     
14.68
     
4.9
     
4,194
 
Vested and expected to vest at July 31, 2010
   
4,912
     
13.47
     
5.9
     
6,527
 

 
For the three months ended July 31, 2010, we issued 16 stock options, with an
aggregate fair market value of $78.  There were no stock options issued for the
three months ended July 31, 2009. For the nine months ended July 31, 2010 and
2009, we issued 707 and 1,041 stock options, with an aggregate fair market value
of $2,907 and $3,792, respectively. For the three months ended July 31, 2010, 3
stock options were exercised and $3 of related tax benefit was recognized. For
the nine months ended July 31, 2010, there were 13 stock options exercised and
$11 related income tax benefit was recognized. For the three and nine months
ended July 31, 2009, there were no stock options exercised and therefore no
related income tax benefits. As of July 31, 2010, there was approximately $3,362
of unamortized compensation expense related to stock options, which expense is
expected to be recognized over a weighted-average period of 2.8 years.
 
 
 

--------------------------------------------------------------------------------

 
 
A summary of activity related to restricted stock as of July 31, 2010 is
presented below:



               
Weighted
                 
Weighted
   
Average
                 
Average
   
Remaining
   
Aggregate
           
Grant-Date
   
Vesting
   
Intrinsic
     
Shares
   
Fair Value
   
Period
   
Value
     
(thousands)
   
(per share)
   
(years)
   
(thousands)
 
Nonvested at October 31, 2009
   
442
   
$
19.55
     
1.9
   
$
3,452
 
Granted
   
68
     
7.75
     
3.3
     
598
 
Vested
   
(101
)
   
23.06
     
-
     
-
 
Forfeited
   
(38
)
   
24.83
     
-
     
-
 
Nonvested at July 31, 2010
   
371
     
15.89
     
1.2
     
3,259
 

 
The total value of each restricted stock grant, based on the fair market value
of the stock on the date of grant, is amortized to compensation expense over the
related vesting period. As of July 31, 2010, there was approximately $992 of
unamortized compensation expense related to stock, which expense is expected to
be recognized over a weighted-average period of 2.6 years.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.01 (k)
 
Multiemployer Plans
 
None.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.01 (o)
 
Subsidiaries
 
Please see attached.
 
 
 

--------------------------------------------------------------------------------

 


[chart1.jpg]
 


 
 

--------------------------------------------------------------------------------

 
 
[chart2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Current Legal Entities
Owned
Record Owner
No. Shares/Interest
Percent Pledged
Shuffle Master International, Inc.
Shuffle Master, Inc.
1,000 Shares
100%
Shuffle Master Mexico
Shuffle Master International, Inc.
 
10%
Shuffle Master Mexico
Shuffle Master, Inc.
 
90%
Shuffle Master Servicios
Shuffle Master International, Inc.
 
10%
Shuffle Master Servicios
Shuffle Master, Inc.
 
90%
Shuffle Master Asia Limited
Shuffle Master International, Inc.
 
10%
Shuffle Master Asia Limited
Shuffle Master, Inc.
 
90%
Shuffle Master Australasia Holdings Pty Ltd
Shuffle Master International, Inc.
100 Shares
100%
Shuffle Master Australia Pty Ltd.
Shuffle Master International, Inc.
 
100%
Shuffle Master Holding GmbH
Shuffle Master International, Inc.
 
100%



 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.01 (u)
 
Insurance
 
[…***…]
 
 
 
 

 
[…***…] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.01 (v)
 
Agreements with Affiliates
 
 
Material Promissory Notes reached after arms-length negotiations
 
Loaner ->Borrower
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
Shuffle Master, Inc. to
$2,665,000
4/23/2001
5.7%
On Demand
Shuffle Master
As of 9/30/10
     
Australia Pty Ltd.
$2,664,852 USD
     
Shuffle Master
$38,000,000 Euro
5/10/2004
5.8%
5/10/2014
International, Inc. to
As of 9/30/10
     
Shuffle Master
$50,626,913 USD
     
Holding GmbH
       
Shuffle Master Asia
$9,434,093.69 USD
7/26/20 10
4.5%
7/26/20 13
Limited to Shuffle
       
Master GmbH & Co
       
KG
       
Shuffle Master GmbH
$2,000,000 USD
10/31/2007
7.25%
On Demand
& Co KG to Shuffle
As of 9/30/10
     
Master Asia Limited
       
(Macau)
       



 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.02 (a)
 
Existing Indebtedness
 
 
Bank Name
Entity Name with the
Credit
 
Type of Credit
 
Amount of Facility
Raiffeisen Zentralbank (RZB)
Shuffle Master GmbH & Co KG
Line of Credit
€1 ,000,000



 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.02(b)
 
Existing Liens
 
MN UCC filings
 
Debtor
Secured
Party
Date of
Filing
File Number
Type of
Filing
Shuffle Master
IOS Capital
5/9/2006
#200611841418
UCC-1
Shuffle Master
IOS Capital
6/7/2006
#20061223 1413
UCC-1
Shuffle Master
IOS Capital
12/29/2006
#200614891657
UCC-1



 
 
 

--------------------------------------------------------------------------------

 


Schedule 5.02 (e)
 
Existing Investments
 
Equity Securities
 
Current Legal
Entities Owned
 
Record Owner
 
Certificate No.
 
No. Shares/Interest
Percent
Pledged
CGTV Media Group, Inc.
Shuffle Master, Inc.
77
729,926 Shares
1.38%



 
Equity Interests of Companies
 
Current Legal Entities
Owned
 
Record Owner
 
No. Shares/Interest
 
Percent Pledged
Shuffle Master International, Inc.
Shuffle Master, Inc.
1,000 Shares
100%



 
Equity Interests of Foreign Subsidiaries
 
(Tier 1 subsidiaries)
 
Current Legal Entities Owned
Record Owner
Shuffle Master Australasia Holdings Pty Ltd
Shuffle Master International, Inc.
Shuffle Master Australia Pty Ltd.
Shuffle Master International, Inc.
Shuffle Master Holding GmbH
Shuffle Master International, Inc.
Shuffle Master Mexico
Shuffle Master International, Inc. (10%)
Shuffle Master Mexico
Shuffle Master, Inc. (90%)
Shuffle Master Mexico Servicios
Shuffle Master International, Inc. (10%)
Shuffle Master Mexico Servicios
Shuffle Master, Inc. (90%)
Shuffle Master Asia Limited
Shuffle Master International, Inc. (10%)
Shuffle Master Asia Limited
Shuffle Master, Inc. (90%)



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
NOTICE OF LOAN BORROWING
 
[Date]
 
Wells Fargo Bank, National Association
1525 W WT Harris Blvd. MAC D1109-019
Charlotte, North Carolina 28262
Attention: Agency Services Manager
Tel. No. (704) 590-2706
Fax No. (704) 590-2790
 
1.           Reference is made to that certain Credit Agreement, dated as of
October 29, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit  Agreement”), among Shuffle Master, Inc., a Minnesota
corporation (the “Borrower”), the financial institutions party thereto from time
to time (the “Lenders”), Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as L/C Issuer and as Swing Line Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.
 
2..           Pursuant to Section 2.01(c) of the Credit Agreement, the Borrower
hereby irrevocably requests a Revolving Loan Borrowing upon the following terms:
 
(a)           The principal amount of the requested Borrowing is to be and the
currency of the requested Borrowing is to be _________________;
 
(b)           The requested Revolving Loan Borrowing (other than a Committed
Currency Revolving Loan Borrowing, which may only consist of LIBOR Loans) is to
consist of Revolving [“Base Rate” or “LIBOR”] Loans;
 
(c)           If the requested Revolving Loan Borrowing is to consist of LIBOR
Loans, the initial Interest Period for such Loans will bemonth[s]; and
 
(d)           The date of the requested Borrowing is to be_________, ____.
 
3.           The Borrower hereby certifies to the Administrative Agent and the
Lenders that, on the date of this Notice of Loan Borrowing and after giving
effect to the requested Borrowing:
 
(a)        The representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as if made on such
date (except for representations and warranties expressly made as of a specified
date, which shall be true and correct in all material respects (except to the
extent that such representation and warranty is qualified by materiality, in
which case such representation and warranty must be true in all respects) as of
such date);
 
 
A - 1

--------------------------------------------------------------------------------

 
 
(b)        No Default has occurred and is continuing or will result from such
Credit Event; and
 
(c)        No material adverse change in the business, operations, condition
(financial or otherwise), assets, performance or liabilities (whether actual or
contingent) of the Loan Parties (taken as a whole) has occurred since October
31, 2009.
 
4.           Please disburse the proceeds of the requested Borrowing to:
 
 
A - 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Notice of Loan Borrowing on
the date set forth above.
 

 
SHUFFLE MASTER, INC., a Minnesota corporation
         
 
By:
     
Name:
     
Title:
           

 
 
A - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
NOTICE OF CONVERSION
 
[Date]
 
Wells Fargo Bank, National Association
1525 W WT Harris Blvd. MAC D1109-019
Charlotte, North Carolina 28262
Attention: Agency Services Manager
Tel. No. (704) 590-2706
Fax No. (704) 590-2790
 
1.           Reference is made to that certain Credit Agreement, dated as of
October 29, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit  Agreement”), among Shuffle Master, Inc., a Minnesota
corporation (the “Borrower”), the financial institutions party thereto from time
to time (the “Lenders”), Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as L/C Issuer and as Swing Line Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.
 
2.           Pursuant to Section 2.01(e) of the Credit Agreement, the Borrower
hereby irrevocably requests to convert a Revolving Loan Borrowing (other than a
Committed Currency Revolving Loan Borrowing) as follows:
 
(a)           The Revolving Loan Borrowing to be converted consists of [“Base
Rate” or “LIBOR”] Loans in the aggregate principal amount of $ which were
initially advanced to the Borrower on __________, ____;
 
(b)           Such Borrowing is to be converted into a Borrowing consisting of
the following type(s), amount(s) and, for each LIBOR Loan, Interest Period:
 

Type Amount Interest Period

 
The Loans in the Borrowing are to be converted into [“Base Rate” or “LIBOR”]
Loans, as applicable;
 
(c)           If such Loans are to be converted into LIBOR Loans, the initial
Interest Period for such Loans commencing upon conversion will be months; and
 
 
B - 1

--------------------------------------------------------------------------------

 
 
(d)           The date of the requested conversion is to be _______, ____.
 
3.           The Borrower hereby certifies, for each conversion of a Revolving
Loan Borrowing consisting of Base Rate Loans to LIBOR Loans, to the
Administrative Agent and the Lenders that, on the date of this Notice of
Conversion, and after giving effect to the requested conversion, no Event of
Default has occurred and is continuing or will result from such requested
conversion.
 
 
B - 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has executed this Notice of Conversion on the
date set forth above.
 

 
SHUFFLE MASTER, INC., a Minnesota corporation
         
 
By:
     
Name:
     
Title:
           

 
 
B - 3

--------------------------------------------------------------------------------

 


EXHIBIT C
 
NOTICE OF INTEREST PERIOD SELECTION
 
[Date]
 
Wells Fargo Bank, National Association
1525 W WT Harris Blvd. MAC D1109-019
Charlotte, North Carolina 28262
Attention: Agency Services Manager
Tel. No. (704) 590-2706
Fax No. (704) 590-2790
 
1.           Reference is made to that certain Credit Agreement, dated as of
October 29, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit  Agreement”), among Shuffle Master, Inc., a Minnesota
corporation (the “Borrower”), the financial institutions party thereto from time
to time (the “Lenders”), Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as L/C Issuer and as Swing Line Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.
 
2.           Pursuant to Section 2.01(f) of the Credit Agreement, the Borrower
hereby irrevocably selects a new Interest Period for a Revolving Loan Borrowing
as follows:
 
(a)           The Revolving Loan Borrowing for which a new Interest Period is to
be selected consists of LIBOR Loans in the aggregate principal amount of
$_______ which were initially [advanced to] [converted by] the Borrower on
____________, ____;
 
(b)            The last day of the current Interest Period for such Loans is
_______, _______; and
 
(c)            The next Interest Period for such Loans commencing upon the last
day of the current Interest Period is to be month[s].
 
3.           The Borrower hereby certifies to the Administrative Agent and the
Lenders that, on the date of this Notice of Interest Period Selection, and after
giving effect to the requested selection, no Event of Default has occurred and
is continuing or will result from such requested selection.
 
 
C - 1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has executed this Notice of Interest Period
Selection on the date set forth above.
 

 
SHUFFLE MASTER, INC., a Minnesota corporation
         
 
By:
     
Name:
     
Title:
           

 
 
C - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
NOTICE OF SWING LOAN BORROWING
 
[Date]
 
Wells Fargo Bank, National Association
1525 W WT Harris Blvd. MAC D1109-019
Charlotte, North Carolina 28262
Attention: Agency Services Manager
Tel. No. (704) 590-2706
Fax No. (704) 590-2790
 
1.   Reference is made to that certain Credit Agreement, dated as of October 29,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit  Agreement”), among Shuffle Master, Inc., a Minnesota
corporation (the “Borrower”), the financial institutions party thereto from time
to time (the “Lenders”), Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as L/C Issuer and as Swing Line Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.
 
2.   Pursuant to Section 2.03(b) of the Credit Agreement, the Borrower hereby
irrevocably requests the Swing Loan Borrowing upon the following terms:
 
(a)           The principal amount of the Swing Loan Borrowing is to be
$____________ ;and
 
(b)           The date of the Swing Loan Borrowing is to be__________, ____.
 
3.   The Borrower hereby certifies to the Administrative Agent and the Lenders
that, on the date of this Notice of Swing Loan Borrowing and after giving effect
to the Swing Loan Borrowing:
 
(a)      The representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as if made on such
date (except for representations and warranties expressly made as of a specified
date, which shall be true and correct in all material respects (except to the
extent that such representation and warranty is qualified by materiality, in
which case such representation and warranty must be true in all respects) as of
such date);
 
(b)      No Default has occurred and is continuing or will result from such
Credit Event; and
 
 
D - 1

--------------------------------------------------------------------------------

 
 
(c)      No material adverse change in the business, operations, condition
(financial or otherwise), assets, performance or liabilities (whether actual or
contingent) of the Loan Parties (taken as a whole) has occurred since October
31, 2009.
 
4.   Please disburse the proceeds of the Swing Loan Borrowing to:
 
 
D - 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Notice of Swing Loan
Borrowing on the date set forth above.
 

 
SHUFFLE MASTER, INC., a Minnesota corporation
         
 
By:
     
Name:
     
Title:
           


 
D - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
REVOLVING LOAN NOTE
 
$_____________ _________________, ___
 
FOR VALUE RECEIVED, SHUFFLE MASTER, INC., a Minnesota corporation (the
“Borrower”), hereby promises to pay to (the “Lender”), the principal sum
of DOLLARS AND 00/100 ($ .00) or such lesser amount as shall equal the aggregate
outstanding principal balance of the Revolving Loans made by the Lender to the
Borrower pursuant to that certain Credit Agreement, dated as of October 29,
2010, among the Borrower, the financial institutions party thereto from time to
time, Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”), as L/C Issuer and as Swing Line Lender (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), on or before the Maturity Date specified in the Credit Agreement;
and to pay interest on said sum, or such lesser amount, at the rates and on the
dates provided in the Credit Agreement.
 
The Borrower shall make all payments hereunder, for the account of the Lender’s
Applicable Lending Office, to the Administrative Agent as indicated in the
Credit Agreement, in lawful money of the United States or in the applicable
Committed Currency (as required by the Credit Agreement) and in same day or
immediately available funds.
 
The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this Note the date and amount of each Revolving Loan and of each payment or
prepayment of principal made by the Borrower; provided, however, that the
failure of the Lender to make any such notation shall not affect the Borrower’s
obligations hereunder.
 
This Note is one of the Revolving Loan Notes referred to in the Credit
Agreement. This Note is subject to the terms of the Credit Agreement, including
the rights of prepayment and the rights of acceleration of maturity set forth
therein, and is secured by the Security Documents. Terms used herein have the
meanings assigned to those terms in the Credit Agreement, unless otherwise
defined herein.
 
The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Section 8.05 thereof.
 
To the extent set forth in the Credit Agreement, the Borrower shall pay all fees
and expenses, including attorneys’ fees, incurred by the Lender in the
enforcement or attempt to enforce any of the Borrower’s obligations hereunder
not performed when due. Except as otherwise expressly provided in another Credit
Document, the Borrower hereby waives notice of presentment, demand, protest or
notice of any other kind.
 
[This Space Intentionally Left Blank]
 
 
E - 1

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York without reference to conflicts of law rules other than Section
5-1401 of the General Obligations Law of the State of New York.
 

 
SHUFFLE MASTER, INC., a Minnesota corporation
         
 
By:
     
Name:
     
Title:
           

 


 
E - 2

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Type of
Loan
Amount of
Loan
Interest Period
Amount of
Principal Paid or
Prepaid
Unpaid
Principal
Balance
Notation
Made By
                                               



 
E - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
SWING LOAN NOTE
 
 

$20,000,000,  _____________, 20__

 
                                                                                 
FOR VALUE RECEIVED, SHUFFLE MASTER, INC., a Minnesota corporation (the
“Borrower”), hereby promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”), the principal sum of TWENTY MILLION DOLLARS ($20,000,000) or
such lesser amount as shall equal the aggregate outstanding principal balance of
the Swing Line Loans made by the Lender to the Borrower pursuant to that certain
Credit Agreement, dated as of October 29, 2010 among the Borrower, the financial
institutions party thereto from time to time, Wells Fargo Bank, National
Association, as administrative agent (the “Administrative Agent”), as L/C Issuer
and as Swing Line Lender (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), on or before the Maturity
Date specified in the Credit Agreement; and to pay interest on said sum, or such
lesser amount, at the rates and on the dates provided in the Credit Agreement.
 
The Borrower shall make all payments hereunder, for the account of the Lender’s
Applicable Lending Office, to the Administrative Agent as indicated in the
Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.
 
The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this Note the date and amount of each Swing Line Loan and of each payment or
prepayment of principal made by the Borrower; provided, however, that the
failure of the Lender to make any such notation shall not affect the Borrower’s
obligations hereunder.
 
This Note is the Swing Loan Note referred to in that certain Credit Agreement.
This Note is subject to the terms of the Credit Agreement, including the rights
of prepayment and the rights of acceleration of maturity set forth therein, and
is secured by the Security Documents. Terms used herein have the meanings
assigned to those terms in the Credit Agreement, unless otherwise defined
herein.
 
The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Section 8.05 thereof.
 
To the extent set forth in the Credit Agreement, the Borrower shall pay all fees
and expenses, including attorneys’ fees, incurred by the Lender in the
enforcement or attempt to enforce any of the Borrower’s obligations hereunder
not performed when due. Except as otherwise expressly provided in another Credit
Document, the Borrower hereby waives notice of presentment, demand, protest or
notice of any other kind.
 
[This Space Intentionally Left Blank]
 
 
F - 1

--------------------------------------------------------------------------------

 


 
This Note shall be governed by and construed in accordance with the laws of the
State of New York without reference to conflicts of law rules other than Section
5-1401 of the General Obligations Law of the State of New York.
 

 
SHUFFLE MASTER, INC., a Minnesota corporation
         
 
By:
     
Name:
     
Title:
           

 
 
 
F - 2

--------------------------------------------------------------------------------

 


EXHIBIT G
 
ASSIGNMENT AGREEMENT
 
 
THIS ASSIGNMENT AGREEMENT, dated as of the date set forth at the top of
Attachment 1 hereto, by and among:
 
(1)           The financial institution designated under item A of Attachment 1
hereto as the Assignor Lender (“Assignor Lender”); and
 
(2)           The financial institution designated under item B of Attachment 1
hereto as the Assignee Lender (“Assignee Lender”).
 
RECITALS
 
A.           Assignor Lender is one of the Lenders which is a party to the
Credit Agreement, dated as of October 29, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Shuffle Master, Inc., a Minnesota corporation (the “Borrower”), the
financial institutions party thereto from time to time (the “Lenders”), Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), as L/C Issuer and as Swing Line
Lender.
 
B.           Assignor Lender wishes to sell, and Assignee Lender wishes to
purchase, all or a portion of Assignor Lender’s rights under the Credit
Agreement pursuant to Section 8.05(c) of the Credit Agreement.
 
AGREEMENT
 
Now, therefore, the parties hereto hereby agree as follows:
 
1.           Definitions. Except as otherwise defined in this Assignment
Agreement, all capitalized terms used herein and defined in the Credit Agreement
have the respective meanings given to those terms in the Credit Agreement.
 
2.           Sale and Assignment. On the terms and subject to the conditions of
this Assignment Agreement, Assignor Lender hereby agrees to sell, assign and
delegate to Assignee Lender and Assignee Lender hereby agrees to purchase,
accept and assume the rights, obligations and duties of a Lender under the
Credit Agreement and the other Credit Documents having a Revolving Loan
Commitment and corresponding Revolving Proportionate Shares as set forth under
Column 1 opposite Assignee Lender’s name on Attachment 1 hereto. Such sale,
assignment and delegation shall become effective on the date designated in
Attachment 1 hereto (the “Assignment Effective Date”), which date shall be,
unless the Administrative Agent shall otherwise consent, at least five (5)
Business Days after the date following the date counterparts of this Assignment
Agreement are delivered to the Administrative Agent in accordance with Section 3
hereof.
 
 
G - 1

--------------------------------------------------------------------------------

 
 
3.           Assignment Effective Notice. Upon (a) receipt by the Administrative
Agent of counterparts of this Assignment Agreement (to each of which is attached
a fully completed Attachment 1), each of which has been executed by Assignor
Lender and Assignee Lender (and, to the extent required by Section 8.05(c) of
the Credit Agreement, by the Borrower and the Administrative Agent) and (b)
payment to the Administrative Agent of the registration and processing fee
specified in Section 8.05(e) of the Credit Agreement by Assignor Lender, the
Administrative Agent will transmit to the Borrower, Assignor Lender and Assignee
Lender an Assignment Effective Notice substantially in the form of Attachment 2
hereto, fully completed (an “Assignment Effective Notice”).
 
4.          Assignment Effective Date. At or before 12:00 noon (local time of
Assignor Lender) on the Assignment Effective Date, Assignee Lender shall pay to
Assignor Lender, in immediately available or same day funds, an amount equal to
the purchase price, as agreed between Assignor Lender and Assignee Lender (the
“Purchase Price”), for the Revolving Loan Commitment (and related Loans and
participations in L/C Obligations) and corresponding Revolving Proportionate
Shares purchased by Assignee Lender hereunder. Effective upon receipt by
Assignor Lender of the Purchase Price payable by Assignee Lender, the sale,
assignment and delegation to Assignee Lender of such Revolving Loan Commitment
(and related Loans and participations in L/C Obligations) and corresponding
Revolving Proportionate Shares as described in Section 2 hereof shall become
effective.
 
5.          Payments After the Assignment Effective Date. Assignor Lender and
Assignee Lender hereby agree that the Administrative Agent shall, and hereby
authorize and direct the Administrative Agent to, allocate amounts payable under
the Credit Agreement and the other Credit Documents as follows:
 
(a)           All principal payments made after the Assignment Effective Date
with respect to each Revolving Loan Commitment and corresponding Revolving
Proportionate Shares assigned to Assignee Lender pursuant to this Assignment
Agreement shall be payable to Assignee Lender.
 
(b)           All interest, fees and other amounts accrued after the Assignment
Effective Date with respect to the Revolving Loan Commitment and corresponding
Revolving Proportionate Shares assigned to Assignee Lender pursuant to this
Assignment Agreement shall be payable to Assignee Lender.
 
Assignor Lender and Assignee Lender shall make any separate arrangements between
themselves which they deem appropriate with respect to payments between them of
amounts paid under the Credit Documents on account of the Revolving Loan
Commitment and corresponding Revolving Proportionate Shares assigned to Assignee
Lender, and neither the Administrative Agent nor the Borrower shall have any
responsibility to effect or carry out such separate arrangements.
 
6.          Delivery of Notes. On or prior to the Assignment Effective Date,
Assignor Lender will deliver to the Administrative Agent the Notes (if any)
payable to Assignor Lender. On or prior to the Assignment Effective Date, if
requested, the Borrower will deliver to the Administrative Agent new Notes for
Assignee Lender and Assignor Lender, in each case in principal amounts
reflecting, in accordance with the Credit Agreement, their respective Revolving
Loan Commitments (as adjusted pursuant to this Assignment Agreement). As
provided in Section 8.05(c) of the Credit Agreement, each such new Note shall be
dated the Closing Date. Promptly after the Assignment Effective Date, if new
Notes are requested the Administrative Agent will send to each of Assignor
Lender and Assignee Lender, as applicable, its new Notes and, if applicable,
will send to the Borrower the superseded Notes payable to Assignor Lender,
marked “Replaced.”
 
 
G - 2

--------------------------------------------------------------------------------

 
 
7.            Delivery of Copies of Credit Documents. Concurrently with the
execution and delivery hereof, Assignor Lender will provide to Assignee Lender
(if it is not already a Lender party to the Credit Agreement) conformed copies
of all documents delivered to Assignor Lender on or prior to the Closing Date in
satisfaction of the conditions precedent set forth in the Credit Agreement.
 
8.            Further Assurances. Each of the parties to this Assignment
Agreement agrees that at any time and from time to time upon the written request
of any other party, it will execute and deliver such further documents and do
such further acts and things as such other party may reasonably request in order
to effect the purposes of this Assignment Agreement.
 
9.            Further Representations, Warranties and Covenants. Assignor Lender
and Assignee Lender further represent and warrant to and covenant with each
other, the Administrative Agent and the Lenders as follows:
 
(a)           Other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, Assignor Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the other Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or the other Credit Documents furnished or the
Collateral or any security interest therein.
 
(b)           Assignor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its obligations under the Credit Agreement or any other Credit Documents.
 
(c)           Assignee Lender confirms that it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement.
 
(d)           Assignee Lender will, independently and without reliance upon the
Administrative Agent, Assignor Lender or any other Lender and based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Credit Documents.
 
(e)           Assignee Lender appoints and authorizes the Administrative Agent
to take such action as the Administrative Agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as the
Administrative Agent is authorized to exercise by the terms thereof, together
with such powers as are reasonably incidental thereto, all in accordance with
Article VII of the Credit Agreement.
 
 
G - 3

--------------------------------------------------------------------------------

 
 
(f)           Assignee Lender agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the other Credit Documents are required to be performed by it as a Lender.
 
(g)           Attachment 1 hereto sets forth administrative information with
respect to Assignee Lender.
 
10.           Effect of this Assignment Agreement. On and after the Assignment
Effective Date, (a) Assignee Lender shall be a Lender with a Revolving Loan
Commitment and corresponding Revolving Proportionate Shares equal to that set
forth under Column 2 opposite Assignee Lender’s name on Attachment 1 hereto and
shall have the rights, duties and obligations of such a Lender under the Credit
Agreement and the other Credit Documents and (b) Assignor Lender shall be a
Lender with a Revolving Loan Commitment and corresponding Revolving
Proportionate Shares equal to that set forth under Column 2 opposite Assignor
Lender’s name on Attachment 1 hereto, and shall have the rights, duties and
obligations of such a Lender under the Credit Agreement and the other Credit
Documents or, if the Revolving Loan Commitment of Assignor Lender has been
reduced to $0, Assignor Lender shall cease to be a Lender and shall have no
further obligation to make any Loans.
 
11.           Miscellaneous. This Assignment Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without
reference to conflicts of law rules other than Section 5-140 1 of the General
Obligations Law of the State of New York. Section headings in this Assignment
Agreement are for convenience of reference only and are not part of the
substance hereof.
 
 
G - 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers as of the date set
forth in Attachment 1 hereto.
 

                  ,as Assignor Lender          
 
By:
     
Name:
     
Title:
           

 

                  ,as Assignee Lender          
 
By:
     
Name:
     
Title:
           

 
 
G - 5

--------------------------------------------------------------------------------

 
 
CONSENTED TO AND ACKNOWLEDGED BY:
 
SHUFFLE MASTER, INC., a Minnesota corporation




By:  ________________________
Name:  ________________________
Title:  ______________________


 
G - 6

--------------------------------------------------------------------------------

 
 
CONSENTED TO, ACKNOWLEDGED BY, AND ACCEPTED FOR RECORDATION IN REGISTER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent
 
By: ________________________
Name: ________________________
Title: ________________________


 
G - 7

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
 
TO ASSIGNMENT AGREEMENT
NAMES, ADDRESSES, REVOLVING LOAN COMMITMENTS AND PROPORTIONATE SHARES OF
ASSIGNOR LENDER AND ASSIGNEE LENDER
AND ASSIGNMENT EFFECTIVE DATE
 
______________, 20___
 
 
A.
 
ASSIGNOR LENDER
 
Column 1
Revolving Loan Commitment, Principal and Revolving Proportionate Shares
Transferred1, 2
 
Column 2
Revolving Loan Commitment, Principal and Revolving Proportionate Shares After
Assignment1
     
$
 
$
     
%
 
%
             
Applicable Lending Office:
                                                                     
Address for Notices:
                                                         
Telephone No.:
           
Telecopier No.:
                       
Wiring Instructions:
                               




--------------------------------------------------------------------------------

1           To be expressed by a percentage rounded to the eighth digit to the
right of the decimal point.
 
2           Proportionate Share of Total Revolving Loan Commitment to be sold by
Assignor Lender and purchased by Assignee Lender pursuant to this Assignment
Agreement.
 
 
G - 8

--------------------------------------------------------------------------------

 


 
 
B.
 
 
ASSIGNEE LENDER
 
Column 1
Revolving Loan Commitment, Principal and Revolving Proportionate Shares
Transferred1, 2
 
Column 2
Revolving Loan Commitment,
Principal
and  Revolving Proportionate Shares After
Assignment1
     
$
 
$
     
%
 
%
             
Applicable Lending Office:
                                                                     
Address for Notices:
                                                         
Telephone No.:
           
Telecopier No.:
                       
Wiring Instructions:
                                                       





 
C.           ASSIGNMENT EFFECTIVE DATE:
______________________, 20___
 


 

--------------------------------------------------------------------------------

1           To be expressed by a percentage rounded to the eighth digit to the
right of the decimal point.
 
2           Proportionate Share of Total Revolving Loan Commitment to be sold by
Assignor Lender and purchased by Assignee Lender pursuant to this Assignment
Agreement.
 
 
G - 9

--------------------------------------------------------------------------------

 
 
ATTACHMENT 2
 
TO ASSIGNMENT AGREEMENT
FORM OF
ASSIGNMENT EFFECTIVE NOTICE
 
Reference is made to that certain Credit Agreement, dated as of October 29, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Shuffle Master, Inc., a Minnesota corporation (the
“Borrower”), the financial institutions party thereto from time to time (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), as L/C Issuer and as
Swing Line Lender.  The Administrative Agent hereby acknowledges receipt of five
executed counterparts of a completed Assignment Agreement, a copy of which is
attached hereto.  Terms defined in such Assignment Agreement are used herein as
therein defined.
 
1.           Pursuant to such Assignment Agreement, you are advised that the
Assignment Effective Date will be __________.
 
2.           Pursuant to such Assignment Agreement, Assignor Lender is required
to deliver to the Administrative Agent on or before the Assignment Effective
Date the Note, if any, payable to Assignor Lender.
 
3.           Pursuant to such Assignment Agreement and the Credit Agreement, the
Borrower is required to deliver to the Administrative Agent on or before the
Assignment Effective Date the following Notes, each dated _________________
[Insert appropriate date]:
 
[Describe each new Note for Assignor Lender and Assignee Lender as to principal
amount, to the extent that each such Note is requested by Assignor Lender and/or
Assignee Lender.]
 
4.           Pursuant to such Assignment Agreement, Assignee Lender is required
to pay its Purchase Price to Assignor Lender at or before 12:00 noon (local time
of Assignor Lender) on the Assignment Effective Date in immediately available
funds.
 

 
Very truly yours,
         
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent
         
 
By:
     
Name:
     
Title:
           

                                                            
 
 
G - 10

--------------------------------------------------------------------------------

 


EXHIBIT H
 
COMPLIANCE CERTIFICATE
 
  _____________ ___, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
3800 Howard Hughes Parkway, 4th Floor
Las Vegas, Nevada 89169
Attention:  Virginia Christenson, Vice President
Tel. No.  (702) 791-6324
Fax No.  (702) 791-6365


This Compliance Certificate is delivered pursuant to Section 5.01(a)(iii) of
that certain Credit Agreement, dated as of October 29, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Shuffle Master, Inc., a Minnesota corporation (the
“Borrower”), the financial institutions party thereto from time to time (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), as L/C Issuer and as
Swing Line Lender.
 
Terms defined in the Credit Agreement and not otherwise defined in this
Compliance Certificate (this “Certificate”) shall have the meanings defined for
them in the Credit Agreement.  Section references herein relate to the Credit
Agreement unless stated otherwise.  In the event of any conflict between the
calculations set forth in this Compliance Certificate and the manner of
calculation required by the Credit Agreement, the terms of the Credit Agreement
shall govern and control.
 
This Compliance Certificate is delivered in accordance with Section 5.01(a)(iii)
of the Credit Agreement by the undersigned Responsible Officer of the Borrower,
in the undersigned’s capacity as such and not in his or her individual capacity,
on behalf of the Borrower.  This Compliance Certificate is delivered for the
Fiscal Quarter (the “Test Period”) ended ___________, ____ (the “Test
Date”).  Computations indicating compliance with respect to the covenants in
Sections 5.01(i), 5.02(a), 5.02(d), 5.02(e), 5.02(f) and 5.03 of the Credit
Agreement are set forth below:
 
1.           Section 5.01(i) – Updated Schedules for new Subsidiaries.
 
During the Fiscal Quarter ended on the Test Date, no Loan Party has reorganized,
recapitalized or consolidated with or merged into any other Person or permitted
any other Person to merge into it, acquired any Person as a new Subsidiary or
acquired all or substantially all of the assets of any other Person, except as
described below:
 
______________________________________________________________________
 
______________________________________________________________________
 
 
1

--------------------------------------------------------------------------------

 
 
______________________________________________________________________
 
______________________________________________________________________
 
During the Test Period, if any Loan Party established or acquired any new
Domestic Subsidiary or any new Foreign Subsidiary, or an Immaterial Subsidiary
ceases to be an Immaterial Subsidiary, or any new Equity Securities of any
existing Subsidiary, please attach a written supplement to Schedule
4.01(o).  Applicable during the Test Period?   Yes ___    No___
 
Dormant Entities
 
Remaining Dormant Entities.  The following entities previously identified to the
Administrative Agent as Dormant Entities have been, and as of the Test Date
continue to be, Dormant Entities:
 
______________________________________________________________________
 
______________________________________________________________________
 
______________________________________________________________________
 
Dissolved Dormant Entities.  The following entities previously identified to the
Administrative Agent as Dormant Entities have been dissolved as of the Test
Date:
 
______________________________________________________________________
 
______________________________________________________________________
 
______________________________________________________________________
 
2.           Section 5.02(a) – Indebtedness.
 
(a)           Section 5.02(a)(vii).  The aggregate principal amount of purchase
money Indebtedness and Capital Lease obligations of the Loan Parties is
$_________.  The aggregate principal amount of such Indebtedness shall not
exceed and since the Closing Date has never exceeded $25,000,000 at any one time
outstanding.
 
(b)           Section 5.02(a)(viii).  The aggregate principal amount of
unsecured senior Indebtedness of the Loan Parties is $_________.
 
(c)           Section 5.02(a)(ix).  The aggregate principal amount of unsecured
Subordinated Obligations of the Loan Parties is $_________.
 
(d)           Section 5.02(a)(x).  The aggregate principal amount of
Indebtedness owing by Foreign Subsidiaries is $_________ (excluding the existing
intercompany Indebtedness owed by a Foreign Subsidiary to a Loan Party). The
aggregate principal amount of such Indebtedness shall not exceed and since the
Closing Date has never exceeded $25,000,000 at any one time outstanding
(excluding the existing intercompany Indebtedness owed by a Foreign Subsidiary
to a Loan Party).
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Section 5.02(c)(vi) – Asset Dispositions.  The aggregate amount of
sale and leaseback transactions solely involving real estate and other sales or
other dispositions (excluding any sale and leaseback transactions) by any Loan
Party is $_________.  The aggregate amount of such sale and leaseback
transactions, other sales and other dispositions shall not exceed and since the
Closing Date has never exceeded (i) $25,000,000 in the aggregate in any Fiscal
Year and (ii) $75,000,000 in the aggregate during the term of the Credit
Agreement.
 
4.           Section 5.02(d) – Mergers, Acquisitions, etc.
 
As of the Test Date, the Borrower has delivered to the Administrative Agent all
information required to be delivered pursuant to Section 5.02(d) of the Credit
Agreement and all acquisitions by the Loan Parties were consummated in
accordance with Section 5.02(d) of the Credit Agreement, including, but not
limited to, the following:
 
(a)              for each proposed acquisition of $15,000,000 or more, such
acquisition was accretive to Consolidated EBITDA;
 
(b)              the aggregate amount of acquisitions that are not accretive to
Consolidated EBITDA is $________________ in the Fiscal Year in which such Test
Date occurred.  Such aggregate amount shall not exceed $45,000,000 in the
aggregate in any Fiscal Year.
 
(c)              In the Fiscal Year in which such Test Date occurred, the
aggregate amount of consideration paid or payable in cash or other property in
connection with acquisitions consummated in such Fiscal Year (including seller
notes, “earn-out” and other contingent consideration (if contingent, determined
as if such “earn-out” or other contingent consideration will be earned, due and
payable in such Fiscal Year) calculated at the greater of (i) the maximum stated
or determinable amount thereof, or if not stated or if indeterminable, the
maximum amount thereof estimated in good faith by the Borrower and (ii) the
amounts paid in respect thereof), when taken together with the aggregate amount
of consideration paid or payable in cash or other property in connection with
each other Permitted Acquisition consummated on or after the Closing Date and in
such Fiscal Year is $____________.  Such amount shall not exceed $100,000,000 in
any Fiscal Year.
 
5.           Section 5.02(e) – Investments.
 
(a)           As of the Test Date, the highest aggregate amount of Investments
(including any loans or advances) by the Loan Parties made on or after the
Closing Date directly or indirectly in Foreign Subsidiaries and Immaterial
Subsidiaries pursuant to Section 5.02(e)(iii) of the Credit Agreement is
$____________.  Such Investments may not exceed and have never exceeded since
the Closing Date, $25,000,000 in the aggregate for all Foreign Subsidiaries and
Immaterial Subsidiaries at any one time (excluding the existing intercompany
Indebtedness owed by a Foreign Subsidiary to a Loan Party).
 
(b)           As of the Test Date, Investments by the Loan Parties in strategic
alliances investments (including Joint Ventures) are $__________ (valued at
cost).  Such Investments may not exceed and since the Closing Date have never
exceeded $10,000,000 during the term of the Credit Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Other Investments (including Joint Ventures) (as contemplated by
Section 5.02(e)(vi)(y)) of the Credit Agreement are $__________ (valued at
cost).  Such Investments are not to exceed, and since the Closing Date have
never exceeded, $10,000,000 during the term of the Credit Agreement.
 
6.           Section 5.02(f) – Distributions.  As of the Test Date, the
aggregate amount of Distributions and Stock Repurchases made or consummated (as
contemplated in Section 5.02(f)(ii) of the Credit Agreement) during the Fiscal
Year in which such Test Date occurred is $______________.  Such amount not to
exceed $35,000,000 in any Fiscal Year (less the amount of repurchases under
Section 5.02(f)(iii) of the Credit Agreement in such Fiscal Year (which is
$___________)).
 
7.           Section 5.02(q) – Maximum Capital Expenditures.


(a)           As of the Test Date, the aggregate amount of Capital Expenditures
for products leased or held for lease made by the Loan Parties for the Fiscal
Year to date is $_____________.  In any Fiscal Year, the aggregate amount of
such Capital Expenditures shall not exceed  $35,000,000; provided that Capital
Expenditures permitted under this clause (a) for a Fiscal Year may, to the
extent not expended in such Fiscal Year, be carried over and expended as
permitted in this clause (a) only in the immediately succeeding Fiscal Year, and
provided, further, that any such amount carried over to the next succeeding
Fiscal Year shall be deemed the first amount expended during such next
succeeding Fiscal Year (amount of permitted carry over from prior Fiscal Year
equals $___________).  Amount of increase or decrease pursuant to proviso below:
$______________ for the Fiscal Year covered by this Certificate.


Fully computed maximum permitted amount of Capital Expenditures for products
leased or held for lease for the Fiscal Year covered by this Certificate:
$______________.


(b)           As of the Test Date, the aggregate amount of all other Capital
Expenditures made by the Loan Parties for the Fiscal Year to date is
$_____________.  In any Fiscal Year, the aggregate amount of such Capital
Expenditures shall not exceed  $10,000,000; provided that Capital Expenditures
permitted under this clause (b) for a Fiscal Year may, to the extent not
expended in such Fiscal Year, be carried over and expended as permitted in this
clause (b) only in the immediately succeeding Fiscal Year, and provided,
further, that any such amount carried over to the next succeeding Fiscal Year
shall be deemed the first amount expended during such next succeeding Fiscal
Year (amount of permitted carry over from prior Fiscal Year equals
$___________).  Amount of increase or decrease pursuant to proviso below:
$______________ for the Fiscal Year covered by this Certificate;


Fully computed maximum permitted amount of all other Capital Expenditures for
the Fiscal Year covered by this Certificate: $______________;


provided, further, that in any Fiscal Year the Loan Parties may exceed the
amount set forth in clause (i) or in clause (ii) up to $5,000,000; provided that
any such excess under clause (i) shall reduce the amount under clause (ii) for
such Fiscal Year in the amount of such excess (and vice versa).  For the
avoidance of doubt, without limiting the foregoing, no Loan Party shall permit
the aggregate amount of Capital Expenditures made by the Loan Parties in any
Fiscal Year to exceed $45,000,000 (plus any carry over permitted above).
 
 
4

--------------------------------------------------------------------------------

 


8.           Section 5.03(a) – Total Leverage Ratio.  As of the Test Date, the
Total Leverage Ratio was _____:1.00.
 
The Total Leverage Ratio as of the Test Date was computed as follows:
 
(a)           Consolidated Total Debt on the Test Date
 
(i)              All obligations of the Loan Parties evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of the Loan
Parties for borrowed money (including obligations to repurchase receivables and
other assets sold with recourse)
$___________
(ii)             All obligations of the Loan Parties for the deferred purchase
price of property or services (including obligations under letters of credit and
other credit facilities which secure or finance such purchase price), except for
trade accounts payable, provided that (A) such trade accounts payable arise in
the ordinary course of business and (B) no material part of any such account is
more than sixty (60) days past due
$___________
(iii)            All obligations of the Loan Parties under conditional sale or
other title retention agreements with respect to property acquired by the Loan
Parties (to the extent of the value of such property if the rights and remedies
of the seller or the lender under such agreement in the event of default are
limited solely to repossession or sale of such property)
$________
(iv)            All obligations of the Loan Parties as lessee under or with
respect to Capital Leases and synthetic leases and all other off balance sheet
financing
$________
(v)             All obligations of the Loan Parties, contingent or otherwise,
under or with respect to Surety Instruments
$________
(vi)            All Unfunded Pension Liabilities of the Loan Parties
$________
(vii)           All obligations of the Loan Parties arising under acceptance
facilities or under facilities for the discount of accounts receivable of the
Loan Parties
$________

 
 
5

--------------------------------------------------------------------------------

 
 
(viii)           All Contingent Obligations of the Loan Parties
$________
(ix)             All Disqualified Securities of the Loan Parties
$________
(x)              All net obligations of the Loan Parties, contingent or
otherwise, under or with respect to Rate Contracts on a marked to market basis
$________
(xi)             All obligations of the Loan Parties with respect to letters of
credit, whether drawn or undrawn, contingent or otherwise
$________
(xii)            All Guaranty Obligations of the Loan Parties with respect to
the obligations of other Persons of the types described in clauses (i) - (xi)
above
$________
(xiii)           All obligations of other Persons (“Primary Obligors”) of the
types described in clauses (i) - (xii) above to the extent secured by (or for
which any holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on any property (including accounts and
contract rights) of the Loan Parties, even though the Loan Parties have not
assumed or become liable for the payment of such obligations (and, for purposes
of this clause (xiii), the amount of the Indebtedness of such Loan Parties shall
be deemed to be the lesser of (a) the amount of all obligations of such Primary
Obligors so secured by (or for which any holder of such obligations has an
existing right, contingent or otherwise, to be secured by) the property of such
Loan Party and (b) the value of such property)
$________
   
(a) – Consolidated Total Debt --  equals
[Sum, without duplication, of
(i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)+(viii)+(ix)+(x)+(xi)+(xii)+(xiii)]
$________
   
Divided by:
 
(b)           Consolidated EBITDA of the Loan Parties for the four Fiscal
Quarter period ending on the Test Date (the “Annual Period”)
 
(i)            Net Income of the Loan Parties for the Annual Period
$___________

 
 
6

--------------------------------------------------------------------------------

 
 
(ii)            Consolidated Interest Expense for the Annual Period
$___________
(iii)            Income tax expense for the Annual Period
$___________
(iv)            Depreciation and amortization for the Annual Period
$___________
(v)            Non-recurring cash expenses for the Annual Period (including,
without limitation, costs and expenses related to closing the Credit Agreement,
employee severance and litigation) up to an aggregate of $2,000,000 for any
twelve month period
$___________
(vi)            Extraordinary, non-recurring losses for the Annual Period
(including, without limitation, losses on sale of assets outside the ordinary
course of business)
 
(vii)           All other non-cash expenses for the Annual Period (including,
without limitation, stock based compensation expenses)
$___________
(viii)          interest income for the Annual Period
$___________
(ix)             the aggregate amount of extraordinary,  non-recurring gains
during the Annual Period (including, without limitation, the sale of asses
outside the ordinary course of business)
 
 
$___________
Items (ii) through (vii) are included to the extent deducted in determining such
Net Income for the Annual Period (without duplication).
Items (viii) through (ix) are included to the extent included in determining
such Net Income for the Annual Period (without duplication).
 
Equals (b) – Consolidated EBITDA
[(i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)-(viii)-(ix)]
 
$___________
   
Total Leverage Ratio =
[(a) ¸(b)]
 
______ : 1.00



 
The maximum permitted Total Leverage Ratio is 3.75:1.00.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Section 5.03(b) – Senior Leverage Ratio.  As of the Test Date, the
Senior Leverage Ratio was _____:1.00.
 
The Senior Leverage Ratio as of the Test Date was computed as follows:
 
(a)           Consolidated Senior Debt on the Test Date
 
(i)            Consolidated Total Debt of the Loan Parties calculated in
paragraph 8(a)
$___________
(ii)            Subordinated Obligations (other than any Subordinated
Obligations owing to a Loan Party or any Subsidiary of a Loan Party)
$___________
   
(a) – Consolidated Senior Debt --  equals
[(i)-(ii)]
$________
   
Divided by:
 
(b)           Consolidated EBITDA of the Loan Parties calculated in paragraph
8(b)
$___________
   
Senior Leverage Ratio =
[(a) ¸(b)]
 
______ : 1.00



 
The maximum permitted Senior Leverage Ratio is (i) 3.00:1.00 from the Closing
Date through October 31, 2013 or (ii) 2.75:1:00 thereafter.
 
10.           Section 5.03(c) – Interest Coverage Ratio.  As of the Test Date,
the Interest Coverage Leverage Ratio was _____:1.00.
 
The Interest Coverage Ratio as of the Test Date was computed as follows:
 
(a)           Consolidated EBITDA of the Loan Parties calculated in paragraph
8(b)
$___________
   
Divided by:
     
(b)           Consolidated Interest Expense of the Loan Parties for the four
consecutive Fiscal Quarter period ending on the Test Date (the “Annual Period”)
 

 
 
8

--------------------------------------------------------------------------------

 
 
 
(i)            All interest, fees, charges and related expenses payable during
the Annual Period to any person in connection with Indebtedness or the deferred
purchase price of assets that as treated as interest in accordance with GAAP
$___________
(ii)            The portion of rent actually paid during such period under
Capital Leases that should be treated as interest in accordance with GAAP
$___________
(iii)            Net amounts payable (or minus the net amounts receivable) under
Rate Contracts accrued during such period (whether or not actually paid or
received during such period)
$___________
Equals (b) – Consolidated Interest Expense
[(i)+(ii)+(iii)]
     
Interest Coverage Ratio =
[(a) ¸(b)]
 
______ : 1.00



 
The minimum permitted Interest Coverage Ratio is 3.00:1.00.
 
11.           No Default.  During the Fiscal Quarter ending on the Test Date, no
Default has occurred and is continuing, with the exceptions set forth below in
response to which the Borrower has taken (or caused to be taken) or proposes to
take (or cause to be taken) the following actions (if none, so state).
 
[This Space Intentionally Left Blank]
 
 
9

--------------------------------------------------------------------------------

 
 
The undersigned, Responsible Officer of the Borrower, in the undersigned’s
capacity as such and not in his or her individual capacity, on behalf of the
Borrower certifies that the calculations made and the information contained
herein are derived from the books and records of the Borrower and that each and
every matter contained herein correctly reflects those books and records.
 
Dated:                      , 20___


BORROWER:


SHUFFLE MASTER, INC.
a Minnesota corporation






By: ___________________________________
Name:
Title:


 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT I
 
COLLATERAL CERTIFICATE
 
PLEASE COMPLETE AND RETURN
AS SOON AS POSSIBLE TO:
 
Ramon Galvan, Esq.
Orrick, Herrington & Sutcliffe, LLP
777 S. Figueroa Street, Suite 3200
Los Angeles, CA 90017
Tele:  213-612-2383
Fax:  213-612-2499
rgalvan@orrick.com
 
COLLATERAL CERTIFICATE
 
 
The undersigned, _______________________  (the “COMPANY”), hereby represents and
warrants to Wells Fargo Bank, National Association, as administrative agent and
a lender (“AGENT”) that the following information is true, accurate and
complete:
 
1.           NAMES OF THE COMPANY.
 
a.           The exact legal name of the COMPANY as it appears in its Articles
or Certificate of Incorporation, including any amendments thereto, is as
follows:
 

--------------------------------------------------------------------------------

 
b.           The federal employer identification number of the COMPANY is as
follows:
 

--------------------------------------------------------------------------------

 
c.           The COMPANY was formed on _____________, ______, under the laws of
_____________________ and is in good standing under those laws.
 

--------------------------------------------------------------------------------

 
d.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar appellations) used by the COMPANY or any
of its divisions or other unincorporated business units during the past five (5)
years:
 

--------------------------------------------------------------------------------

 
e.           The following are the names of all entities which have been merged
into the COMPANY during the past five (5) years:
 

--------------------------------------------------------------------------------

 
 
1

--------------------------------------------------------------------------------

 
 
f.           The following are the names and addresses of all entities from whom
the COMPANY has acquired any personal property in a transaction not in the
ordinary course of business during the past five (5) years, together with the
date of such acquisition and the type of personal property acquired (e.g.,
equipment, inventory, etc.):
 

 
Name
Street and
Mailing Address
Date of Acquisition
Type of Property
(i)         (ii)         (iii)         (iv)        

 
2.           NAMES OF SUBSIDIARIES OF THE COMPANY.  Complete this section for
any subsidiary of the COMPANY now existing.
 
a.           The exact legal name of each subsidiary of the COMPANY as it
appears in its Articles or Certificate of Incorporation (or comparable formation
document), including any amendments thereto and the percentage interest of each
such subsidiary owned by the COMPANY, is as follows:
 

(i)       (       %). (ii)       (       %). (iii)       (       %). (iv)      
(       %).

 
b.           The federal employer identification number of each subsidiary of
the COMPANY is as follows:
 
Name
Number
                   

 
 
2

--------------------------------------------------------------------------------

 
 
c.           The following is a list of the jurisdiction and date of
incorporation of each subsidiary of the COMPANY:
 

 
Name
Jurisdiction
Date of Incorporation
(i)       (ii)       (iii)       (iv)      

 
d.           The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar appellations) used by each subsidiary of
the COMPANY during the past five (5) years:
 

 
Name
Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
e.           The following are the names of all entities which have been merged
into a subsidiary of the COMPANY during the past five (5) years:
 

 
Name
Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
f.           The following are the names and addresses of all entities from whom
each domestic subsidiary of the COMPANY has acquired any personal property in a
transaction not in the ordinary course of business during the past five (5)
years, together with the date of such acquisition and the type of personal
property acquired (e.g., equipment, inventory, etc.):
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
Name
Mailing Address
 Date of Acquisition
Type of Property
Subsidiary
(i)           (ii)           (iii)           (iv)          

 
3.           LOCATIONS OF COMPANY AND ITS SUBSIDIARIES.
 
a.           The chief executive offices of the COMPANY and its subsidiaries are
located at the following addresses:
 

 
Complete Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
b.           During the past five (5) years, the COMPANY’s chief executive
office and the chief executive offices of its subsidiaries have been located at
the following additional addresses:
 

 
Complete Street and Mailing Address, including County and Zip Code
Dates Used
COMPANY/Subsidiary
(i)       (ii)       (iii)       (iv)      

 
c.           The following are all the locations in the United States of America
where the COMPANY and its subsidiaries maintain any books or records relating to
any of their accounts receivable (attach legal descriptions for all locations
noted below):
 
 
4

--------------------------------------------------------------------------------

 
 

 
Complete Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
d.           The following are all of the locations in the United States of
America where the COMPANY and its domestic subsidiaries maintain any equipment,
fixtures or inventory (attach legal descriptions for all locations noted below):
 

 
Complete Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
Record Owners of above:
 

(i)       (ii)       (iii)       (iv)      

 
e.           The following are all of the locations outside of the United States
of America where the COMPANY and its domestic subsidiaries maintain any
equipment, fixtures or inventory (attach legal descriptions for all locations
noted below):
 

 
Complete Street and Mailing Address, including County and Postal Code
COMPANY/Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
 
5

--------------------------------------------------------------------------------

 
 
Record Owners of above:
 

(i)       (ii)       (iii)      

 
f.           The following are all the locations in the United States of America
where the COMPANY and its subsidiaries own, lease, or occupy any real property
(attach legal descriptions for all locations noted below):
 

 
Complete Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
Record Owners of above:
 

(i)       (ii)       (iii)                      

 
g.           The following are all the locations outside of the United States of
America where the COMPANY and its domestic subsidiaries own, lease, or occupy
any real property:
 

 
Complete Street and Mailing Address, including Country and Zip Code
COMPANY/Subsidiary
 
(i)       (ii)       (iii)       (iv)      

 
 
6

--------------------------------------------------------------------------------

 
 
Record Owners of above:
 

(i)       (ii)       (iii)      

 
h.           The following are the names and addresses of all consignees of the
COMPANY and its subsidiaries:
 

 
Names
Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
(i)       (ii)       (iii)       (iv)      

 
i.           The following are the names and addresses of all warehousemen or
bailees who have possession of any of the COMPANY’s inventory and the inventory
of its domestic subsidiaries:
 

 
Names
Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
(i)       (ii)       (iii)       (iv)      

 
Are Documents of Title Issued?
If So, Are They Negotiable?
 

(v)       (vi)       (vii)       (viii)      

 
 
7

--------------------------------------------------------------------------------

 
 
j.           The following are the names and addresses of all customs brokers or
similar persons who act as agent for the COMPANY or any of COMPANY’s domestic
subsidiaries for the purpose of receiving bills of lading and other documents of
title for goods or inventory and for receiving goods or inventory for which such
bills of lading or documents of title have been issued:
 

 
Name
Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
(i)       (ii)       (iii)      

 
k.           The following are any locations in the United States of America at
which the COMPANY and its subsidiaries do business in addition to locations
listed above:
 

 
Complete Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
(i)     (ii)     (iii)     (iv)    

 
l.           The following are any locations outside of the United States of
America at which the COMPANY and its domestic subsidiaries do business in
addition to locations listed above:
 

 
Complete Street and Mailing Address, including County and Zip Code
COMPANY/Subsidiary
(i)     (ii)     (iii)    

 
m.           The following are the States of the United States of America in
which the COMPANY and its domestic subsidiaries transact business:
 
 
8

--------------------------------------------------------------------------------

 
 

 
State
COMPANY/Subsidiary
(i)     (ii)     (iii)     (iv)    

 
n.           The following are the States of the United States of America in
which the COMPANY and its domestic subsidiaries are duly qualified and in good
standing to transact business as a foreign corporation:
 

 
State
COMPANY/Subsidiary
(i)     (ii)     (iii)     (iv)    

 
o.           The following are countries or territories outside of the United
States of America in which the COMPANY and its domestic subsidiaries are duly
qualified and in good standing to transact business as a foreign corporation:
 

 
Country/Territory
COMPANY/Subsidiary
(i)     (ii)     (iii)     (iv)    

 
4.           ORGANIZATIONAL DOCUMENTS
 
a.           The COMPANY’s and its subsidiaries’ Articles or Certificate of
Incorporation, By-Laws (or comparable organization documents) and minutes (or
comparable records) are available and complete at the following address(es):
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
9

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 
b.           There is no provision in the Articles or Certificates of
Incorporation or By Laws (or comparable organizational documents) of the COMPANY
or its subsidiaries, or in the laws of the state of its organization, requiring
any vote or consent of shareholders to borrow money, obtain financial
accommodations or mortgage, pledge, or create a security interest in any asset
of the COMPANY or any subsidiary.  Such power is vested exclusively in its
officers and directors:
 
YES____________                                           NO_______________
 
5.           SPECIAL TYPES OF COLLATERAL.
 
a.           The following are all of the trademarks or trademark applications
of the COMPANY and its domestic subsidiaries (including any service marks,
collective marks and certification marks), together with the trademark numbers
and dates of registration with the U.S. Patent and Trademark Office or similar
foreign office, if applicable:
 

 
Trademark
Number
Date
If Foreign Trademark,
What Country?
COMPANY/
Subsidiary
(i)           (ii)           (iii)           (iv)          

 
b.           The following are all of the patents or patent applications of the
COMPANY and its domestic subsidiaries, together with the patent numbers, names
of inventors and dates of registration with the U.S. Patent and Trademark Office
or similar foreign office, if applicable:
 

 
Patent Name
Number
Date
Inventor
If Foreign Patent,
What Country?
COMPANY/
Subsidiary
(i)             (ii)             (iii)             (iv)            

 
 
10

--------------------------------------------------------------------------------

 
 
c.           The following are all of the copyrights or copyright applications
of the COMPANY and its domestic subsidiaries, together with the copyright
numbers and dates of registration with the U.S. Copyright Office or similar
foreign office, if applicable:
 

 
Copyright
Number
Date
If Foreign Copyright,
What Country?
COMPANY/
Subsidiary
(i)           (ii)           (iii)           (iv)          

 
d.           The following are all licenses or similar agreements to use
trademarks (including any service marks, collective marks and certification
marks), patents, and copyrights of others of the COMPANY and its domestic
subsidiaries:
 

 
Description of License Agreement
COMPANY/Subsidiary
(i)     (ii)     (iii)     (iv)    

 
e.           The following are all governmental permits and/or licenses held by
the COMPANY and/or its domestic subsidiaries:
 

 
Description of License
COMPANY/Subsidiary
(i)     (ii)     (iii)     (iv)    

 
 
11

--------------------------------------------------------------------------------

 
 
 
f.           Attached hereto as Schedule F is list of all deposit accounts,
brokerage accounts, commodity accounts and similar accounts including account
numbers, where the accounts are maintained and how title in such accounts is
held.
 
g.           The COMPANY and its subsidiaries own the following kinds of assets,
and attached hereto is a schedule describing each such asset owned by the
COMPANY or its subsidiaries and identifying by which party such asset is owned:
 
Franchises, marketing agreements or similar agreements:
Yes ___
No___
Stocks, Bonds or other securities:
Yes ___
No___
Promissory notes, or other instruments or evidence of indebtedness in favor of
such person:
Yes ___
No___
Leases of equipment, security agreements naming such person as secured party, or
other chattel paper:
Yes ___
No___
Aircraft:
Yes ___
No___
Vessels, Boats or Ships:
Yes ___
No___
Railroad Rolling Stock:
Yes ___
No___

 
h.           The following are all letters of credit issued for the benefit of
the COMPANY and its subsidiaries, together with the name of the issuer, the face
amount of each letter of credit, the expiration date of each letter of credit
and the account party for each letter of credit:
 

 
Name of Issuer
Face Amount
Expiration Date
Account Party
COMPANY/ Subsidiary
(i)           (ii)           (iii)          

 
i.           The following is a list of all commercial tort claims in which
COMPANY or its domestic subsidiaries are a plaintiff:
 
(i) _______ vs. _______ Court of ________ [Docket No. _____] filed ______, 200_
 
 
12

--------------------------------------------------------------------------------

 
 
(ii) ________ vs. ________ Court of _________ [Docket No. _____] filed ______,
200_.
 
6.  OFFICERS AND/OR DIRECTORS OF THE COMPANY AND ITS SUBSIDIARIES.
 
a.           The following are the respective titles and signatures of the
officers and directors of the COMPANY and its Subsidiaries (indicate if also a
director):
 

 
Office
Title
Name of Officer or Director
COMPANY/Subsidiary
Signature
% of Ownership
Interest
Held
(i)           (ii)           (iii)           (iv)          

 
b.           Each of the officers and directors set forth in Paragraph 6.a.
above have signatory powers as to all of AGENT’s transactions individually
unless the COMPANY limits the signatory powers to the following officers or
directors:
 

 
Name
Title
Signature
(i)       (ii)       (iii)       (iv)      

 
c.           In addition to the above named officers directors, the following
individuals or entities own 10% or more of the voting stock of the COMPANY:
 

 
NAME/ADDRESS
% of Ownership Interest Held
(i)     (ii)     (iii)     (iv)    

 
 
13

--------------------------------------------------------------------------------

 
 
d.           With respect to the officers and directors noted above, such
officers and directors are affiliated with, or have ownership in the following
closely held entities:
 

 
NAME/ADDRESS
TYPE OF OPERATION
% OF OWNERSHIP INTEREST HELD
RELATIONSHIP
(i)         (ii)         (iii)         (iv)        

 
e.           The following are the shareholders of the COMPANY:
 

 
Name
Title
Address
(i)       (ii)       (iii)      

 
7.           OTHER
 
a.           Attached hereto are copies of the front page (or if the name of the
Company or its subsidiaries is not on the front page, the first page where each
such name appears) of the federal income tax returns filed by the Company and
its Subsidiaries in the United States for the last THREE tax years.
 
b.           The COMPANY has never been involved in a bankruptcy, reorganization
or Assignment for the Benefit of Creditors except (explain):
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
c.           At the present time, there are not delinquent taxes owed by the
COMPANY (including, but not limited to, all payroll taxes, real estate or income
taxes) except as follows:
 
 
14

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
d.           There are no tax liens, judgments or lawsuits pending against the
COMPANY, its subsidiaries and/or affiliates or any of its officers or directors
except as follows:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
e.
 
(i)           The COMPANY participates in, maintains or provides a deferred
compensation plan for the benefit of the COMPANY’s employees or a multi-employer
plan as described in Section 4001(2)3 of the Employee Retirement Income Security
Act (“ERISA”) of 1974 as amended.
 
Yes  __________      No ____________
 
(ii)           A determination as to qualifications of this plan has been
issued. Yes  __________      No ____________
 
(iii)           Funding is current and in compliance with established
requirements. Yes  __________      No ____________
 
f.           The Insurance Broker/Agent for the COMPANY is as follows:
 
Name of the Firm: ______________________________________
 
Address: ______________________________________
 
Broker/Agent Relationship: ______________________________________
 


 
[This Space Intentionally Left Blank]
 
 
15

--------------------------------------------------------------------------------

 
 
The undersigned undertakes to advise the AGENT of any change or modification
whatsoever with respect to any of the foregoing matters.  Until such notice is
received by the AGENT, the AGENT shall be entitled to rely upon all of the
foregoing and presume they are correct and accurate in all respects.
 
DATED: _______________ ___, 2010.
 
Company: ________________________________

 
By:           
Name:
Title:




By:           
Name:
Title:


 
16

--------------------------------------------------------------------------------

 


EXHIBIT J
 
NON-BANK CERTIFICATE
 
 
Reference is hereby made to the Credit Agreement, dated as of October 29, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit  Agreement”), by and among: (1) Shuffle Master, Inc., a Minnesota
corporation (the “Borrower”); (2) each of the financial institutions from time
to time listed in Schedule I to the Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time (collectively, the
“Lenders”); and (3) Wells Fargo Bank, National Association (“Wells Fargo”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), as L/C Issuer and as Swing Line Lender. Pursuant to the provisions of
Section 2.12(e) and Section 8.05(c) of the Credit Agreement, the undersigned
hereby certifies that it is not a “bank” as such term is used in Section 881
(c)(3)(A) of the United States Internal Revenue Code of 1986, as amended. The
undersigned shall promptly notify the Borrower and the Administrative Agent if
any of the representations and warranties made herein are no longer true and
correct.
 


[NAME OF FINANCIAL INSTITUTION]




By:  ____________________________
Name:  ____________________________
Title:  ___________________________


 
J - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT K
MISSOURI AFFIDAVIT
 
(see attached)
 
 
K - 1

--------------------------------------------------------------------------------

 


CORPORATE SECURITIES AND FINANCE
COMPLIANCE AFFIDAVIT
CORPORATE SECURITIES AND FINANCE
COMPLIANCE AFFIDAVIT
 
This Corporate Securities and Finance Compliance Affidavit is hereby filed by
Wells Fargo Bank, National Association, as Administrative Agent in the pending
transaction (the “Company”) with the Missouri Gaming Commission (the
“Commission”) pursuant to 11 CSR 45-10.040. The Company is a party to a
transaction involving a gaming licensee. The representations in this affidavit
relate to the following transaction (the “Transaction”):
 
Shuffle Master, Inc. (“Gaming Licensee”) plans to enter into a credit agreement
with Wells Fargo  Bank, National Association, as administrative agent for
certain lenders for a credit facility of up  to $200 million. This credit
agreement shall be secured by certain collateral, including the  personal
property of the Gaming Licensee and certain of its subsidiaries and equity of
certain of the Gaming Licensee’s subsidiaries, all as set forth in more detail
in the credit agreement and the  related credit documents. The draft Credit
Agreement and Terms Sheet are attached hereto for  the Commission’s review.
Definitive documents are in the process of being finalized, and to the  extent
material changes affecting this Affidavit are made after the date hereof, this
Affidavit will  be updated promptly after the completion of such documents.
 
The Company hereby states the following regarding the Transaction:
 
1.          The Company does not have and cannot have under the proposed
Transaction any security interest or rights of any kind related to possession or
ownership of any license issued by the Commission or any interest in a license
issued by the Commission, including but not limited to rights as a pledgee,
hypothocatee or transferee.
 
2.          The Company does not have and cannot have under the proposed
Transaction any security interest or rights of any kind related to possession or
ownership of any ownership interest, as defined in 11 CSR 45-10.040, including
but not limited to rights as a pledgee, hypothocatee or transferee, all assets
of Gaming Licensee and its domestic subsidiaries shall be pledged as collateral
for the credit agreement and related obligations, providing, however, that no
party may take ownership or control of Gaming Licensee unless such party shall
first be licensed or approved by the Missouri Gaming Commission to the extent
required by applicable gaming  laws and regulations.
 
3.          The Company does not have and cannot have under the proposed
Transaction any security interest or rights of any kind related to possession or
ownership of any slot machine, as defined in 11 CSR 45-10.055, including but not
limited to rights as a pledgee, hypothocatee or transferee except as follows:
All slot machines owned by Shuffle Master shall stand as security  for the
Credit Agreement, provided, however, notwithstanding the foregoing, no party may
own,  have custody of or use of any slot machine located or to be located in the
State of Missouri so that such ownership, custody or use could be held or
exercised in the State of Missouri by any person  or entity other than another
supplier licensee or a Class A or Class B licensee or applicant  selected for
investigation for a Class A or Class B license in Missouri or any other
person  authorized under the Gaming Laws of Missouri and at all times, all
parties and entities shall  comply with all the Gaming Laws of Missouri,
specifically including the provisions of 11 CSR  45-10.055 restricting the
ownership, custody of or use of slot machines in Missouri.
 
4.           Under the proposed Transaction, no security interest or rights of
any kind related to possession or ownership of any ownership interest, as
defined in 11 CSR 45-10.040, including but not limited to rights as a pledgee,
hypothocatee or transferee of such interest, may be utilized or acted upon to
allow the Company to gain title, ownership, possession or control of such
ownership interest or the ability to require such ownership interest to be
transferred in any way, unless the Director of the Commission has received
written notice from the Company at least 30 days prior to the Company so
utilizing or acting upon such security interest or rights.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           The statements herein will remain true for the full duration of the
Transaction, and the Company will notify the Director of the Commission in
writing prior to any change to these statements becoming effective.
 
6.           The Company understands and agrees that if it makes a false
statement in this affidavit, it is subject to criminal prosecution under Section
575.050, RSMo.
 
7.           The Company understands fully that the Commission’s review of the
Transaction will involve issues of suitability to hold a gaming license, and no
action or decision to take no action by the Commission based on this review will
indicate or suggest that the Commission has considered or passed in any way on
the marketability of any securities or any other matter, including but not
limited to the application of any law to the Transaction other than the Missouri
Riverboat Gaming Act.
 
 

       (Representative of the Company)    (Legal Representative)            
 (Name Printed or Typed)     (Name Printed or Typed)               (Title)  
 (Title)        Wells Fargo Bank, National Association        
 (“Company”) 
   (Firm)      
 (Notarial Seal) 
   (Notarial Seal)        Sworn and subscribed before me this    Sworn and
subscribed before me this  _____ day of ____________ , 2010    _____ day of
____________ , 2010              Notary Public    Notary Public        My
Commission Expires On: ___________     My Commission Expires On: ___________    
   Notary Public in and for the County of:    Notary Public in and for the
County of:      

 
 